UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 05202 The Dreyfus/Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/2012 The following N-CSR relates only to the Registrant’s series listed below and does not affect Dreyfus Core Equity Fund, a series of the Registrant with a fiscal year end of August 31. A separate N-CSR will be filed for that series as appropriate. Dreyfus Bond Market Index Fund Dreyfus Disciplined Stock Fund Dreyfus Money Market Reserves Dreyfus AMT-Free Municipal Reserves Dreyfus Tax Managed Growth Fund Dreyfus BASIC S&P 500 Stock Index Fund Dreyfus U.S. Treasury Reserves Dreyfus Small Cap Fund Dreyfus Opportunistic Fixed Income Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Bond Market Index Fund ANNUAL REPORT October 31, 2012 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 8 Statement of Investments 51 Statement of Assets and Liabilities 52 Statement of Operations 53 Statement of Changes in Net Assets 55 Financial Highlights 57 Notes to Financial Statements 66 Report of Independent Registered Public Accounting Firm 67 Important Tax Information 68 Board Members Information 70 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Bond Market Index Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Bond Market Index Fund, covering the 12-month period from November 1, 2011, through October 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite heightened volatility, the U.S. bond market generally advanced over the reporting period as investors responded to encouraging macroeconomic developments throughout the world. Employment gains in the United States, credible measures to prevent a more severe banking crisis in Europe, and the likelihood of a “soft landing” for China’s economy buoyed investor sentiment, as did aggressively accommodative monetary policies from central banks in the United States, Europe, Japan and China. Consequently, riskier segments of the bond market gained value, while massive purchases of government securities by the Federal Reserve prevented yields of U.S. government securities from rising. In light of the easy monetary policies adopted by many countries, we expect global growth to be slightly more robust in 2013 than in 2012.The U.S. economic recovery is likely to persist at subpar levels over the first half of the new year, as growth may remain constrained by uncertainties surrounding fiscal policy and tax reforms. However, successful resolution of the current fiscal debate may prompt corporate decision-makers to increase capital spending, which could have positive implications for the U.S. economy.As always, we encourage you to stay in touch with your financial advisor as new developments unfold. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2011, through October 31, 2012, as provided by Nancy G. Rogers, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended October 31, 2012, Dreyfus Bond Market Index Fund’s Investor shares produced a total return of 4.75%, and its BASIC shares produced a total return of 5.01%. 1 In comparison, the Barclays U.S. Aggregate Bond Index (the “Index”) achieved a total return of 5.25% for the same period. 2 Monetary policy initiatives from the Federal Reserve Board (the “Fed”) supported prices of U.S. government securities over the reporting period, and riskier market sectors gained value as the economic outlook improved.The fund produced returns that were lower than its benchmark.The difference in return between the fund and the Index was primarily the result of transaction costs and other operating expenses that are not reflected in the Index’s results. The Fund’s Investment Approach The fund seeks to match the total return of the Index.To pursue this goal, the fund normally invests at least 80% of its assets in bonds that are included in the Index.To maintain liquidity, the fund may invest up to 20% of its assets in various short-term, fixed-income securities and money market instruments. While the fund seeks to mirror the returns of the Index, it does not hold the same number of bonds. Instead, the fund holds approximately 1,600 securities as compared to approximately 7,800 securities in the Index.The fund’s average duration — a measure of sensitivity to changing interest rates — generally remains neutral to the Index.As of October 31, 2012, the average duration of the fund was approximately five years. Accommodative Policy Moves Bolstered Bond Prices The reporting period began in the aftermath of major declines in global financial markets sparked by concerns about U.S. fiscal policy and an intensifying European financial crisis. Fortunately, better U.S. economic data and remedial measures from European policymakers soon stabilized most markets, positioning them to rally from The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) low valuations as macroeconomic news improved. Indeed, by the start of 2012 stocks and higher yielding bonds were climbing amid U.S. employment gains, quantitative easing in Europe, and less restrictive monetary and fiscal policies in key emerging markets. New macroeconomic developments in the spring called the sustainability of the recovery into question. The U.S. labor market’s rebound slowed when the public sector shed jobs and the private sector’s employment gains proved more anemic than expected. Meanwhile, austerity measures in Europe encountered political resistance. These headwinds sparked a renewed flight to perceived safe havens, and riskier bonds gave back some of their previous gains while yields of U.S. government securities fell to multi-year lows. In addition, U.S. government securities received support from the Fed’s aggressively accommodative monetary policy, including “Operation Twist,” which sought to reduce long-term interest rates through purchases of long-term U.S. Treasury securities. The Fed announced in September that it would take additional steps to stimulate employment growth. The central bank extended Operation Twist through year-end and launched a new round of quantitative easing involving purchases of up to $40 billion of mortgage-backed securities per month for an indefinite period of time. These announcements supported prices of U.S. government securities through the reporting period’s end, and higher yielding market sectors responded well to evidence of greater economic growth. Higher Yielding Securities Led the Bond Market’s Advance In this constructive market environment, the fund received strong performance contributions from commercial mortgage-backed securities as business conditions improved. Corporate-backed bonds produced double-digit returns, on average, as earnings remained strong and default rates stayed low. Mortgage-backed securities, which comprise the largest segment of the Index, fared well when the Fed’s stimulative programs boosted market liquidity and fueled robust demand for a limited number of securities. Although U.S. Treasury securities lagged higher yielding market sectors, they also gained a degree of value in response to the Fed’s efforts to reduce long-term interest rates. 4 Replicating the Index’s Composition As of the reporting period’s end, we have been encouraged by better economic data and the resolution of some political uncertainties after the presidential election. However, like many investors, we remain concerned regarding economic uncertainty surrounding automatic federal tax hikes and spending cuts scheduled for early January 2013. If Congress successfully addresses the so-called fiscal cliff and the economic recovery continues to gain momentum, longer-term yields on U.S. government securities may rise from current levels. As an index fund, we attempt to match closely the returns of the Index by approximating its composition.As of October 31, 2012, approximately 29% of the fund’s assets were invested in mortgage-backed securities, 2% in commercial mortgage-backed securities, 21% in corporate bonds and asset-backed securities, 36% in U.S. Treasury securities and 11% in U.S. government agency bonds. Moreover, all of the fund’s corporate securities were rated at least BBB- or better, and the fund has maintained an overall credit quality and duration posture that is closely aligned with that of the Index. November 15, 2012 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Indexing does not attempt to manage market volatility, use defensive strategies or reduce the effects of any long-term periods of poor index performance.The correlation between fund and index performance may be affected by the fund’s expenses and use of sampling techniques, changes in securities markets, changes in the composition of the index and the timing of purchases and redemptions of fund shares. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays U.S.Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1-10 years. Index returns do not reflect fees and expenses associated with operating a mutual fund. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 10/31/12 1 Year 5 Years 10 Years BASIC shares % % % Investor shares % % % Barclays U.S. Aggregate Bond Index % % % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in each of the BASIC and Investor shares of Dreyfus Bond Market Index Fund on 10/31/02 to a $10,000 investment made in the Barclays U.S.Aggregate Bond Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses for BASIC and Investor shares.The Index is a widely accepted, unmanaged index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities, and asset-backed securities. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Bond Market Index Fund from May 1, 2012 to October 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2012 Investor Shares BASIC Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2012 Investor Shares BASIC Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ † Expenses are equal to the fund’s annualized expense ratio of .40% for Investor shares and .15% for BASIC shares, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS October 31, 2012 Coupon Maturity Principal Bonds and Notes—98.8% Rate (%) Date Amount ($) Value ($) Asset-Backed Certificates—.0% AEP Texas Central Transition Funding, Ser. 2002-1, Cl. A4 5.96 7/15/15 172,059 Asset-Backed Ctfs./ Auto Receivables—.0% Ford Credit Auto Owner Trust, Ser. 2009-A, Cl. A4 6.07 5/15/14 412,236 Asset-Backed Ctfs./ Credit Cards—.1% Bank One Issuance Trust, Ser. 2003-C3, Cl. C3 4.77 2/16/16 200,000 204,764 Capital One Multi-Asset Execution Trust, Ser. 2007-A7, Cl. A7 5.75 7/15/20 565,000 691,388 Citibank Credit Card Issuance Trust, Ser. 2003-A10, Cl. A10 4.75 12/10/15 500,000 a 524,462 Commercial Mortgage Pass-Through Ctfs.—2.0% Banc of America Commercial Mortgage, Ser. 2005-3, Cl. A4 4.67 7/10/43 1,000,000 1,096,325 Banc of America Commercial Mortgage, Ser. 2005-4, Cl. A5B 5.00 7/10/45 1,800,000 b 1,970,460 Banc of America Commercial Mortgage, Ser. 2007-1, Cl. A4 5.45 1/15/49 1,000,000 1,163,389 Banc of America Commercial Mortgage, Ser. 2007-4, Cl. A4 5.92 2/10/51 300,000 b 357,323 Bear Stearns Commercial Mortgage Securities, Ser. 2003-T12, Cl. A4 4.68 8/13/39 305,772 b 313,717 Bear Stearns Commercial Mortgage Securities, Ser. 2003-T10, Cl. A2 4.74 3/13/40 271,505 273,488 Bear Stearns Commercial Mortgage Securities, Ser. 2005-PWR9, Cl. A4A 4.87 9/11/42 900,000 998,187 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. A4 5.89 9/11/38 850,000 b 977,942 Citigroup Commercial Mortgage Trust, Ser. 2006-C4, Cl. A3 5.92 3/15/49 225,000 b 259,829 Citigroup Commercial Mortgage Trust, Ser. 2008-C7, Cl. A4 6.26 12/10/49 1,100,000 b 1,335,640 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2005-CD1, Cl. A4 5.39 7/15/44 1,900,000 b 2,126,642 Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2006-CD2, Cl. A4 5.48 1/15/46 85,000 b 95,787 Commercial Mortgage Pass Through Certificates, Ser. 2004-LB4A, Cl. A5 4.84 10/15/37 4,000,000 4,220,954 Credit Suisse First Boston Mortgage Securities, Ser. 2004-C3, Cl. A5 5.11 7/15/36 1,245,000 b 1,325,043 Credit Suisse Mortgage Capital Certificates, Ser. 2006-C3, Cl. A3 6.00 6/15/38 1,500,000 b 1,728,391 CWCapital Cobalt, Ser. 2007-C3, Cl. A4 6.00 5/15/46 1,000,000 b 1,179,338 GS Mortgage Securities II, Ser. 2005-GG4, Cl. A3 4.61 7/10/39 171,281 172,239 GS Mortgage Securities II, Ser. 2007-GG10, Cl. A4 5.98 8/10/45 1,000,000 b 1,153,968 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2004-CB8, Cl. A4 4.40 1/12/39 1,000,000 1,040,865 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2004-LN2, Cl. A2 5.12 7/15/41 150,000 159,336 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2007-LDPX, Cl. A3 5.42 1/15/49 1,200,000 1,395,388 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2007-CB18, Cl. A4 5.44 6/12/47 350,000 406,874 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2006-LDP8, Cl. A3B 5.45 5/15/45 225,000 234,367 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2006-CB14, Cl. A4 5.48 12/12/44 500,000 b 564,148 The Fund 9 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2007-CB20, Cl. A4 5.79 2/12/51 1,000,000 b 1,199,345 JP Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP3, Cl. A4A 4.94 8/15/42 600,000 b 663,766 LB-UBS Commercial Mortgage Trust, Ser. 2003-C3, Cl. A4 4.17 5/15/32 424,356 429,242 LB-UBS Commercial Mortgage Trust, Ser. 2004-C7, Cl. A6 4.79 10/15/29 4,028,000 b 4,308,625 LB-UBS Commercial Mortgage Trust, Ser. 2005-C3, Cl. AJ 4.84 7/15/40 500,000 523,771 LB-UBS Commercial Mortgage Trust, Ser. 2004-C6, Cl. A6 5.02 8/15/29 275,000 b 291,831 LB-UBS Commercial Mortgage Trust, Ser. 2007-C2, Cl. A3 5.43 2/15/40 1,200,000 1,390,471 Merrill Lynch Mortgage Trust, Ser. 2003-KEY1, Cl. A4 5.24 11/12/35 500,000 b 517,889 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A6 5.44 11/12/37 375,000 b 419,656 Merrill Lynch Mortgage Trust, Ser. 2007-C1, Cl. A4 6.04 6/12/50 1,000,000 b 1,139,143 Merrill Lynch/Countrywide Commercial Mortgage, Ser. 2007-7, Cl. ASB 5.75 6/12/50 641,720 b 673,887 Merrill Lynch/Countrywide Commercial Mortgage, Ser. 2007-7, Cl. A4 5.81 6/12/50 1,200,000 b 1,378,415 Morgan Stanley Capital I, Ser. 2004-T13, Cl. A4 4.66 9/13/45 1,000,000 1,036,545 Morgan Stanley Capital I, Ser. 2004-T15, Cl. A4 5.27 6/13/41 3,160,000 b 3,358,424 Morgan Stanley Capital I, Ser. 2007-IQ14, Cl. A4 5.69 4/15/49 1,300,000 b 1,505,683 Morgan Stanley Capital I, Ser. 2006-HQ9, Cl. A4 5.73 7/12/44 500,000 b 579,098 Morgan Stanley Dean Witter Capital I, Ser. 2003-HQ2, Cl. A2 4.92 3/12/35 337,983 339,768 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C20, Cl. A7 5.12 7/15/42 800,000 b 885,004 Wachovia Bank Commercial Mortgage Trust, Ser. 2004-C11, Cl. A5 5.22 1/15/41 800,000 b 849,288 Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C31, Cl. A4 5.51 4/15/47 2,500,000 2,907,698 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C28, Cl. A3 5.68 10/15/48 150,000 162,916 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C27, Cl. A3 5.77 7/15/45 1,150,000 b 1,328,930 Consumer Discretionary—2.2% Avon Products, Sr. Unscd. Notes 4.20 7/15/18 250,000 a 257,780 CBS, Gtd. Debs 7.88 7/30/30 880,000 1,238,938 CBS, Gtd. Notes 5.50 5/15/33 250,000 279,359 Comcast, Gtd. Notes 6.45 3/15/37 1,900,000 2,509,761 Comcast Cable Communications Holdings, Gtd. Notes 9.46 11/15/22 304,000 460,930 Costco Wholesale, Sr. Unscd. Notes 5.50 3/15/17 500,000 600,754 COX Communications, Sr. Unscd. Bonds 5.50 10/1/15 450,000 510,272 CVS Caremark, Sr. Unscd. Notes 4.88 9/15/14 2,200,000 2,378,066 CVS Caremark, Sr. Unscd. Notes 5.75 6/1/17 100,000 120,530 CVS Caremark, Sr. Unscd. Notes 6.25 6/1/27 500,000 682,754 Daimler Finance North America, Gtd. Notes 6.50 11/15/13 225,000 238,420 Daimler Finance North America, Gtd. Notes 8.50 1/18/31 200,000 320,558 DirecTV Holdings/Financing, Gtd. Notes 6.00 8/15/40 800,000 923,458 The Fund 11 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Consumer Discretionary (continued) DirecTV Holdings/Financing, Sr. Gtd. Notes 5.15 3/15/42 1,000,000 1,050,036 Discovery Communications, Gtd. Notes 6.35 6/1/40 700,000 930,568 Home Depot, Sr. Unscd. Notes 5.40 3/1/16 2,550,000 2,939,227 Home Depot, Sr. Unscd. Notes 5.88 12/16/36 650,000 881,974 Johnson Controls, Sr. Unscd. Notes 5.50 1/15/16 2,800,000 3,191,322 Lowe’s Cos., Sr. Unscd. Notes 6.65 9/15/37 850,000 1,191,045 Macy’s Retail Holdings, Gtd. Notes 6.38 3/15/37 830,000 1,027,701 McDonald’s, Sr. Unscd. Notes 5.35 3/1/18 1,050,000 1,287,369 NBCUniversal Media, Sr. Unscd. Notes 5.15 4/30/20 1,500,000 1,799,184 News America, Gtd. Debs 7.75 12/1/45 100,000 142,994 News America, Gtd. Notes 6.20 12/15/34 250,000 313,231 News America, Gtd. Notes 6.40 12/15/35 1,000,000 1,286,697 News America, Gtd. Notes 6.65 11/15/37 360,000 476,902 News America, Gtd. Notes 8.25 8/10/18 150,000 198,675 Procter & Gamble, Sr. Unscd. Notes 4.95 8/15/14 2,625,000 2,838,310 Procter & Gamble, Sr. Unscd. Notes 5.55 3/5/37 300,000 409,892 Starbucks, Sr. Unscd. Bonds 6.25 8/15/17 750,000 918,689 Target, Sr. Unscd. Debs 7.00 7/15/31 125,000 173,437 Target, Sr. Unscd. Notes 5.38 5/1/17 400,000 476,437 Target, Sr. Unscd. Notes 7.00 1/15/38 680,000 1,022,136 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Consumer Discretionary (continued) Thomson Reuters, Gtd. Notes 6.50 7/15/18 800,000 1,010,031 Time Warner, Gtd. Notes 4.75 3/29/21 1,500,000 1,756,605 Time Warner, Gtd. Notes 7.63 4/15/31 1,100,000 1,582,226 Time Warner Cable, Gtd. Debs 6.55 5/1/37 350,000 457,133 Time Warner Cable, Gtd. Debs 7.30 7/1/38 495,000 694,181 Time Warner Cable, Gtd. Notes 8.25 4/1/19 3,000,000 4,061,463 Time Warner Cos., Gtd. Debs 6.95 1/15/28 325,000 433,839 Viacom, Sr. Unscd. Notes 5.63 9/15/19 1,500,000 1,810,511 Viacom, Sr. Unscd. Notes 6.88 4/30/36 235,000 320,517 Wal-Mart Stores, Sr. Unscd. Notes 3.63 7/8/20 4,100,000 4,636,891 Wal-Mart Stores, Sr. Unscd. Notes 5.25 9/1/35 600,000 753,264 Wal-Mart Stores, Sr. Unscd. Notes 6.50 8/15/37 635,000 923,218 Walt Disney, Notes 7.55 7/15/93 100,000 130,153 Walt Disney, Sr. Unscd. Notes, Ser. B 7.00 3/1/32 150,000 222,205 Wyndham Worldwide, Sr. Unscd. Notes 4.25 3/1/22 1,400,000 1,463,155 Xerox, Sr. Unscd. Notes 6.75 2/1/17 750,000 881,704 Yum! Brands, Sr. Unscd. Notes 6.88 11/15/37 650,000 921,670 Consumer Staples—1.3% Altria Group, Gtd. Notes 9.70 11/10/18 1,850,000 2,641,730 Altria Group, Gtd. Notes 9.95 11/10/38 650,000 1,126,995 The Fund 13 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Consumer Staples (continued) Anheuser-Busch Cos., Gtd. Bonds 5.00 1/15/15 1,000,000 1,093,813 Anheuser-Busch Cos., Gtd. Notes 5.50 1/15/18 145,000 173,957 Anheuser-Busch Inbev Worldwide, Gtd. Notes 5.38 1/15/20 2,500,000 3,111,772 Archer-Daniels-Midland, Sr. Unscd. Notes 5.45 3/15/18 130,000 156,428 Bottling Group, Gtd. Notes 4.63 11/15/12 350,000 350,407 Coca-Cola, Sr. Unscd. Notes 3.30 9/1/21 2,000,000 2,233,124 ConAgra Foods, Sr. Unscd. Notes 7.00 10/1/28 350,000 458,088 Diageo Capital, Gtd. Notes 5.75 10/23/17 720,000 877,881 Diageo Finance, Gtd. Notes 5.30 10/28/15 125,000 141,515 Diageo Investment, Gtd. Notes 4.25 5/11/42 1,000,000 1,108,052 Dr. Pepper Snapple Group, Gtd. Notes 6.82 5/1/18 1,700,000 2,155,316 General Mills, Sr. Unscd. Notes 5.70 2/15/17 1,300,000 1,540,808 H.J. Heinz, Sr. Unscd. Debs 6.38 7/15/28 100,000 120,821 Hershey, Sr. Unscd. Debs 8.80 2/15/21 30,000 42,693 Kellogg, Sr. Unscd. Debs., Ser. B 7.45 4/1/31 340,000 481,802 Kraft Foods, Sr. Unscd. Notes 5.00 6/4/42 1,150,000 c 1,348,591 Kraft Foods, Sr. Unscd. Notes 6.13 2/1/18 2,975,000 3,672,432 Kraft Foods, Sr. Unscd. Notes 6.50 2/9/40 365,000 516,451 Kroger, Gtd. Notes 7.50 4/1/31 800,000 1,075,182 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Consumer Staples (continued) Nabisco, Sr. Unscd. Debs 7.55 6/15/15 640,000 748,037 Pepsi Bottling Group, Gtd. Notes, Ser. B 7.00 3/1/29 800,000 1,176,470 Pepsico, Sr. Unscd. Notes 7.90 11/1/18 1,000,000 1,365,266 Philip Morris International, Sr. Unscd. Notes 4.50 3/20/42 650,000 741,500 Philip Morris International, Sr. Unscd. Notes 5.65 5/16/18 760,000 934,044 Philip Morris International, Sr. Unscd. Notes 6.88 3/17/14 3,200,000 3,477,939 Reynolds American, Gtd. Notes 7.63 6/1/16 170,000 205,818 SYSCO, Gtd. Notes 5.38 9/21/35 350,000 453,428 Energy—2.2% Anadarko Petroleum, Sr. Unscd. Notes 5.95 9/15/16 350,000 406,921 Anadarko Petroleum, Sr. Unscd. Notes 6.45 9/15/36 150,000 193,582 Apache, Sr. Unscd. Notes 6.00 1/15/37 380,000 518,225 Baker Hughes, Sr. Unscd. Notes 5.13 9/15/40 1,000,000 1,258,795 BP Capital Markets, Gtd. Notes 5.25 11/7/13 2,500,000 2,621,585 Canadian Natural Resources, Sr. Unscd. Notes 4.90 12/1/14 350,000 379,733 Canadian Natural Resources, Sr. Unscd. Notes 6.25 3/15/38 1,180,000 1,596,184 ConocoPhillips, Gtd. Notes 5.90 10/15/32 500,000 666,994 ConocoPhillips, Gtd. Notes 6.50 2/1/39 1,000,000 1,476,508 ConocoPhillips Holding, Sr. Unscd. Notes 6.95 4/15/29 125,000 180,562 The Fund 15 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Energy (continued) Devon Energy, Sr. Unscd. Notes 5.60 7/15/41 650,000 815,972 Devon Financing, Gtd. Debs 7.88 9/30/31 275,000 411,137 Enbridge Energy Partners, Sr. Unscd. Notes 5.50 9/15/40 720,000 853,042 EnCana, Sr. Unscd. Bonds 7.20 11/1/31 625,000 817,128 Energy Transfer Partners, Sr. Unscd. Bonds 7.50 7/1/38 1,055,000 1,420,777 Enterprise Products Operating, Gtd. Notes 4.45 2/15/43 750,000 767,600 Enterprise Products Operating, Gtd. Notes, Ser. G 5.60 10/15/14 995,000 1,085,137 Enterprise Products Operating, Gtd. Bonds, Ser. L 6.30 9/15/17 1,925,000 2,362,666 Halliburton, Sr. Unscd. Notes 6.15 9/15/19 1,200,000 1,530,041 Hess, Sr. Unscd. Bonds 7.88 10/1/29 175,000 252,305 Hess, Sr. Unscd. Notes 8.13 2/15/19 1,200,000 1,601,310 Kerr-McGee, Gtd. Notes 6.95 7/1/24 600,000 791,204 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.95 1/15/38 1,075,000 1,447,684 Kinder Morgan Energy Partners, Sr. Unscd. Notes 7.40 3/15/31 350,000 472,222 Marathon Oil, Sr. Unscd. Notes 6.60 10/1/37 350,000 480,363 Mobil, Sr. Unscd. Bonds 8.63 8/15/21 15,000 22,637 Nabors Industries, Gtd. Notes 9.25 1/15/19 1,250,000 1,679,224 Nexen, Sr. Unscd. Notes 5.88 3/10/35 125,000 150,871 Nexen, Sr. Unscd. Notes 7.50 7/30/39 1,000,000 1,439,643 Occidental Petroleum, Sr. Unscd. Notes, Ser. 1 4.10 2/1/21 1,700,000 1,982,390 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Energy (continued) ONEOK, Sr. Unscd. Notes 5.20 6/15/15 200,000 218,580 ONEOK Partners, Gtd. Notes 6.15 10/1/16 545,000 643,276 ONEOK Partners, Gtd. Notes 6.85 10/15/37 60,000 80,906 Petrobras International Finance, Gtd. Notes 5.38 1/27/21 2,500,000 a 2,847,640 Petrobras International Finance, Gtd. Notes 5.75 1/20/20 2,200,000 2,548,658 Petrobras International Finance, Gtd. Notes 5.88 3/1/18 625,000 722,681 Petro-Canada, Sr. Unscd. Notes 4.00 7/15/13 450,000 460,616 Plains All American Pipeline, Gtd. Notes 6.13 1/15/17 525,000 622,396 Sempra Energy, Sr. Unscd. Notes 6.00 10/15/39 1,100,000 1,447,837 Shell International Finance, Gtd. Notes 4.30 9/22/19 2,600,000 3,075,548 Shell International Finance, Gtd. Notes 6.38 12/15/38 500,000 739,221 Spectra Energy Capital, Gtd. Notes 8.00 10/1/19 225,000 301,155 Statoil, Gtd. Notes 5.25 4/15/19 1,600,000 1,943,680 Suncor Energy, Sr. Unscd. Notes 6.50 6/15/38 950,000 1,298,346 Talisman Energy, Sr. Unscd. Notes 6.25 2/1/38 200,000 245,213 Tennessee Gas Pipeline, Sr. Unscd. Debs 7.00 10/15/28 390,000 536,514 Tennessee Gas Pipeline, Sr. Unscd Debs 7.63 4/1/37 70,000 101,420 TransCanada Pipelines, Sr. Unscd. Notes 7.63 1/15/39 660,000 1,046,262 Trans-Canada Pipelines, Sr. Unscd. Notes 5.85 3/15/36 200,000 265,382 Trans-Canada Pipelines, Sr. Unscd. Notes 6.20 10/15/37 75,000 104,010 The Fund 17 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Energy (continued) Transocean, Gtd. Notes 7.50 4/15/31 875,000 1,105,896 Valero Energy, Gtd. Notes 6.63 6/15/37 1,115,000 1,395,840 Valero Energy, Gtd. Notes 7.50 4/15/32 170,000 225,032 Weatherford International, Gtd. Notes 6.75 9/15/40 1,000,000 1,191,787 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 800,000 1,031,807 XTO Energy, Sr. Unscd. Notes 6.75 8/1/37 625,000 984,875 Financial—7.1% Aegon, Sr. Unscd. Notes 4.75 6/1/13 375,000 383,668 Allstate, Sr. Unscd. Debs 6.75 5/15/18 350,000 442,030 Allstate, Sr. Unscd. Notes 5.00 8/15/14 125,000 134,502 Allstate, Sr. Unscd. Notes 5.55 5/9/35 175,000 220,164 Allstate, Sr. Unscd. Notes 7.45 5/16/19 1,850,000 2,458,891 American Express, Sr. Unscd. Notes 6.15 8/28/17 700,000 851,804 American Express, Sr. Unscd. Notes 8.15 3/19/38 1,100,000 1,779,163 American International Group, Sr. Unscd. Notes 4.88 6/1/22 1,400,000 1,582,017 American International Group, Sr. Unscd. Notes 5.60 10/18/16 600,000 a 688,322 American International Group, Sr. Unscd. Notes 5.85 1/16/18 1,000,000 1,171,055 American International Group, Sr. Unscd. Notes 8.25 8/15/18 2,100,000 2,734,555 AXA, Sub. Bonds 8.60 12/15/30 165,000 205,859 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) Bank of America, Sr. Unscd. Notes 5.13 11/15/14 350,000 376,632 Bank of America, Sr. Unscd. Notes 5.38 6/15/14 250,000 266,560 Bank of America, Sr. Unscd. Notes 5.63 10/14/16 575,000 656,199 Bank of America, Sr. Unscd. Notes, Ser. L 5.65 5/1/18 965,000 1,124,846 Bank of America, Sr. Unscd. Notes 5.75 12/1/17 2,450,000 2,840,983 Bank of America, Sub. Notes 7.80 9/15/16 235,000 276,669 Barclays Bank, Sr. Unscd. Notes 6.75 5/22/19 1,300,000 1,595,526 BB&T, Sr. Unscd. Notes 3.38 9/25/13 3,400,000 3,487,264 BB&T, Sub. Notes 4.90 6/30/17 150,000 170,734 Bear Stearns, Sr. Unscd. Notes 5.30 10/30/15 100,000 111,850 Bear Stearns, Sr. Unscd. Notes 6.40 10/2/17 540,000 651,385 Bear Stearns, Sr. Unscd. Notes 7.25 2/1/18 270,000 336,351 Bear Stearns, Sub. Notes 5.55 1/22/17 500,000 a 567,255 Berkshire Hathaway Finance, Gtd. Notes 4.85 1/15/15 1,850,000 2,022,202 Berkshire Hathaway Finance, Gtd. Notes 5.75 1/15/40 675,000 848,869 Blackrock, Sr. Unscd. Notes, Ser. 2 5.00 12/10/19 500,000 594,373 BNP Paribas, Gtd. Notes 5.00 1/15/21 1,400,000 1,555,684 Boston Properties, Sr. Unscd. Bonds 5.63 11/15/20 1,400,000 1,684,691 Boston Properties, Sr. Unscd. Notes 5.00 6/1/15 500,000 548,581 The Fund 19 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) Capital One Bank, Sr. Unscd. Notes 5.13 2/15/14 200,000 210,367 Capital One Financial, Sr. Unscd. Notes 4.75 7/15/21 730,000 839,089 Caterpillar Financial Services, Sr. Unscd. Notes 6.13 2/17/14 2,600,000 2,787,179 Chubb, Sr. Unscd. Notes 6.00 5/11/37 540,000 738,069 Citigroup, Sr. Unscd. Debs 6.63 1/15/28 100,000 122,215 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 4,400,000 4,493,205 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 5,385,000 6,394,542 Citigroup, Sr. Unscd. Notes 6.88 3/5/38 700,000 935,595 Citigroup, Sub. Notes 5.00 9/15/14 3,230,000 3,420,719 Citigroup, Sub. Notes 6.13 8/25/36 575,000 638,768 Citigroup, Unscd. Notes 8.50 5/22/19 760,000 1,014,745 CNA Financial, Sr. Unscd. Notes 6.50 8/15/16 100,000 115,541 Credit Suisse USA, Bank Gtd. Notes 5.50 8/15/13 1,000,000 1,038,962 Deutsche Bank AG London, Sr. Unscd. Notes 6.00 9/1/17 845,000 1,016,429 ERP Operating, Sr. Unscd. Notes 5.20 4/1/13 600,000 610,712 ERP Operating, Sr. Unscd. Notes 5.38 8/1/16 95,000 108,670 Fifth Third Bank, Sub. Notes 8.25 3/1/38 1,000,000 1,454,512 First Tennessee Bank, Sub. Notes 5.65 4/1/16 250,000 270,698 Ford Motor Credit, Sr. Unscd. Notes 5.88 8/2/21 3,000,000 3,460,233 20 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) General Electric Capital, Sr. Unscd. Notes 4.65 10/17/21 1,400,000 1,587,053 General Electric Capital, Sr. Unscd. Notes 5.00 1/8/16 375,000 419,505 General Electric Capital, Sr. Unscd. Notes 5.63 9/15/17 1,000,000 1,187,501 General Electric Capital, Sr. Unscd. Notes 5.63 5/1/18 1,335,000 1,587,674 General Electric Capital, Sr. Unscd. Notes 5.88 1/14/38 2,000,000 2,471,282 General Electric Capital, Sr. Unscd. Notes 6.15 8/7/37 850,000 1,091,290 General Electric Capital, Sr. Unscd. Notes, Ser. A 6.75 3/15/32 1,000,000 1,334,118 Goldman Sachs Capital I, Gtd. Cap. Secs 6.35 2/15/34 350,000 361,841 Goldman Sachs Group, Sr. Unscd. Notes 4.75 7/15/13 2,800,000 2,877,378 Goldman Sachs Group, Sr. Unscd. Notes 5.95 1/18/18 4,715,000 5,496,266 Goldman Sachs Group, Sr. Unscd. Notes 6.13 2/15/33 475,000 542,635 Goldman Sachs Group, Sr. Unscd. Notes 6.15 4/1/18 680,000 797,239 Goldman Sachs Group, Sr. Unscd. Notes 6.25 9/1/17 190,000 223,494 Goldman Sachs Group, Sr. Unscd. Notes 7.50 2/15/19 1,000,000 1,250,420 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 2,000,000 2,209,380 Hartford Financial Services Group, Sr. Unscd. Notes 6.30 3/15/18 580,000 697,956 HCP, Sr. Unscd. Notes 5.38 2/1/21 1,500,000 1,739,157 HSBC Finance, Sr. Unscd. Notes 4.75 7/15/13 700,000 718,799 HSBC Finance, Sr. Unscd. Notes 5.50 1/19/16 2,625,000 2,916,590 The Fund 21 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) HSBC Holdings, Sr. Unscd. Notes 5.10 4/5/21 1,500,000 1,771,738 HSBC Holdings, Sub. Notes 6.50 5/2/36 1,350,000 1,658,317 HSBC Holdings, Sub. Notes 6.50 9/15/37 555,000 683,723 Jefferies Group, Sr. Unscd. Debs 6.25 1/15/36 200,000 202,000 Jefferies Group, Sr. Unscd. Debs 6.45 6/8/27 35,000 36,859 John Deere Capital, Sr. Unscd. Notes 3.15 10/15/21 1,900,000 2,053,678 JP Morgan Chase, Sub. Notes 6.00 10/1/17 150,000 177,591 JPMorgan Chase & Co., Sr. Unscd. Notes 3.15 7/5/16 1,500,000 1,589,615 JPMorgan Chase & Co., Sr. Unscd. Notes 3.70 1/20/15 5,700,000 6,038,466 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 2,000,000 2,382,968 JPMorgan Chase & Co., Sr. Unscd. Notes 6.30 4/23/19 1,500,000 1,852,406 JPMorgan Chase & Co., Sr. Unscd. Notes 6.40 5/15/38 650,000 871,508 JPMorgan Chase & Co., Sub. Notes 5.13 9/15/14 2,525,000 2,699,081 JPMorgan Chase & Co., Sub. Notes 5.15 10/1/15 3,950,000 4,357,762 KeyBank, Sub. Notes 6.95 2/1/28 100,000 122,930 Lincoln National, Sr. Unscd. Notes 6.15 4/7/36 950,000 1,098,431 Lion Connecticut Holdings, Bank Gtd. Debs 7.63 8/15/26 50,000 64,284 Marsh & McLennan Cos., Sr. Unscd. Notes 5.88 8/1/33 275,000 331,512 Mercantile Bankshares, Sub. Notes, Ser. B 4.63 4/15/13 200,000 203,263 Merrill Lynch & Co., Sr. Unscd. Notes 5.45 7/15/14 565,000 606,038 22 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) Merrill Lynch & Co., Sr. Unscd. Notes 6.40 8/28/17 1,665,000 1,965,381 Merrill Lynch & Co., Sr. Unscd. Notes 6.88 4/25/18 2,640,000 3,191,219 Merrill Lynch & Co., Sr. Unscd. Notes 6.88 11/15/18 150,000 181,556 Merrill Lynch & Co., Sub. Notes 6.05 5/16/16 575,000 634,954 MetLife, Sr. Unscd. Notes 5.00 11/24/13 225,000 235,793 MetLife, Sr. Unscd. Notes 6.38 6/15/34 1,400,000 1,839,415 Morgan Stanley, Sr. Unscd. Notes 5.45 1/9/17 1,100,000 1,219,169 Morgan Stanley, Sr. Unscd. Notes 5.75 10/18/16 175,000 195,020 Morgan Stanley, Sr. Unscd. Notes 6.63 4/1/18 2,700,000 3,143,942 Morgan Stanley, Sr. Unscd. Notes 7.25 4/1/32 300,000 374,191 Morgan Stanley, Sr. Unscd. Notes 7.30 5/13/19 1,300,000 1,566,399 Morgan Stanley, Sub. Notes 4.75 4/1/14 1,580,000 a 1,639,673 National City, Sub. Notes 6.88 5/15/19 1,800,000 2,233,478 National Rural Utilities Cooperative Finance, Coll. Trust Bonds 5.45 2/1/18 1,100,000 1,333,553 Nomura Holdings, Sr. Unscd. Notes 6.70 3/4/20 1,600,000 1,848,819 Oesterreichische Kontrollbank, Govt. Gtd. Notes 4.88 2/16/16 1,500,000 1,693,001 PNC Funding, Bank Gtd. Notes 5.25 11/15/15 225,000 252,194 Principal Financial Group, Gtd. Notes 6.05 10/15/36 225,000 282,755 Progressive, Sr. Unscd. Notes 6.63 3/1/29 100,000 131,108 ProLogis, Gtd. Notes 6.88 3/15/20 1,400,000 1,728,670 The Fund 23 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) Prudential Financial, Sr. Unscd. Notes, Ser. B 4.75 4/1/14 350,000 368,725 Prudential Financial, Sr. Unscd. Notes, Ser. B 5.10 9/20/14 250,000 269,428 Prudential Financial, Sr. Unscd. Notes, Ser. D 7.38 6/15/19 2,800,000 3,601,105 Rabobank Nederland, Bank Gtd. Notes 5.25 5/24/41 1,150,000 1,380,279 Realty Income, Sr. Unscd. Notes 5.95 9/15/16 100,000 114,604 Regency Centers, Gtd. Notes 5.88 6/15/17 200,000 232,152 Simon Property Group, Sr. Unscd. Notes 5.25 12/1/16 1,400,000 1,611,936 SLM, Sr. Unscd. Notes, Ser. A 5.00 10/1/13 100,000 103,750 SLM, Sr. Unscd. Notes, Ser. A 5.00 4/15/15 450,000 482,401 SLM, Sr. Unscd. Notes 8.00 3/25/20 760,000 883,971 SouthTrust, Sub. Notes 5.80 6/15/14 500,000 535,584 State Street Bank & Trust, Sub. Notes 5.25 10/15/18 200,000 236,503 Swiss Re Solutions Holding, Sr. Unscd. Notes 7.00 2/15/26 150,000 186,806 Travelers Cos., Sr. Unscd. Notes 5.50 12/1/15 960,000 1,093,665 Travelers Property & Casualty, Gtd. Notes 5.00 3/15/13 250,000 254,086 U.S. Bancorp, Sr. Unscd. Notes 3.00 3/15/22 1,400,000 1,487,349 UBS, Notes 4.88 8/4/20 3,800,000 4,370,988 UBS AG/Stamford, Sub. Notes 5.88 7/15/16 75,000 84,046 UBS AG/Stamford, Sr. Unscd. Notes 5.88 12/20/17 760,000 900,313 24 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) Unilever Capital, Gtd. Notes 5.90 11/15/32 1,000,000 1,438,004 US Bank NA/Cincinnati, Sub. Notes 4.95 10/30/14 45,000 48,645 Wachovia, Sr. Unscd. Notes 5.75 6/15/17 1,850,000 2,214,517 Wachovia, Sr. Unscd. Notes 5.75 2/1/18 1,100,000 1,329,115 Wachovia, Sub. Notes 5.25 8/1/14 200,000 214,758 Wachovia Bank, Sub. Notes 6.60 1/15/38 415,000 590,393 Wells Fargo & Co., Sr. Unscd. Notes 5.63 12/11/17 2,340,000 2,804,541 Wells Fargo Bank, Sub. Notes 5.75 5/16/16 875,000 1,006,972 Westpac Banking, Sr. Unscd. Notes 4.88 11/19/19 1,700,000 1,967,835 Westpac Banking, Sub. Notes 4.63 6/1/18 500,000 547,036 Willis North America, Gtd. Notes 6.20 3/28/17 335,000 385,096 XL Group, Sr. Unscd. Notes 6.38 11/15/24 1,400,000 1,657,379 Foreign/Governmental—4.4% Asian Development Bank, Sr. Unscd. Notes 1.88 10/23/18 1,750,000 1,838,347 Asian Development Bank, Sr. Unscd. Notes 2.75 5/21/14 3,500,000 3,630,704 Brazilian Government, Sr. Unscd. Bonds 5.63 1/7/41 650,000 835,250 Brazilian Government, Sr. Unscd. Bonds 6.00 1/17/17 2,270,000 2,695,625 Brazilian Government, Sr. Unscd. Bonds 7.13 1/20/37 575,000 868,250 Brazilian Government, Unscd. Bonds 8.25 1/20/34 1,000,000 1,645,000 The Fund 25 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental (continued) Brazilian Government, Unscd. Bonds 10.13 5/15/27 500,000 905,000 Chilean Government, Sr. Unscd. Bonds 5.50 1/15/13 625,000 a 632,109 Colombian Government, Sr. Unscd. Bond 6.13 1/18/41 500,000 685,000 Colombian Government, Sr. Unscd. Notes 7.38 3/18/19 2,000,000 2,650,000 European Investment Bank, Sr. Unscd. Notes 1.13 8/15/14 7,800,000 7,895,878 European Investment Bank, Sr. Unscd. Notes 2.88 9/15/20 2,000,000 a 2,159,230 European Investment Bank, Sr. Unscd. Bond 3.25 5/15/13 2,600,000 2,640,778 European Investment Bank, Sr. Unscd. Notes 4.63 5/15/14 500,000 532,033 European Investment Bank, Sr. Unscd. Bonds 4.63 10/20/15 350,000 390,838 European Investment Bank, Sr. Unscd. Bonds 5.13 5/30/17 3,700,000 4,393,502 Finnish Government, Sr. Unscd. Bonds 6.95 2/15/26 25,000 35,358 Inter-American Development Bank, Notes 4.25 9/10/18 540,000 a 638,418 Inter-American Development Bank, Sr. Unsub. Notes 3.88 9/17/19 2,000,000 2,352,966 Inter-American Development Bank, Sr. Unscd. Notes 5.13 9/13/16 150,000 176,150 International Bank for Reconstruction and Development, Sr. Unscd. Bonds 7.63 1/19/23 700,000 1,051,672 International Bank for Reconstruction and Development, Sr. Unscd. Notes 2.13 3/15/16 2,400,000 a 2,503,423 International Bank for Reconstruction and Development, Sr. Unscd. Notes 5.00 4/1/16 700,000 807,435 International Finance, Sr. Unscd. Notes 2.13 11/17/17 2,100,000 2,235,280 26 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental (continued) Italian Government, Sr. Unscd. Notes 4.50 1/21/15 50,000 52,127 Italian Government, Sr. Unscd. Notes 5.25 9/20/16 155,000 164,118 Italian Government, Sr. Unscd. Notes 5.38 6/12/17 1,450,000 1,546,116 Italian Government, Sr. Unscd. Notes 5.38 6/15/33 550,000 546,474 Italian Government, Sr. Unscd. Notes 6.88 9/27/23 610,000 713,907 Japan Bank for International Cooperation, Sr. Unscd. Notes 2.50 5/18/16 4,800,000 5,088,682 KFW, Gov’t Gtd. Bonds 4.00 10/15/13 1,400,000 1,448,891 KFW, Gov’t Gtd. Bonds 4.00 1/27/20 2,500,000 2,917,955 KFW, Gov’t Gtd. Bonds 4.13 10/15/14 1,200,000 1,285,621 KFW, Gov’t Gtd. Bonds 4.50 7/16/18 3,600,000 4,262,810 KFW, Gov’t Gtd. Bonds 5.13 3/14/16 625,000 718,375 KFW, Gov’t Gtd. Notes 4.88 1/17/17 1,240,000 1,449,845 KFW, Govt Gtd. Notes 4.88 6/17/19 2,000,000 2,446,342 Korea Development Bank, Sr. Unscd. Notes 3.88 5/4/17 2,500,000 2,718,678 Korea Development Bank, Sr. Unscd. Notes 5.50 11/13/12 350,000 350,762 Landwirtschaftliche Rentenbank, Gov’t. Gtd. Bonds 5.13 2/1/17 950,000 1,119,902 Landwirtschaftliche Rentenbank, Gov’t. Gtd. Notes 1.88 9/17/18 2,100,000 2,187,037 Mexican Government, Sr. Unscd. Notes 5.63 1/15/17 4,000,000 4,696,000 Mexican Government, Sr. Unscd. Notes 5.95 3/19/19 1,200,000 a 1,488,000 The Fund 27 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental (continued) Mexican Government, Sr. Unscd. Notes, Ser. A 6.75 9/27/34 1,340,000 1,902,800 Panamanian Government, Sr. Unscd. Bonds 6.70 1/26/36 700,000 999,950 Pemex Project Funding Master Trust, Gtd. Bonds 6.63 6/15/35 1,760,000 2,204,400 Pemex Project Funding Master Trust, Gtd. Notes 7.38 12/15/14 400,000 452,000 Peruvian Government, Sr. Unscd. Bonds 6.55 3/14/37 870,000 1,278,900 Polish Government, Sr. Unscd. Notes 5.00 3/23/22 1,400,000 1,634,766 Polish Government, Sr. Unscd. Notes 5.25 1/15/14 250,000 263,825 Polish Government, Sr. Unscd. Notes 6.38 7/15/19 1,450,000 1,810,688 Province of British Columbia Canada, Sr. Unscd. Bonds, Ser. USD2 6.50 1/15/26 925,000 1,319,179 Province of Manitoba Canada, Debs., Ser. CB 8.80 1/15/20 10,000 14,553 Province of Manitoba Canada, Debs 8.88 9/15/21 450,000 680,349 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 2,300,000 2,652,224 Province of Ontario Canada, Sr. Unscd. Bonds 4.10 6/16/14 3,000,000 3,179,694 Province of Ontario Canada, Sr. Unscd. Notes 4.95 11/28/16 1,000,000 a 1,165,691 Province of Quebec Canada, Unscd. Notes 4.60 5/26/15 700,000 772,712 Province of Quebec Canada, Bonds 5.13 11/14/16 3,725,000 4,360,794 Province of Quebec Canada, Debs., Ser. NJ 7.50 7/15/23 200,000 286,092 Province of Quebec Canada, Unscd. Debs., Ser. PD 7.50 9/15/29 1,550,000 2,380,244 Province of Saskatchewan Canada, Debs 7.38 7/15/13 500,000 525,012 28 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental (continued) Republic of Korea, Sr. Unscd. Notes 4.88 9/22/14 200,000 214,709 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 1,000,000 1,306,393 South African Government, Sr. Unscd. Notes 6.50 6/2/14 170,000 185,088 South African Government, Sr. Unscd. Notes 6.88 5/27/19 2,100,000 2,625,840 Uruguayan Government, Sr. Unscd. Bonds 7.63 3/21/36 300,000 468,750 Health Care—2.0% Abbott Laboratories, Sr. Unscd. Notes 5.13 4/1/19 1,500,000 1,812,451 Abbott Laboratories, Sr. Unscd. Notes 5.88 5/15/16 170,000 199,691 Aetna, Sr. Unscd. Notes 6.63 6/15/36 300,000 402,297 Amgen, Sr. Unscd. Notes 4.10 6/15/21 2,000,000 2,244,680 Amgen, Sr. Unscd. Notes 5.15 11/15/41 1,600,000 1,850,923 Amgen, Sr. Unscd. Notes 5.85 6/1/17 400,000 482,706 Astrazeneca, Sr. Unscd. Notes 6.45 9/15/37 520,000 739,401 Baxter International, Sr. Unsub. Notes 6.25 12/1/37 700,000 995,954 Becton Dickinson, Sr. Unscd. Notes 3.13 11/8/21 1,900,000 2,050,814 Boston Scientific, Sr. Unscd. Notes 6.00 1/15/20 1,700,000 2,020,350 Bristol-Myers Squibb, Sr. Unscd. Notes 5.88 11/15/36 425,000 560,799 Cigna, Sr. Unscd. Notes 4.50 3/15/21 1,900,000 2,130,058 Covidien International Finance, Gtd. Notes 6.00 10/15/17 590,000 723,326 The Fund 29 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Health Care (continued) Eli Lilly & Co., Sr. Unscd. Notes 5.55 3/15/37 750,000 970,162 Eli Lilly & Co., Sr. Unscd. Notes 7.13 6/1/25 200,000 285,323 Express Scripts, Gtd. Notes 3.13 5/15/16 2,400,000 2,557,392 GlaxoSmithKline Capital, Gtd. Bonds 5.65 5/15/18 740,000 910,713 GlaxoSmithKline Capital, Gtd. Notes 4.38 4/15/14 3,200,000 3,381,581 GlaxoSmithKline Capital, Sr. Unscd. Notes 6.38 5/15/38 1,000,000 1,444,269 Health Care REIT, Sr. Unscd. Notes 5.25 1/15/22 1,400,000 1,601,660 Johnson & Johnson, Unscd. Debs 4.95 5/15/33 170,000 209,881 Johnson & Johnson, Sr. Unscd. Notes 5.95 8/15/37 470,000 673,693 Medco Health Solutions, Sr. Unscd. Notes 7.13 3/15/18 1,500,000 1,907,298 Merck & Co., Gtd. Notes 5.30 12/1/13 1,000,000 b 1,053,371 Merck & Co., Sr. Unscd. Debs 6.40 3/1/28 150,000 206,905 Merck & Co., Sr. Unscd. Notes 6.50 12/1/33 680,000 b 1,014,039 Novartis Securities Investment, Gtd. Notes 5.13 2/10/19 1,400,000 1,690,168 Pfizer, Sr. Unscd. Notes 6.20 3/15/19 2,400,000 3,076,670 Quest Diagnostic, Gtd. Notes 3.20 4/1/16 2,500,000 2,638,970 Quest Diagnostic, Gtd. Notes 5.45 11/1/15 500,000 559,776 Quest Diagnostic, Gtd. Notes 6.95 7/1/37 50,000 66,684 Sanofi, Sr. Unscd. Notes 4.00 3/29/21 1,400,000 1,614,278 30 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Health Care (continued) Teva Pharmaceutical Finance, Gtd. Notes 3.00 6/15/15 3,400,000 3,609,712 Teva Pharmaceutical Finance, Gtd. Notes 6.15 2/1/36 85,000 114,218 UnitedHealth Group, Sr. Unscd. Notes 5.00 8/15/14 300,000 321,585 UnitedHealth Group, Sr. Unscd. Notes 6.88 2/15/38 810,000 1,152,026 Wellpoint, Sr. Unscd. Notes 3.13 5/15/22 1,700,000 1,735,760 WellPoint, Sr. Unscd. Notes 5.00 12/15/14 1,000,000 1,086,418 WellPoint, Sr. Unscd. Notes 5.25 1/15/16 375,000 420,192 WellPoint, Sr. Unscd. Notes 5.88 6/15/17 65,000 77,049 Wyeth, Gtd. Notes 5.50 2/1/14 150,000 159,444 Wyeth, Gtd. Notes 5.95 4/1/37 200,000 274,329 Wyeth, Gtd. Notes 6.50 2/1/34 200,000 284,125 Industrial—1.5% 3M, Sr. Unscd. Notes 5.70 3/15/37 750,000 1,051,409 ADT, Gtd. Notes 2.25 7/15/17 2,800,000 c 2,826,152 Boeing, Sr. Unscd. Notes 6.00 3/15/19 2,000,000 2,536,960 Boeing, Sr. Unscd. Bonds 7.25 6/15/25 150,000 207,676 Burlington Northern Santa Fe, Sr. Unscd. Debs 6.15 5/1/37 650,000 865,805 Burlington Northern Santa Fe, Sr. Unscd. Debs 7.00 12/15/25 100,000 138,326 Burlington Northern Santa Fe, Sr. Unscd. Debs 7.95 8/15/30 100,000 142,845 The Fund 31 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Industrial (continued) Canadian National Railway, Sr. Unscd. Notes 6.90 7/15/28 100,000 142,913 Caterpillar, Sr. Unscd. Notes 2.60 6/26/22 2,300,000 2,377,480 Caterpillar, Sr. Unscd. Debs 6.05 8/15/36 375,000 509,971 Caterpillar, Sr. Unscd. Debs 7.30 5/1/31 125,000 185,978 Continental Airlines, Pass-Through Certificates, Ser. 974A 6.90 7/2/19 146,117 158,537 CSX, Sr. Unscd. Notes 4.75 5/30/42 1,200,000 1,347,361 Deere & Co., Sr. Unscd. Notes 6.95 4/25/14 775,000 848,713 General Dynamics, Gtd. Notes 4.25 5/15/13 125,000 127,701 General Electric, Sr. Unscd. Notes 5.00 2/1/13 500,000 505,821 General Electric, Sr. Unscd. Notes 5.25 12/6/17 1,000,000 1,186,196 Honeywell International, Sr. Unscd. Notes 3.88 2/15/14 2,656,000 2,771,411 Honeywell International, Sr. Unscd. Notes 4.25 3/1/13 1,300,000 1,316,477 Illinois Tool Works, Sr. Unscd. Notes 3.90 9/1/42 1,000,000 1,063,982 Koninklijke Philips Electronics, Sr. Unscd. Notes 5.75 3/11/18 2,000,000 2,436,520 Lockheed Martin, Sr. Unscd. Notes, Ser. B 6.15 9/1/36 455,000 599,368 Norfolk Southern, Sr. Unscd. Bonds, Ser. WI 4.84 10/1/41 1,200,000 1,403,334 Norfolk Southern, Sr. Unscd. Notes 5.59 5/17/25 2,000 2,499 Northrop Grumman Systems, Gtd. Debs 7.75 2/15/31 1,100,000 1,625,785 Raytheon, Sr. Unscd. Debs 7.20 8/15/27 150,000 212,289 32 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Industrial (continued) Republic Services, Gtd. Notes 6.20 3/1/40 750,000 976,396 Union Pacific, Sr. Unscd. Debs 6.63 2/1/29 325,000 449,529 United Parcel Service, Sr. Unscd. Notes 3.13 1/15/21 1,600,000 1,740,320 United Parcel Service, Sr. Unscd. Notes 6.20 1/15/38 425,000 604,397 United Parcel Service of America, Sr. Unscd. Debs 7.62 4/1/30 10,000 b 15,300 United Technologies, Sr. Unscd. Notes 3.10 6/1/22 2,100,000 2,265,892 United Technologies, Sr. Unscd. Notes 4.88 5/1/15 2,750,000 3,050,476 United Technologies, Sr. Unscd. Notes 5.70 4/15/40 650,000 873,011 United Technologies, Sr. Unscd. Notes 6.70 8/1/28 50,000 68,139 United Technologies, Sr. Unscd. Debs 8.75 3/1/21 50,000 70,800 Waste Management, Gtd. Notes 6.38 3/11/15 1,600,000 1,803,022 Waste Management, Gtd. Notes 7.00 7/15/28 150,000 200,826 Information Technology—.5% Dell, Sr. Unscd. Notes 6.50 4/15/38 1,000,000 1,219,697 Ebay, Sr. Unscd. Notes 4.00 7/15/42 700,000 704,914 Google, Sr. Unscd. Notes 3.63 5/19/21 300,000 337,814 Hewlett Packard, Sr. Unscd. Notes 5.50 3/1/18 560,000 622,834 Hewlett-Packard, Sr. Unscd. Notes 6.00 9/15/41 750,000 740,911 HP Enterprise Services, Sr. Unscd. Notes, Ser. B 6.00 8/1/13 125,000 b 129,483 The Fund 33 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Information Technology (continued) Intel, Sr. Unscd. Notes 3.30 10/1/21 2,100,000 2,308,883 International Business Machines, Sr. Unscd. Debs 7.00 10/30/25 225,000 332,227 International Business Machines, Sr. Unscd. Debs., Ser. A 7.50 6/15/13 75,000 78,385 International Business Machines, Sr. Unscd. Notes 5.60 11/30/39 605,000 811,997 International Business Machines, Sr. Unscd. Notes 5.70 9/14/17 600,000 732,121 International Business Machines, Sr. Unscd. Notes 8.38 11/1/19 300,000 431,652 Microsoft, Sr. Unscd. Debs 5.20 6/1/39 688,000 890,798 Oracle, Sr. Unscd. Notes 5.00 7/8/19 1,200,000 1,460,608 Oracle, Sr. Unscd. Notes 5.75 4/15/18 150,000 184,886 Oracle, Sr. Unscd. Notes 6.50 4/15/38 500,000 723,233 Materials—1.1% Alcoa, Sr. Unscd. Notes 5.72 2/23/19 612,000 670,390 Arcelormittal, Sr. Unscd. Bonds 10.35 6/1/19 1,200,000 b 1,412,471 Arcelormittal, Sr. Unscd. Notes 7.50 10/15/39 600,000 b 558,659 Barrick PD Australia Finance, Gtd. Notes 5.95 10/15/39 1,300,000 1,524,867 BHP Billiton Finance USA, Gtd. Notes 6.50 4/1/19 1,700,000 2,188,333 BHP-Billiton Finance USA, Gtd. Notes 4.80 4/15/13 1,175,000 1,198,476 CRH America, Gtd. Notes 5.30 10/15/13 500,000 518,733 Dow Chemical, Sr. Unscd. Notes 8.55 5/15/19 1,700,000 2,308,433 34 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Materials (continued) Dow Chemical, Sr. Unscd. Notes 9.40 5/15/39 700,000 1,186,586 E.I. Du Pont De Nemours & Co., Sr. Unscd. Notes 5.25 12/15/16 1,900,000 2,208,579 E.I. Du Pont De Nemours & Co., Sr. Unscd. Notes 6.00 7/15/18 560,000 700,857 Ecolab, Sr. Unscd. Notes 5.50 12/8/41 650,000 815,535 International Paper, Sr. Unscd. Notes 7.95 6/15/18 1,600,000 2,083,078 Lubrizol, Gtd. Notes 5.50 10/1/14 150,000 163,724 Newmont Mining, Gtd. Notes 6.25 10/1/39 1,000,000 1,233,648 Potash of Saskatchewan, Sr. Unscd. Notes 5.63 12/1/40 1,200,000 1,536,931 Rio Tinto Alcan, Sr. Unscd. Debs 7.25 3/15/31 350,000 490,737 Rio Tinto Finance USA, Gtd. Notes 5.20 11/2/40 1,000,000 1,205,003 Rio Tinto Finance USA, Gtd. Notes 6.50 7/15/18 1,820,000 2,285,427 Teck Resources, Gtd. Notes 6.25 7/15/41 1,300,000 1,485,377 Vale Canada, Sr. Unscd. Bonds 7.20 9/15/32 100,000 125,167 Vale Overseas, Gtd. Notes 6.25 1/23/17 510,000 594,491 Vale Overseas, Gtd. Notes 6.88 11/21/36 900,000 1,112,284 Xstrata Canada, Gtd. Notes 5.50 6/15/17 165,000 186,121 Municipal Bonds—.7% Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue (Build America Bonds) 6.26 4/1/49 1,000,000 1,388,600 The Fund 35 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Municipal Bonds (continued) Bay Area Toll Authority, San Francisco Bay Area Subordinate Toll Bridge Revenue (Build America Bonds) 6.79 4/1/30 695,000 884,318 California, GO (Various Purpose) 7.50 4/1/34 1,000,000 1,348,800 California, GO (Various Purpose) 7.55 4/1/39 1,600,000 2,233,248 Illinois, GO (Pension Funding Series) 5.10 6/1/33 3,630,000 3,589,308 Los Angeles Unified School District, GO (Build America Bonds) 5.75 7/1/34 1,600,000 1,898,400 Metropolitan Transportation Authority, Dedicated Tax Funds Bonds 7.34 11/15/39 650,000 973,531 New Jersey Turnpike Authority, Turnpike Revenue (Build America Bonds) 7.41 1/1/40 780,000 1,162,294 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) (Build America Bonds) 5.29 3/15/33 2,000,000 2,373,440 Port Authority of New York and New Jersey (Consolidated Bonds, 164th Series) 5.65 11/1/40 1,530,000 1,875,505 Telecommunications—1.4% America Movil SAB de CV, Gtd. Notes 6.13 3/30/40 1,200,000 1,596,774 America Movil SAB de CV, Gtd. Notes 6.38 3/1/35 100,000 133,104 AT&T, Gtd. Notes 8.00 11/15/31 470,000 b 732,330 AT&T, Sr. Unscd. Notes 5.10 9/15/14 250,000 271,081 AT&T, Sr. Unscd. Notes 5.35 9/1/40 1,500,000 1,846,956 AT&T, Sr. Unscd. Notes 6.30 1/15/38 1,500,000 2,015,550 36 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Telecommunications (continued) BellSouth, Sr. Unscd. Bonds 6.55 6/15/34 100,000 121,096 BellSouth Telecommunications, Sr. Unscd. Debs 6.38 6/1/28 550,000 675,789 British Telecommunications, Sr. Unscd. Notes 5.95 1/15/18 580,000 697,202 British Telecommunications, Sr. Unscd. Notes 9.63 12/15/30 175,000 b 286,513 Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 8.50 11/15/18 850,000 1,186,325 Cisco Systems, Sr. Unscd. Notes 5.50 2/22/16 500,000 579,152 Cisco Systems, Sr. Unscd. Notes 5.50 1/15/40 1,700,000 2,225,614 Deutsche Telekom International Finance, Gtd. Bonds 8.75 6/15/30 900,000 b 1,392,670 Embarq, Sr. Unscd. Notes 8.00 6/1/36 1,250,000 1,353,026 France Telecom, Sr. Unscd. Notes 8.50 3/1/31 945,000 b 1,454,357 GTE, Gtd. Debs 6.94 4/15/28 100,000 134,892 KPN, Sr. Unscd. Bonds 8.38 10/1/30 250,000 339,989 Motorola Solutions, Sr. Unscd. Debs 7.50 5/15/25 1,450,000 1,944,350 New Cingular Wireless Services, Sr. Unscd. Notes 8.75 3/1/31 720,000 1,171,604 Pacific-Bell Telephone, Gtd. Bonds 7.13 3/15/26 310,000 424,242 Qwest, Sr. Unscd. Debs 6.88 9/15/33 330,000 333,300 Rogers Communications, Gtd. Notes 6.38 3/1/14 760,000 817,287 Telecom Italia Capital, Gtd. Notes 4.95 9/30/14 3,000,000 3,127,500 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 900,000 929,250 The Fund 37 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Telecommunications (continued) Telecom Italia Capital, Gtd. Notes 5.25 10/1/15 100,000 106,125 Telecom Italia Capital, Gtd. Notes 6.38 11/15/33 200,000 194,000 Telefonica Emisiones, Gtd. Notes 7.05 6/20/36 1,145,000 1,185,075 Verizon Communications, Sr. Unscd. Notes 3.50 11/1/21 1,900,000 2,110,112 Verizon Communications, Sr. Unscd. Notes 5.50 2/15/18 1,500,000 1,828,017 Verizon Communications, Sr. Unscd. Notes 5.85 9/15/35 560,000 733,388 Verizon Global Funding, Sr. Unscd. Notes 7.75 12/1/30 690,000 1,047,628 Verizon New Jersery, Sr. Unscd. Debs 8.00 6/1/22 25,000 34,178 Vodafone Group, Sr. Unscd. Bonds 6.15 2/27/37 1,000,000 1,378,784 Vodafone Group, Sr. Unscd. Notes 5.63 2/27/17 555,000 659,932 Vodafone Group, Sr. Unscd. Notes 7.88 2/15/30 125,000 188,278 U.S. Government Agencies—6.0% Federal Farm Credit Banks, Bonds 5.13 8/25/16 2,700,000 3,160,596 Federal Home Loan Banks, Bonds 3.63 10/18/13 8,000,000 8,262,872 Federal Home Loan Banks, Bonds, Ser. 421 3.88 6/14/13 2,500,000 2,557,080 Federal Home Loan Banks, Bonds 4.75 12/16/16 1,000,000 a 1,170,662 Federal Home Loan Banks, Bonds, Ser. 1 4.88 5/17/17 2,000,000 2,375,012 Federal Home Loan Banks, Bonds 5.00 11/17/17 2,600,000 3,138,158 Federal Home Loan Banks, Bonds 5.13 8/14/13 1,260,000 1,309,279 Federal Home Loan Banks, Bonds, Ser. 656 5.38 5/18/16 320,000 374,471 38 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies (continued) Federal Home Loan Banks, Bonds 5.50 8/13/14 300,000 328,190 Federal Home Loan Banks, Bonds 5.50 7/15/36 480,000 670,160 Federal Home Loan Banks, Bonds 5.63 6/11/21 1,200,000 1,571,448 Federal Home Loan Mortgage Corp. Notes 1.00 9/29/17 3,000,000 d 3,026,451 Federal Home Loan Mortgage Corp., Notes 1.38 2/25/14 9,000,000 d 9,133,029 Federal Home Loan Mortgage Corp., Notes 2.38 1/13/22 2,600,000 d 2,730,489 Federal Home Loan Mortgage Corp., Notes 2.50 4/23/14 4,800,000 a,d 4,959,811 Federal Home Loan Mortgage Corp., Notes 2.88 2/9/15 5,500,000 d 5,814,974 Federal Home Loan Mortgage Corp., Notes 3.75 3/27/19 1,600,000 d 1,859,043 Federal Home Loan Mortgage Corp., Notes 4.13 9/27/13 3,800,000 d 3,935,398 Federal Home Loan Mortgage Corp., Notes 4.38 7/17/15 1,985,000 d 2,198,209 Federal Home Loan Mortgage Corp., Notes 4.50 1/15/14 1,400,000 d 1,471,502 Federal Home Loan Mortgage Corp., Notes 4.50 10/1/40 8,590,780 d 9,233,510 Federal Home Loan Mortgage Corp., Notes 4.88 11/15/13 1,000,000 d 1,049,023 Federal Home Loan Mortgage Corp., Notes 4.88 6/13/18 1,250,000 d 1,515,105 Federal Home Loan Mortgage Corp., Notes 5.00 2/16/17 825,000 d 975,980 Federal Home Loan Mortgage Corp., Notes 5.13 10/18/16 750,000 a,d 882,830 Federal Home Loan Mortgage Corp., Notes 5.13 11/17/17 650,000 a,d 791,424 Federal Home Loan Mortgage Corp., Notes 5.25 4/18/16 2,100,000 d 2,441,458 Federal Home Loan Mortgage Corp., Notes 6.25 7/15/32 1,000,000 d 1,508,507 The Fund 39 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies (continued) Federal Home Loan Mortgage Corp., Bonds 6.75 9/15/29 400,000 d 612,905 Federal National Mortgage Association Notes 0.38 3/16/15 10,600,000 d 10,608,236 Federal National Mortgage Association, Notes 0.00 6/1/17 2,400,000 d,e 2,305,301 Federal National Mortgage Association, Notes 0.88 8/28/14 10,200,000 d 10,306,702 Federal National Mortgage Association, Notes 1.63 10/26/15 5,700,000 d 5,903,068 Federal National Mortgage Association, Notes 2.63 11/20/14 6,800,000 d 7,126,114 Federal National Mortgage Association, Notes 2.75 3/13/14 4,500,000 d 4,653,184 Federal National Mortgage Association, Notes 4.38 3/15/13 7,605,000 d 7,724,938 Federal National Mortgage Association, Notes 4.38 10/15/15 850,000 d 948,654 Federal National Mortgage Association, Notes 4.63 10/15/13 1,400,000 d 1,459,317 Federal National Mortgage Association, Notes 4.63 10/15/14 1,500,000 d 1,626,048 Federal National Mortgage Association, Notes 5.00 4/15/15 200,000 d 222,665 Federal National Mortgage Association, Notes 5.00 3/15/16 6,240,000 d 7,176,318 Federal National Mortgage Association, Bonds 5.00 5/11/17 1,200,000 d 1,426,921 Federal National Mortgage Association, Sub. Notes 5.13 1/2/14 365,000 d 385,498 Federal National Mortgage Association, Notes 5.25 9/15/16 1,225,000 a,d 1,441,805 Federal National Mortgage Association, Notes 6.00 4/18/36 1,300,000 d 1,518,191 Federal National Mortgage Association, Bonds 6.25 5/15/29 1,340,000 d 1,956,030 Financing (FICO), Scd. Bonds 8.60 9/26/19 40,000 58,522 40 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies (continued) Financing (FICO), Scd. Bonds, Ser. E 9.65 11/2/18 510,000 760,145 Tennessee Valley Authority, Notes, Ser. C 4.75 8/1/13 750,000 774,925 Tennessee Valley Authority, Bonds 5.25 9/15/39 1,200,000 1,612,337 Tennessee Valley Authority, Bonds 5.88 4/1/36 650,000 918,080 Tennessee Valley Authority, Bonds, Ser. C 6.00 3/15/13 1,750,000 1,787,123 Tennessee Valley Authority, Bonds 6.15 1/15/38 165,000 245,424 U.S. Government Agencies/ Mortgage-Backed—28.8% Federal Home Loan Mortgage Corp: 3.50% 10,500,000 d,f 11,159,531 2.50%, 10/1/27 5,500,000 d 5,756,599 3.00%, 12/1/25—10/1/26 9,410,209 d 9,885,331 3.50%, 6/1/19—8/1/42 28,340,999 d 30,084,178 4.00%, 8/1/18—11/1/41 31,496,695 33,622,453 4.50%, 2/1/18—4/1/41 38,094,392 d 40,901,788 5.00%, 12/1/17—1/1/40 32,401,785 d 35,160,965 5.50%, 8/1/16—1/1/40 26,152,306 d 28,530,111 6.00%, 12/1/13—10/1/38 11,429,425 d 12,607,580 6.50%, 12/1/12—3/1/39 6,817,783 d 7,763,028 7.00%, 12/1/12—7/1/37 258,635 d 301,689 7.50%, 8/1/16—11/1/33 100,581 d 118,746 8.00%, 2/1/17—10/1/31 56,378 d 67,392 8.50%, 10/1/18—6/1/30 2,184 d 2,623 Federal National Mortgage Association: 2.50% 6,700,000 d,f 7,008,828 3.50% 6,000,000 d,f 6,392,812 3.00%, 10/1/26—10/1/42 27,629,947 d 29,114,175 3.50%, 1/20/25—6/1/42 48,111,988 d 51,263,364 4.00%, 9/1/18—2/1/42 79,115,115 d 85,034,788 4.50%, 4/1/18—9/1/40 66,619,910 d 72,172,240 5.00%, 11/1/17—6/1/40 47,188,295 d 51,561,001 5.50%, 2/1/14—12/1/38 31,942,705 d 35,117,551 6.00%, 3/1/14—11/1/38 18,671,343 d 20,779,695 The Fund 41 STATEMENT OF INVESTMENTS (continued) Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Agencies/ Mortgage-Backed (continued) Federal National Mortgage Association (continued): 6.50%, 12/1/12—9/1/38 5,217,093 d 5,989,224 7.00%, 3/1/14—3/1/38 908,779 d 1,069,808 7.50%, 8/1/15—6/1/31 107,737 d 128,372 8.00%, 2/1/13—8/1/30 32,438 d 38,106 8.50%, 9/1/15—7/1/30 15,061 d 16,326 9.00%, 10/1/30 2,165 d 2,312 Government National Mortgage Association I: 3.50%, 1/15/42—2/15/42 18,112,092 19,747,583 4.00%, 2/15/41—3/15/41 27,171,844 29,920,443 4.50%, 1/15/19—2/15/41 32,705,290 35,697,997 5.00%, 1/15/17—4/15/40 29,385,492 32,332,655 5.50%, 9/15/20—11/15/38 10,112,693 11,183,199 6.00%, 10/15/13—4/15/39 8,341,031 9,452,521 6.50%, 2/15/24—2/15/39 1,760,460 2,027,311 7.00%, 2/15/22—8/15/32 155,872 185,864 7.50%, 10/15/14—11/15/30 92,090 105,551 8.00%, 2/15/17—3/15/32 26,486 31,944 8.25%, 6/15/27 3,203 3,501 8.50%, 10/15/26 10,680 12,558 9.00%, 2/15/22—2/15/23 10,183 10,489 Government National Mortgage Association II: 3.50%, 5/20/34 26,019 28,363 6.50%, 2/20/28 1,331 1,535 8.50%, 7/20/25 988 1,206 Federal Home Loan Mortgage Corp: 2.13%, 2/1/35 476,727 b,d 501,013 2.25%, 6/1/35 7,150 b,d 7,684 2.38%, 2/1/34 255,943 b,d 270,359 2.40%, 6/1/36 8,823 b,d 8,940 2.44%, 12/1/34 42,244 b,d 45,386 2.51%, 8/1/37 111,682 b,d 120,133 2.55%, 8/1/35 234,526 b,d 251,854 2.62%, 12/1/34 24,059 b,d 25,436 2.70%, 3/1/36 9,607 b,d 10,230 2.71%, 3/1/37 130,661 b,d 140,337 2.88%, 4/1/33 17,221 b,d 18,436 4.68%, 6/1/34 11,242 b,d 12,049 5.18%, 8/1/34 7,302 b,d 7,898 5.25%, 11/1/33 7,259 b,d 7,831 5.62%, 4/1/36 244,005 b,d 262,765 42 Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Agencies/ Mortgage-Backed (continued) Federal National Mortgage Association: 2.25%, 6/1/34 228,090 b,d 244,852 2.25%, 12/1/35 10,292 b,d 11,011 2.25%, 11/1/36 178,329 b,d 191,115 2.32%, 12/1/36 33,987 b,d 34,738 2.33%, 1/1/35 306,545 b,d 330,584 2.40%, 11/1/32 14,642 b,d 15,248 2.42%, 2/1/37 4,214 b,d 4,498 2.44%, 11/1/36 42,504 b,d 45,585 2.49%, 9/1/33 9,398 b,d 9,950 2.51%, 10/1/34 20,683 b,d 22,131 2.75%, 3/1/34 270,785 b,d 289,814 2.76%, 2/1/37 268,662 b,d 287,256 2.81%, 6/1/34 79,835 b,d 85,622 2.85%, 3/1/37 63,405 b,d 68,030 2.91%, 8/1/35 79,181 b,d 85,019 2.94%, 9/1/33 25,836 b,d 27,719 2.98%, 9/1/35 479,106 b,d 516,147 4.78%, 5/1/33 6,710 b,d 7,168 4.96%, 1/1/35 15,008 b,d 16,211 5.16%, 6/1/35 30,026 b,d 32,416 5.24%, 11/1/35 6,288 b,d 6,799 U.S. Government Securities—35.7% U.S. Treasury Bonds: 2.75%, 8/15/42 1,800,000 a 1,763,719 3.00%, 5/15/42 6,000,000 a 6,198,750 3.13%, 11/15/41 6,300,000 a 6,686,858 3.13%, 2/15/42 7,745,000 a 8,210,908 3.50%, 2/15/39 3,500,000 a 4,005,313 3.75%, 8/15/41 6,500,000 a 7,743,125 3.88%, 8/15/40 5,600,000 a 6,818,000 4.25%, 5/15/39 3,500,000 a 4,521,017 4.25%, 11/15/40 2,000,000 a 2,587,500 4.38%, 2/15/38 2,000,000 a 2,624,688 4.38%, 11/15/39 5,200,000 a 6,848,561 4.38%, 5/15/40 5,475,000 a 7,215,880 4.38%, 5/15/41 4,800,000 a 6,336,749 4.50%, 2/15/36 3,800,000 5,056,375 4.50%, 5/15/38 2,900,000 3,878,298 4.50%, 8/15/39 4,000,000 a 5,365,000 The Fund 43 STATEMENT OF INVESTMENTS (continued) Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Securities (continued) U.S. Treasury Bonds (continued): 4.63%, 2/15/40 3,400,000 a 4,651,095 4.75%, 2/15/37 1,800,000 2,484,281 4.75%, 2/15/41 3,100,000 a 4,328,859 5.25%, 11/15/28 1,440,000 2,008,351 5.25%, 2/15/29 1,200,000 a 1,677,000 5.38%, 2/15/31 1,405,000 a 2,025,175 6.00%, 2/15/26 1,600,000 a 2,332,000 6.13%, 11/15/27 2,700,000 a 4,048,734 6.13%, 8/15/29 1,350,000 a 2,064,656 6.25%, 8/15/23 2,610,000 a 3,765,742 6.25%, 5/15/30 1,400,000 a 2,185,750 6.50%, 11/15/26 770,000 1,178,942 6.63%, 2/15/27 800,000 1,240,875 6.88%, 8/15/25 1,000,000 1,552,031 7.13%, 2/15/23 1,575,000 2,389,817 7.25%, 5/15/16 2,300,000 2,846,429 7.25%, 8/15/22 870,000 1,318,458 7.50%, 11/15/24 5,100,000 a 8,181,517 7.63%, 2/15/25 660,000 1,072,397 7.88%, 2/15/21 805,000 1,220,141 8.00%, 11/15/21 2,670,000 a 4,154,354 8.13%, 8/15/19 2,050,000 3,005,493 8.13%, 5/15/21 1,500,000 2,319,141 8.75%, 5/15/17 775,000 1,056,785 8.75%, 5/15/20 775,000 a 1,199,071 8.75%, 8/15/20 2,000,000 a 3,119,220 8.88%, 8/15/17 2,725,000 a 3,779,447 8.88%, 2/15/19 1,000,000 1,485,938 9.00%, 11/15/18 660,000 975,253 U.S. Treasury Notes: 0.13%, 12/31/13 13,000,000 a 12,985,778 0.25%, 4/30/14 24,500,000 a 24,500,956 0.25%, 6/30/14 6,100,000 6,099,048 0.25%, 8/31/14 10,000,000 a 9,995,310 0.25%, 9/30/14 12,800,000 a 12,793,498 0.25%, 12/15/14 16,800,000 a 16,781,621 0.25%, 5/15/15 16,700,000 a 16,662,176 0.50%, 11/15/13 7,700,000 7,723,462 0.50%, 7/31/17 5,000,000 a 4,958,985 0.63%, 7/15/14 15,300,000 a 15,392,045 0.63%, 8/31/17 9,800,000 a 9,774,736 0.75%, 12/15/13 15,600,000 a 15,693,241 44 Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Securities (continued) U.S. Treasury Notes (continued): 0.75%, 6/15/14 9,000,000 a 9,071,370 0.75%, 6/30/17 9,800,000 a 9,839,817 0.75%, 10/31/17 7,600,000 7,610,686 1.00%, 7/15/13 6,200,000 6,235,842 1.00%, 8/31/16 3,600,000 3,665,531 1.00%, 9/30/16 9,000,000 9,164,529 1.00%, 10/31/16 10,000,000 a 10,179,690 1.00%, 3/31/17 9,000,000 a 9,148,365 1.00%, 6/30/19 7,000,000 a 6,970,467 1.00%, 8/31/19 9,300,000 a 9,239,699 1.25%, 8/31/15 10,000,000 a 10,247,660 1.25%, 10/31/15 11,600,000 a 11,899,976 1.38%, 11/30/15 4,100,000 4,222,041 1.38%, 12/31/18 7,200,000 a 7,380,000 1.38%, 2/28/19 5,300,000 a 5,425,462 1.50%, 12/31/13 6,800,000 a 6,901,204 1.50%, 8/31/18 10,400,000 a 10,758,311 1.75%, 1/31/14 4,900,000 a 4,993,026 1.75%, 3/31/14 3,200,000 a 3,267,875 1.75%, 5/31/16 3,500,000 3,656,954 1.88%, 2/28/14 2,900,000 a 2,963,211 1.88%, 4/30/14 8,915,000 a 9,130,912 1.88%, 8/31/17 3,800,000 4,015,532 1.88%, 9/30/17 5,570,000 a 5,885,056 2.00%, 1/31/16 12,000,000 a 12,605,628 2.00%, 4/30/16 9,100,000 a 9,584,857 2.00%, 11/15/21 10,200,000 a 10,596,841 2.00%, 2/15/22 8,000,000 a 8,285,624 2.13%, 11/30/14 2,650,000 2,749,998 2.13%, 5/31/15 8,700,000 a 9,096,259 2.13%, 8/15/21 11,600,000 a 12,208,095 2.25%, 5/31/14 3,500,000 3,610,061 2.25%, 3/31/16 1,890,000 2,005,320 2.38%, 8/31/14 5,500,000 5,709,687 2.38%, 10/31/14 13,000,000 a 13,538,278 2.38%, 2/28/15 28,300,000 a 29,646,457 2.38%, 3/31/16 4,000,000 4,260,312 2.50%, 3/31/15 6,500,000 a 6,840,236 2.50%, 4/30/15 8,650,000 9,115,612 2.50%, 6/30/17 7,300,000 7,919,361 2.63%, 6/30/14 9,000,000 a 9,352,620 2.63%, 7/31/14 5,000,000 a 5,205,080 The Fund 45 STATEMENT OF INVESTMENTS (continued) Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Securities (continued) U.S. Treasury Notes (continued): 2.63%, 12/31/14 19,400,000 20,371,513 2.63%, 2/29/16 300,000 321,703 2.63%, 8/15/20 9,800,000 a 10,772,346 2.63%, 11/15/20 7,900,000 a 8,678,893 2.75%, 5/31/17 6,400,000 a 7,012,998 2.75%, 2/28/18 3,000,000 3,308,673 2.75%, 2/15/19 5,000,000 5,542,190 3.00%, 8/31/16 5,700,000 a 6,235,714 3.00%, 9/30/16 5,500,000 6,025,508 3.00%, 2/28/17 9,500,000 a 10,473,009 3.13%, 9/30/13 3,000,000 3,079,923 3.13%, 10/31/16 5,000,000 5,510,155 3.13%, 1/31/17 1,800,000 1,991,390 3.13%, 4/30/17 6,600,000 a 7,329,095 3.13%, 5/15/19 6,300,000 a 7,141,642 3.13%, 5/15/21 8,500,000 a 9,664,101 3.25%, 5/31/16 2,500,000 2,745,702 3.25%, 6/30/16 4,600,000 5,060,718 3.25%, 7/31/16 2,500,000 2,755,077 3.25%, 12/31/16 4,700,000 5,218,471 3.25%, 3/31/17 3,000,000 3,344,298 3.38%, 11/15/19 11,000,000 12,676,642 3.50%, 2/15/18 3,800,000 4,334,375 3.50%, 5/15/20 9,100,000 a 10,594,393 3.63%, 8/15/19 9,400,000 a 10,976,709 3.63%, 2/15/20 7,700,000 a 9,018,024 3.63%, 2/15/21 8,700,000 10,240,857 3.75%, 11/15/18 5,000,000 a 5,834,765 4.00%, 2/15/14 2,700,000 a 2,830,888 4.00%, 2/15/15 3,600,000 a 3,901,219 4.00%, 8/15/18 3,500,000 a 4,123,710 4.13%, 5/15/15 2,000,000 a 2,191,094 4.25%, 8/15/13 2,800,000 2,889,687 4.25%, 11/15/13 3,921,000 a 4,085,192 4.25%, 8/15/14 2,700,000 2,890,898 4.25%, 11/15/14 7,400,000 a 7,993,154 4.25%, 8/15/15 1,305,000 1,445,084 4.50%, 11/15/15 3,800,000 a 4,269,064 4.50%, 2/15/16 425,000 481,379 4.50%, 5/15/17 1,800,000 2,111,204 4.63%, 11/15/16 2,000,000 2,325,312 4.63%, 2/15/17 2,252,000 a 2,635,896 46 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Securities (continued) U.S. Treasury Notes (continued): 4.75%, 5/15/14 2,400,000 a 2,565,187 4.75%, 8/15/17 2,300,000 a 2,741,671 4.88%, 8/15/16 2,530,000 2,943,498 5.13%, 5/15/16 1,350,000 1,570,008 Utilities—1.8% AEP Texas Central Transition Funding, Sr. Scd. Bonds, Ser. A-4 5.17 1/1/20 250,000 291,483 Cleveland Electric Illuminating, Sr. Unscd. Notes 5.70 4/1/17 150,000 170,305 Commonwealth Edison, First Mortgage Bonds 5.90 3/15/36 971,000 1,301,460 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 05-A 5.30 3/1/35 175,000 217,618 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 08-A 5.85 4/1/18 600,000 740,639 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 06-B 6.20 6/15/36 200,000 277,909 Consumers Energy, First Mortgage Bonds, Ser. P 5.50 8/15/16 200,000 231,345 Dominion Resources, Sr. Unscd. Notes, Ser. C 5.15 7/15/15 2,075,000 2,313,040 Dominion Resources, Sr. Unscd. Notes, Ser. E 6.30 3/15/33 100,000 131,672 Duke Energy Carolinas, First Mortgage Bonds 5.30 2/15/40 1,700,000 2,127,594 Exelon, Sr. Unscd. Notes 4.90 6/15/15 2,500,000 2,750,302 FirstEnergy, Sr. Unscd. Notes, Ser. C 7.38 11/15/31 555,000 752,406 Florida Power, First Mortgage Bonds 6.40 6/15/38 1,000,000 1,421,373 Florida Power & Light, First Mortgage Bonds 5.63 4/1/34 1,100,000 1,419,013 Florida Power & Light, First Mortgage Bonds 5.65 2/1/35 25,000 32,081 Georgia Power, Sr. Unscd. Note 4.30 3/15/42 1,300,000 1,429,268 The Fund 47 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Utilities (continued) Hydro-Quebec, Gov’t Gtd. Debs., Ser. HH 8.50 12/1/29 1,200,000 1,932,276 Hydro-Quebec, Gov’t Gtd. Debs., Ser. HK 9.38 4/15/30 20,000 34,570 Indiana Michigan Power, Sr. Unscd. Notes 6.05 3/15/37 800,000 1,003,145 MidAmerican Energy Holdings, Sr. Unscd. Bonds 6.13 4/1/36 1,250,000 1,649,146 Nevada Power, Mortgage Notes 7.13 3/15/19 2,300,000 3,015,008 NiSource Finance, Gtd. Notes 5.40 7/15/14 150,000 160,271 NiSource Finance, Gtd. Notes 6.40 3/15/18 1,700,000 2,071,651 Ohio Power, Sr. Unscd. Notes, Ser. F 5.50 2/15/13 1,500,000 1,520,898 Oncor Electric Delivery, Sr. Scd. Debs 7.00 9/1/22 170,000 216,466 Oncor Electric Delivery, Sr. Scd. Notes 7.00 5/1/32 250,000 321,773 Pacific Gas & Electric, Sr. Unscd. Bonds 4.80 3/1/14 100,000 105,372 Pacific Gas & Electric, Sr. Unscd. Bonds 6.05 3/1/34 465,000 624,408 Pacific Gas & Electric, Sr. Unscd. Notes 6.25 3/1/39 750,000 1,047,853 Pacificorp, First Mortgage Bonds 5.75 4/1/37 1,035,000 1,382,303 Progress Energy, Sr. Unscd. Notes 7.75 3/1/31 480,000 683,907 Public Service Colorado, First Mortgage Bonds 3.20 11/15/20 1,500,000 1,655,012 Public Service Electric & Gas, Scd. Notes, Ser. D 5.25 7/1/35 230,000 286,015 48 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Utilities (continued) South Carolina Electric & Gas, First Mortgage Bonds 6.63 2/1/32 200,000 268,381 Southern California Edison, First Mortgage Bonds 3.88 6/1/21 1,400,000 1,610,470 Southern California Edison, First Mortgage Bonds 5.50 3/15/40 1,000,000 1,316,528 Southern California Edison, First Mortgage Notes, Ser. 08-A 5.95 2/1/38 70,000 96,273 Southern California Edison, Sr. Unscd. Notes 6.65 4/1/29 450,000 604,884 Southern California Gas, First Mortgage Bonds, Ser. HH 5.45 4/15/18 100,000 118,905 Southern Power, Sr. Unscd. Notes, Ser. D 4.88 7/15/15 2,000,000 2,202,400 SouthWestern Electric Power, Sr. Unscd. Notes, Ser. F 5.88 3/1/18 150,000 173,940 Union Electric, Sr. Scd. Notes 6.40 6/15/17 1,500,000 1,850,375 Virginia Electric & Power, Sr. Unscd. Notes, Ser. A 5.40 1/15/16 500,000 571,710 Virginia Electric & Power, Sr. Unscd. Notes 8.88 11/15/38 850,000 1,512,426 Xcel Energy, Sr. Unscd. Notes 6.50 7/1/36 630,000 868,339 Total Bonds and Notes (cost $2,306,524,129) Other Investment—1.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $42,790,597) 42,790,597 g The Fund 49 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned—.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $7,465,277) 7,465,277 g Total Investments (cost $2,356,780,003) % Liabilities, Less Cash and Receivables %) ) Net Assets % GO—General Obligation REIT—Real Estate Investment Trust a Security, or portion thereof, on loan.At October 31, 2012, the value of the fund’s securities on loan was $578,753,359 and the value of the collateral held by the fund was $602,356,490 consisting of cash collateral of $7,465,277 and U.S. Government & Agency securities valued at $594,891,213. b Variable rate security—interest rate subject to periodic change. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At October 31, 2012, these securities was valued at $4,174,743 or 0.2% of net assets. d The Federal Housing Finance Agency (“FHFA”) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. e Security issued with a zero coupon, income is recognized through accretion of discount. f Purchased on a forward commitment basis. g Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) U.S. Government & Agencies 70.5 Money Market Investments 2.0 Corporate Bonds 21.1 Municipal Bonds .7 Foreign/Governmental 4.4 Asset/Mortgage-Backed 2.1 † Based on net assets. See notes to financial statements. 50 STATEMENT OF ASSETS AND LIABILITIES October 31, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $578,753,359)—Note 1(b): Unaffiliated issuers 2,306,524,129 2,489,298,128 Affiliated issuers 50,255,874 50,255,874 Cash 3,196,122 Receivable for investment securities sold 23,475,930 Dividends, interest and securities lending income receivable 17,021,690 Receivable for shares of Capital Stock subscribed 3,732,006 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 523,003 Payable for investment securities purchased 51,975,688 Payable for shares of Capital Stock redeemed 8,230,268 Liability for securities on loan—Note 1(b) 7,465,277 Accrued expenses 8,911 Net Assets ($) Composition of Net Assets ($): Paid-in capital 2,329,309,035 Accumulated undistributed investment income—net 1,319,339 Accumulated net realized gain (loss) on investments 5,374,230 Accumulated net unrealized appreciation (depreciation) on investments 182,773,999 Net Assets ($) Net Asset Value Per Share Investor Shares BASIC Shares Net Assets ($) 1,032,597,211 1,486,179,392 Shares Outstanding 92,942,033 133,690,242 Net Asset Value Per Share ($) See notes to financial statements. The Fund 51 STATEMENT OF OPERATIONS Year Ended October 31, 2012 Investment Income ($): Income: Interest 73,863,729 Income from securities lending—Note 1(b) 340,332 Dividends; Affilated issuers 32,841 Total Income Expenses: Management fee—Note 3(a) 3,623,241 Distribution fees (Investor Shares)—Note 3(b) 2,472,510 Directors’ fees—Note 3(a,c) 150,786 Loan commitment fees—Note 2 20,596 Interest expense—Note 2 1,152 Total Expenses Less—Directors’ fees reimbursed by the Manager—Note 3(a) (150,786 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 18,314,159 Net unrealized appreciation (depreciation) on investments 28,436,071 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 52 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2012 2011 Operations ($): Investment income—net 68,119,403 73,360,515 Net realized gain (loss) on investments 18,314,159 9,793,037 Net unrealized appreciation (depreciation) on investments 28,436,071 21,394,406 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Investor Shares (29,767,411 ) (29,695,768 ) BASIC Shares (46,556,696 ) (47,174,400 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Investor Shares 406,277,765 352,497,499 BASIC Shares 521,655,197 558,020,830 Dividends reinvested: Investor Shares 28,975,057 28,810,677 BASIC Shares 40,627,309 40,741,002 Cost of shares redeemed: Investor Shares (315,021,065 ) (488,180,168 ) BASIC Shares (525,623,352 ) (441,682,777 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 2,323,340,166 2,245,455,313 End of Period Undistributed investment income–net 1,319,339 1,525,287 The Fund 53 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended October 31, 2012 2011 Capital Share Transactions: Investor Shares Shares sold 36,914,957 32,939,071 Shares issued for dividends reinvested 2,623,519 2,696,743 Shares redeemed (28,588,573 ) (45,885,490 ) Net Increase (Decrease) in Shares Outstanding ) BASIC Shares Shares sold 47,337,409 52,255,187 Shares issued for dividends reinvested 3,679,850 3,807,512 Shares redeemed (47,803,019 ) (41,213,214 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 54 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended October 31, Investor Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 10.93 10.80 10.42 9.62 10.03 Investment Operations: Investment income—net a .30 .34 .35 .39 .47 Net realized and unrealized gain (loss) on investments .21 .14 .39 .81 (.41 ) Total from Investment Operations .51 .48 .74 1.20 .06 Distributions: Dividends from investment income—net (.33 ) (.35 ) (.36 ) (.40 ) (.47 ) Net asset value, end of period 11.11 10.93 10.80 10.42 9.62 Total Return (%) 4.75 4.58 7.28 12.70 .51 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .41 .40 .41 .41 .41 Ratio of net expenses to average net assets .40 .40 .40 .40 .40 Ratio of net investment income to average net assets 2.67 3.24 3.27 3.81 4.64 Portfolio Turnover Rate 30.42 30.02 32.15 24.78 25.41 Net Assets, end of period ($ x 1,000) 1,032,597 896,293 996,131 899,701 428,768 a Based on average shares outstanding at each month end. See notes to financial statements. The Fund 55 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, BASIC Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 10.94 10.80 10.42 9.62 10.04 Investment Operations: Investment income—net a .32 .36 .37 .41 .48 Net realized and unrealized gain (loss) on investments .22 .16 .40 .82 (.40 ) Total from Investment Operations .54 .52 .77 1.23 .08 Distributions: Dividends from investment income—net (.36 ) (.38 ) (.39 ) (.43 ) (.50 ) Net asset value, end of period 11.12 10.94 10.80 10.42 9.62 Total Return (%) 5.01 4.94 7.55 12.99 .67 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .16 .15 .16 .16 .16 Ratio of net expenses to average net assets .15 .15 .15 .15 .15 Ratio of net investment income to average net assets 2.92 3.31 3.52 4.05 4.89 Portfolio Turnover Rate 30.42 30.02 32.15 24.78 25.41 Net Assets, end of period ($ x 1,000) 1,486,179 1,427,047 1,249,324 932,049 422,319 a Based on average shares outstanding at each month end. See notes to financial statements. 56 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Bond Market Index Fund (the “fund”) is a separate diversified series of The Dreyfus/Laurel Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund.The fund’s investment objective seeks to match the total return of the Barclays Capital U.S.Aggregate Index.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares.The fund is authorized to issue 500 million shares of $.001 par value Capital Stock in each of the following classes of shares: Investor and BASIC. Investor shares and BASIC shares are offered to any investor. Differences between the two classes include the services offered to and the expenses borne by each class, as well as their minimum purchase and account balance requirements. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Fund 57 NOTES TO FINANCIAL STATEMENTS (continued) (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are categorized within Level 1 of the fair value hierarchy. 58 Investments in securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable The Fund 59 NOTES TO FINANCIAL STATEMENTS (continued) issuers.These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of October 31, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed — 2,013,969 — Commercial Mortgage-Backed — 50,439,035 — Corporate Bonds † — 531,269,297 — Foreign Government — 112,084,541 — Municipal Bonds — 17,727,444 — Mutual Funds 50,255,874 - — U.S. Government Agencies/ Mortgage-Backed — 878,418,722 — U.S. Treasury — 897,345,120 — † See Statement of Investments for additional detailed categorizations. At October 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s 60 policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended October 31, 2012,The Bank of New York Mellon earned $183,256 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended October 31, 2012 were as follows: Affiliated Investment Value Value Net Company 10/31/2011 ($) Purchases ($) Sales ($) 10/31/2012 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 49,544,765 748,268,437 755,022,605 42,790,597 1.7 Dreyfus Institutional Cash Advantage Fund 35,341,432 121,043,015 148,919,170 7,465,277 .3 Total 84,886,197 (d) Risk: The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt security’s price to fall, potentially The Fund 61 NOTES TO FINANCIAL STATEMENTS (continued) lowering the fund’s share price. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular issuer, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment.They may also decline because of factors that affect a particular industry. (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid monthly, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. 62 At October 31, 2012, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $1,319,339, undistributed capital gains $5,551,739 and unrealized appreciation $182,596,490. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2012 and October 31, 2011 were as follows: ordinary income $76,324,107 and $76,870,168, respectively. During the period ended October 31, 2012, as a result of permanent book to tax differences, primarily due to the tax treatment for paydown gains and losses on mortgage backed securities, amortization of premiums and consent fees, the fund increased accumulated undistributed investment income-net by $7,998,756 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 10, 2012, the $225 million unsecured credit facility with Citibank, N.A., was decreased to $210 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended October 31, 2012, was approximately $97,300 with a related weighted average annualized interest rate of 1.18%. The Fund 63 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 3—Investment Management Fee and Other Transactions With Affiliates: (a) Pursuant to an investment management agreement with the Manager, the Manager provides or arranges for one or more third parties and/or affiliates to provide investment advisory, administrative, custody, fund accounting and transfer agency services to the fund.The Manager also directs the investments of the fund in accordance with its investment objective, policies and limitations. For these services, the fund is contractually obligated to pay the Manager a fee, calculated daily and paid monthly, at the annual rate of .15% of the value of the fund’s average daily net assets. Out of its fee, the Manager pays all of the expenses of the fund except brokerage fees, taxes, interest expense, commitment fees on borrowings, Rule 12b-1 Distribution Plan fees, fees and expenses of non-interested Directors (including counsel fees) and extraordinary expenses. In addition, the Manager is required to reduce its fee in an amount equal to the fund’s allocable portion of fees and expenses of the non-interested Directors (including counsel fees). During the period ended October 31, 2012, fees reimbursed by the Manager amounted to $150,786. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Investor shares may pay annually up to .25% of the value of its average daily net assets to compensate the Distributor for shareholder servicing activities primarily intended to result in the sale of Investor shares. BASIC shares bear no distribution fee. During the period ended October 31, 2012, Investor shares were charged $2,472,510 pursuant to the Distribution Plan. 64 Under its terms, the Distribution Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of majority of those Directors who are not “interested persons” of the Company and who have no direct or indirect financial interest in the operation or in any agreement related to the Distribution Plan. The components of “Due toThe Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $318,002 and Distribution Plan fees $219,175, which are offset against an expense reimbursement currently in effect in the amount of $14,174. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, during the period ended October 31, 2012, amounted to $884,764,062 and $722,137,416, respectively. At October 31, 2012, the cost of investments for federal income tax purposes was $2,356,957,512; accordingly, accumulated net unrealized appreciation on investments was $182,596,490, consisting of $183,554,102 gross unrealized appreciation and $957,612 gross unrealized depreciation. The Fund 65 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders of The Dreyfus/Laurel Funds, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus Bond Market Index Fund, a series of The Dreyfus/Laurel Funds, Inc. (the “Fund”), including the statement of investments, as of October 31, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2012, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Bond Market Index Fund as of October 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York December 26, 2012 66 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes the fund designates the maximum amount allowable but not less than 99.23% as interest-related dividends in accordance with Sections 871(k)(1) and 881(e) of the Internal Revenue Code. The Fund 67 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (69) Chairman of the Board (1999) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (61) Board Member (2012) Principal Occupation During Past 5Years: • Trustee,The Bradley Trusts, private trust funds (2011-present) • Managing Director, Morgan Stanley Investment Management (1993-2010) No. of Portfolios for which Board Member Serves: 31 ————— James M. Fitzgibbons (78) Board Member (1994) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • Bill Barrett Corporation, an oil and natural gas exploration company, Director (2004-present) No. of Portfolios for which Board Member Serves: 31 ————— Kenneth A. Himmel (66) Board Member (1994) Principal Occupation During Past 5Years: • President and CEO, Related Urban Development, a real estate development company (1996-present) • President and CEO, Himmel & Company, a real estate development company (1980-present) • CEO,American Food Management, a restaurant company (1983-present) No. of Portfolios for which Board Member Serves: 31 68 Stephen J. Lockwood (65) Board Member (1994) Principal Occupation During Past 5Years: • Chairman of the Board, Stephen J. Lockwood and Company LLC, a real estate investment company (2000-present) No. of Portfolios for which Board Member Serves: 31 ————— Roslyn M. Watson (63) Board Member (1994) Principal Occupation During Past 5Years: • Principal,Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 41 ————— Benaree Pratt Wiley (66) Board Member (1998) Principal Occupation During Past 5Years: • Principal,TheWiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 64 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. J.Tomlinson Fort, Emeritus Broad Member The Fund 69 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 72 investment companies (comprised of 156 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since February 1988. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 49 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 56 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 60 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since April 1985. 70 RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (73 investment companies, comprised of 183 portfolios). He is 55 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010,AML Compliance Officer and Senior Vice President, Citi Global Wealth Management. He is an officer of 69 investment companies (comprised of 179 portfolios) managed by the Manager. He is 40 years old and has been an employee of the The Fund 71 NOTES For More Information Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Disciplined Stock Fund ANNUAL REPORT October 31, 2012 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 8 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 16 Notes to Financial Statements 24 Report of Independent Registered Public Accounting Firm 25 Important Tax Information 26 Board Members Information 28 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Disciplined Stock Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Disciplined Stock Fund, covering the 12-month period from November 1, 2011, through October 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite pronounced stock market weakness during the spring of 2012, stocks generally advanced over the reporting period as investors responded to encouraging macroeconomic developments throughout the world. Employment gains in the United States, credible measures to prevent a more severe banking crisis in Europe, and the likelihood of a “soft landing” for China’s economy buoyed investor sentiment, as did aggressively accommodative monetary policies from central banks in the United States, Europe, Japan and China. Consequently, U.S. stocks across all capitalization ranges posted double-digit returns, on average, for the reporting period. In light of the easy monetary policies adopted by many countries, we expect global growth to be slightly more robust in 2013 than in 2012.The U.S. economic recovery is likely to persist at subpar levels over the first half of the new year, as growth may remain constrained by uncertainties surrounding fiscal policy and tax reforms. However, successful resolution of the current fiscal debate may prompt corporate decision-makers to increase capital spending, which could have positive implications for the U.S. economy and domestic equity markets.As always, we encourage you to stay in touch with your financial advisor as new developments unfold. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the reporting period of November 1, 2011, through October 31, 2012, as provided by Sean P. Fitzgibbon and Jeffrey McGrew, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended October 31, 2012, Dreyfus Disciplined Stock Fund produced a total return of 11.95%. 1 In comparison, the Standard & Poor’s 500 Composite Stock Price Index (“S&P 500 Index”), the fund’s benchmark, returned 15.19% for the same period. 2 Improving economic fundamentals drove the U.S. stock market higher despite concerns regarding financial instability in Europe and slowing growth in China.The fund’s return lagged its benchmark, primarily due to shortfalls in the information technology, energy and consumer staples sectors. The Fund’s Investment Approach The fund seeks capital appreciation.To pursue its goal, the fund normally invests at least 80% of its net assets in stocks focusing on large-cap companies.The fund invests in a diversified portfolio of growth and value stocks, with sector weightings and risk characteristics generally similar to those in the S&P 500 Index. We choose stocks through a disciplined investment process that combines computer modeling techniques, fundamental analysis and risk management.The result is a portfolio of carefully selected stocks, with overall performance determined by a large number of securities. Markets Reacted to Shifting Macroeconomic Developments The reporting period began in the wake of major stock market declines, resulting in attractive valuations across a number of industry groups in November 2011. By the beginning of 2012, U.S. stocks were rallying amid domestic employment gains, a quantitative easing program in Europe that forestalled a more severe regional banking crisis, and less restrictive monetary and fiscal policies in China. Meanwhile, corporate earnings remained strong, and many companies had shored up their balance sheets. Consequently, investors grew more tolerant of risks, and were able to focus more on company fundamentals and less on macroeconomic developments. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) These positive influences were called into question during the spring, when the U.S. labor market’s rebound slowed and measures designed to relieve fiscal pressures in Europe encountered resistance.The summer saw the market rally resume amid more encouraging economic news, and the S&P 500 Index ended the reporting period with solid gains. Positioned for Growth, but Hurt by Volatility We attempted to position the fund constructively at the start of the reporting period to benefit from the U.S. economic recovery while limiting its exposure to weakness overseas. While this approach produced significant gains during market rallies, the fund’s performance tended to lag market averages during downturns. The fund achieved its strongest relative returns in the industrials sector, where electronic components manufacturer Cooper Industries and electric power products maker Thomas & Betts received attractive acquisition offers. General Electric reported improved profitability from its industrial and finance businesses, and machinery maker Cummins benefited from improving U.S. economic activity. In the materials sector, underweighted exposure to richly valued metals-and-mining stocks bolstered relative performance, as did an investment in chemicals producer LyondellBasell Industries, which reported strong revenues.Among health care companies, major pharmaceutical developers, such as Sanofi and Pfizer, delivered healthy gains. In the financials sector, consumer finance companies, including Discover Financial Services, contributed positively to the fund’s performance. Two individual holdings in other areas also significantly enhanced the fund’s performance. Consumer electronics maker Apple, in which the fund held a significantly overweighted position, rose sharply on the strength of the company’s first ever dividend distribution and the success of its latest smartphone and tablet computer products. Fashion accessories retailer Michael Kors Holdings gained global traction with its product lines. Despite the fund’s success with Apple, other information technology holdings detracted from relative performance.The most notable of these were videogame maker Elec tronic Arts , enterprise data systems providers NetApp and Informatica , online retailer Amazon.com , and semiconductor component maker Vishay Intertechnology. Returns 4 in the consumer staples sector also proved disappointing due to multinationals with exposure to struggling European and emerging markets, such as Unilever. Food packager Ralcorp Holdings was hurt by rising commodity prices, and the fund held no exposure to high-flying Wal-Mart Stores . Among our consumer discretionary holdings, Deckers Outdoor Corp. fell back when a mild winter resulted in disappointing sales growth for their Ugg boots and accessories. Finally, in the energy sector, exploration-and-production companies, such as National-Oilwell Varco and Anadarko Petroleum, sold off in response to falling oil prices. Emphasizing Companies Positioned for Growth While the European debt crisis and lingering concerns regarding an economic slowdown in the emerging markets may continue to fuel heightened market volatility, the U.S. economy has demonstrated moderate improvement. In addition, in our view stock valuations remain attractive compared to historical averages, and monetary policies throughout the world are aggressively stimulative, suggesting to us that global and domestic economic recoveries could potentially gain momentum in 2013. Therefore, as of the reporting period’s end we have maintained overweighted exposure to the information technology, health care and industrials sectors. In contrast, the fund currently holds no exposure to utilities, where we believe valuations remain stretched, and underweighted exposure to consumer discretionary and consumer staples stocks. November 15, 2012 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects the monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 10/31/12 1 Year 5 Years 10 Years Fund % –1.17 % % Standard & Poor’s 500 Composite Stock Price Index % % % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus Disciplined Stock Fund on 10/31/02 to a $10,000 investment made in the Standard & Poor’s 500 Composite Stock Price Index (the “Index) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses.The Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Disciplined Stock Fund from May 1, 2012 to October 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2012 Expenses paid per $1,000 † $ 5.05 Ending value (after expenses) $ 1,010.90 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2012 Expenses paid per $1,000 † $ 5.08 Ending value (after expenses) $ 1,020.11 † Expenses are equal to the fund’s annualized expense ratio of 1.00%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS October 31, 2012 Common Stocks—100.0% Shares Value ($) Automobiles & Components—.8% Delphi Automotive 133,140 Banks—2.7% Wells Fargo & Co. 416,450 Capital Goods—6.1% Eaton 128,250 a 6,055,965 Fluor 121,350 6,777,397 General Electric 868,610 18,292,927 Pentair 20,068 847,672 Commercial & Professional Services—1.5% ADT 41,835 a 1,736,571 Robert Half International 151,260 4,067,381 Tyco International 83,660 2,247,944 Consumer Durables & Apparel—1.5% PVH 71,000 Diversified Financials—10.7% Affiliated Managers Group 57,992 b 7,335,988 American Express 140,890 7,885,613 Ameriprise Financial 121,420 7,087,285 Bank of America 442,830 4,127,176 Capital One Financial 94,850 5,707,125 Discover Financial Services 124,120 5,088,920 IntercontinentalExchange 43,590 b 5,710,290 JPMorgan Chase & Co. 72,680 3,029,302 Moody’s 147,200 7,089,152 T. Rowe Price Group 47,270 3,069,714 Energy—12.8% Anadarko Petroleum 94,300 6,488,783 Apache 50,930 4,214,457 Chevron 164,010 18,075,542 Ensco, Cl. A 115,990 6,706,542 EOG Resources 62,980 7,336,540 National Oilwell Varco 183,710 13,539,427 Occidental Petroleum 58,940 4,653,902 8 Common Stocks (continued) Shares Value ($) Energy (continued) TransCanada 124,820 5,645,609 Exchange-Traded Funds—.8% Standard & Poor’s Depository Receipts S&P rust 28,060 Food, Beverage & Tobacco—8.3% Beam 45,820 2,545,759 Dean Foods 239,630 b 4,035,369 Dr. Pepper Snapple Group 59,570 2,552,575 Philip Morris International 186,780 16,541,237 Unilever, ADR 479,590 17,883,911 Health Care Equipment & Services—3.5% Cigna 75,750 3,863,250 Covidien 179,810 9,880,559 McKesson 47,410 4,423,827 Insurance—1.6% American International Group 112,090 b 3,915,304 Chubb 60,510 4,658,060 Materials—2.8% LyondellBasell Industries, Cl. A 126,780 6,768,784 Monsanto 89,240 7,680,887 Media—2.8% CBS, Cl. B 110,700 3,586,680 Walt Disney 224,560 11,019,159 Pharmaceuticals, Biotech & Life Sciences—11.2% Johnson & Johnson 132,260 9,366,653 Merck & Co. 337,720 15,410,164 Pfizer 788,564 19,611,587 Sanofi, ADR 323,140 14,169,689 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Real Estate—1.9% American Tower 54,360 4,092,764 CBRE Group, Cl. A 318,900 b 5,746,578 Retailing—2.9% Cabela’s 81,790 b 3,665,010 Dollar General 140,230 b 6,817,983 Foot Locker 136,830 4,583,805 Semiconductors & Semiconductor Equipment—3.8% QUALCOMM 199,830 11,705,042 Skyworks Solutions 352,450 b 8,247,330 Software & Services—3.8% Alliance Data Systems 46,480 a,b 6,648,964 Oracle 285,960 8,879,058 VMware, Cl. A 51,130 b 4,334,290 Technology Hardware & Equipment—12.3% Apple 66,110 39,342,061 Cognizant Technology Solutions, Cl. A 98,090 b 6,537,699 EMC 314,730 b 7,685,707 International Business Machines 46,400 9,026,192 Vishay Intertechnology 202,970 b 1,680,592 Telecommunication Services—4.1% AT&T 478,720 16,558,925 Ciena 394,420 a,b 4,894,752 Transportation—4.1% FedEx 93,650 8,614,863 JB Hunt Transport Services 85,340 5,009,458 Union Pacific 61,980 7,625,399 Total Common Stocks (cost $427,669,811) 10 Other Investment—.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,077,932) 1,077,932 c Investment of Cash Collateral for Securities Loaned—1.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $10,122,012) 10,122,012 c Total Investments (cost $438,869,755) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipts a Security, or portion thereof, on loan.At October 31, 2012, the value of the fund’s securities on loan was $9,865,230 and the value of the collateral held by the fund was $10,122,012. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Energy 12.8 Retailing 2.9 Technology Hardware & Equipment 12.3 Materials 2.8 Pharmaceuticals, Media 2.8 Biotech & Life Sciences 11.2 Banks 2.7 Diversified Financials 10.7 Money Market Investments 2.1 Food, Beverage & Tobacco 8.3 Real Estate 1.9 Capital Goods 6.1 Insurance 1.6 Telecommunication Services 4.1 Consumer Durables & Apparel 1.5 Transportation 4.1 Commercial & Professional Services 1.5 Semiconductors & Automobiles & Components .8 Semiconductor Equipment 3.8 Exchange-Traded Funds .8 Software & Services 3.8 Health Care Equipment & Services 3.5 † Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES October 31, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $9,865,230)—Note 1(b): Unaffiliated issuers 427,669,811 522,418,844 Affiliated issuers 11,199,944 11,199,944 Cash 62,928 Receivable for investment securities sold 1,192,827 Dividends and securities lending income receivable 332,967 Receivable for shares of Capital Stock subscribed 10,274 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 448,699 Liability for securities on loan—Note 1(b) 10,122,012 Payable for investment securities purchased 1,821,776 Payable for shares of Capital Stock redeemed 265,055 Accrued expenses 223 Net Assets ($) Composition of Net Assets ($): Paid-in capital 437,776,454 Accumulated undistributed investment income—net 1,227,160 Accumulated net realized gain (loss) on investments (11,192,628 ) Accumulated net unrealized appreciation (depreciation) on investments 94,749,033 Net Assets ($) Shares Outstanding (245 million shares of $.001 par value Capital Stock authorized) 16,048,621 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Year Ended October 31, 2012 Investment Income ($): Income: Cash dividends (net of $132,471 foreign taxes withheld at source): Unaffiliated issuers 9,611,513 Affiliated issuers 5,606 Income from securities lending—Note 1(b) 53,624 Total Income Expenses: Management fee—Note 3(a) 4,693,367 Distribution fees—Note 3(b) 521,485 Directors’ fees—Note 3(a,c) 29,507 Loan commitment fees—Note 2 4,478 Interest expense—Note 2 165 Total Expenses Less—Directors’ fees reimbursed by the Manager—Note 3(a) (29,507 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 19,367,107 Net unrealized appreciation (depreciation) on investments 34,726,015 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2012 2011 Operations ($): Investment income—net 4,451,248 4,463,090 Net realized gain (loss) on investments 19,367,107 51,141,907 Net unrealized appreciation (depreciation) on investments 34,726,015 (32,847,242 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net ) ) Capital Stock Transactions ($): Net proceeds from shares sold 13,769,346 17,818,234 Dividends reinvested 4,373,033 3,844,558 Cost of shares redeemed (65,922,395 ) (110,539,384 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 516,492,548 586,725,608 End of Period Undistributed investment income—net 1,227,160 1,472,795 Capital Share Transactions (Shares): Shares sold 441,814 580,698 Shares issued for dividends reinvested 144,824 127,857 Shares redeemed (2,134,169 ) (3,670,428 ) Net Increase (Decrease) in Shares Outstanding ) ) See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended October 31, 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 29.35 28.54 24.51 22.77 40.24 Investment Operations: Investment income—net a .27 .23 .18 .25 .35 Net realized and unrealized gain (loss) on investments 3.22 .79 4.01 1.83 (13.57 ) Total from Investment Operations 3.49 1.02 4.19 2.08 (13.22 ) Distributions: Dividends from investment income—net (.28 ) (.21 ) (.16 ) (.34 ) (.34 ) Dividends from net realized gain on investments — (3.91 ) Total Distributions (.28 ) (.21 ) (.16 ) (.34 ) (4.25 ) Net asset value, end of period 32.56 29.35 28.54 24.51 22.77 Total Return (%) 11.95 3.56 17.13 9.38 (36.51 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.01 1.01 1.01 1.01 1.01 Ratio of net expenses to average net assets 1.00 1.00 1.00 1.00 1.00 Ratio of net investment income to average net assets .85 .76 .65 1.18 1.12 Portfolio Turnover Rate 70.82 84.19 78.04 103.96 70.11 Net Assets, end of period ($ x 1,000) 522,560 516,493 586,726 535,164 532,697 a Based on average shares outstanding at each month end. See notes to financial statements. The Fund 15 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Disciplined Stock Fund (the “fund”) is a separate diversified series of The Dreyfus/Laurel Funds, Inc. (the “Company”) which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund’s investment objective is to seek capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to 16 measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales The Fund 17 NOTES TO FINANCIAL STATEMENTS (continued) price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. 18 The following is a summary of the inputs used as of October 31, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities—Domestic Common Stocks † 474,046,812 — — Equity Securities—Foreign Common Stocks † 44,405,751 — — Exchange-Traded Funds 3,966,281 — — Mutual Funds 11,199,944 — — † See Statement of Investments for additional detailed categorizations. At October 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended October 31, 2012, The Bank of New York Mellon earned $22,982 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended October 31, 2012 were as follows: Affiliated Investment Value Value Net Company 10/31/2011 ($) Purchases ($) Sales ($) 10/31/2012 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 1,353,440 149,807,297 150,082,805 1,077,932 .2 Dreyfus Institutional Cash Advantage Fund 46,661,418 236,367,360 272,906,766 10,122,012 1.9 Total 48,014,858 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid on a quarterly basis. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. 20 (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2012, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $1,227,160, accumulated capital losses $10,902,784 and unrealized appreciation $94,459,189. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2012. If not applied, the carryover expires in fiscal year 2017. The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2012 and October 31, 2011were as follows: ordinary income $4,696,883 and $4,114,223, respectively. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 10, 2012, the $225 million unsecured credit facility with Citibank, N.A., was decreased to $210 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended October 31, 2012, was approximately $13,900 with a related weighted average annualized interest rate of 1.18%. NOTE 3—Investment Management Fee and Other Transactions With Affiliates: (a) Pursuant to an investment management agreement with Dreyfus, Dreyfus provides or arranges for one or more third parties and/or affiliates to provide investment advisory, administrative, custody, fund accounting and transfer agency services to the fund. Dreyfus also directs the investments of the fund in accordance with its investment objective, policies and limitations. For these services, the fund is contractually obligated to pay Dreyfus a fee, calculated daily and paid monthly, at the annual rate of .90% of the value of the fund’s average daily net assets. Out of its fee, Dreyfus pays all of the expenses of the fund except brokerage fees, taxes, interest expense, commitment fees on borrowings, Distribution Plan fees, fees and expenses of non-interested Directors (including counsel fees) and extraordinary expenses. In addition, Dreyfus is required to reduce its fee in an amount equal to the fund’s 22 allocable portion of fees and expenses of the non-interested Directors (including counsel fees). During the period then ended October 31, 2012, fees reimbursed by the Manager amounted to $29,507. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, the fund may pay annually up to .10% of the value of the fund’s average daily net assets to compensate BNY Mellon and the Manager for shareholder servicing activities and the Distributor for shareholder servicing activities and expenses primarily intended to result in the sale of fund shares. During the period ended October 31, 2012, the fund was charged $521,485 pursuant to the Distribution Plan. Under its terms, the Distribution Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of majority of those Directors who are not “interested persons” of the Company and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $406,583 and Distribution Plan fees $45,171, which are offset against an expense reimbursement currently in effect in the amount of $3,055. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended October 31, 2012, amounted to $367,539,420 and $415,030,817, respectively. At October 31, 2012, the cost of investments for federal income tax purposes was $439,159,599; accordingly, accumulated net unrealized appreciation on investments was $94,459,189, consisting of $101,273,993 gross unrealized appreciation and $6,814,804 gross unrealized depreciation. The Fund 23 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders of The Dreyfus/Laurel Funds, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus Disciplined Stock Fund, a series of The Dreyfus/Laurel Funds, Inc. (the “Fund”), including the statement of investments, as of October 31, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2012, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Disciplined Stock Fund as of October 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York December 26, 2012 24 IMPORTATION TAX INFORMATION (Unaudited) For federal tax purposes, the fund reports the maximum amount allowable, but not less than $4,696,883 as ordinary income dividends paid during the year ended October 31, 2012 as qualified dividend income in accordance with Section 854(b)(1)(B) of the Internal Revenue Code. Also, the fund reports the maximum amount allowable but not less than 100% of ordinary income dividends paid during the year ended October 31, 2012 as eligible for the corporate dividends received deduction provided under Section 243 of the Internal Revenue Code in accordance with Section 854(b)(1)(A) of the Internal Revenue Code. Shareholders will receive notification in early 2013 of the percentage applicable to the preparation of their 2012 income tax returns. The Fund 25 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (69) Chairman of the Board (1999) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (61) Board Member (2012) Principal Occupation During Past 5Years: • Trustee,The Bradley Trusts, private trust funds (2011-present) • Managing Director, Morgan Stanley Investment Management (1993-2010) No. of Portfolios for which Board Member Serves: 31 ————— James M. Fitzgibbons (78) Board Member (1994) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • Bill Barrett Corporation, an oil and natural gas exploration company, Director (2004-present) No. of Portfolios for which Board Member Serves: 31 ————— Kenneth A. Himmel (66) Board Member (1994) Principal Occupation During Past 5Years: • President and CEO, Related Urban Development, a real estate development company (1996-present) • President and CEO, Himmel & Company, a real estate development company (1980-present) • CEO,American Food Management, a restaurant company (1983-present) No. of Portfolios for which Board Member Serves: 31 26 Stephen J. Lockwood (65) Board Member (1994) Principal Occupation During Past 5Years: • Chairman of the Board, Stephen J. Lockwood and Company LLC, a real estate investment company (2000-present) No. of Portfolios for which Board Member Serves: 31 ————— Roslyn M. Watson (63) Board Member (1994) Principal Occupation During Past 5Years: • Principal,Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 41 ————— Benaree Pratt Wiley (66) Board Member (1998) Principal Occupation During Past 5Years: • Principal,TheWiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 64 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. J.Tomlinson Fort, Emeritus Board Member The Fund 27 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 72 investment companies (comprised of 156 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since February 1988. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 49 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 56 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 60 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since April 1985. 28 RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since December 2002. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (73 investment companies, comprised of 183 portfolios). He is 55 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010,AML Compliance Officer and Senior Vice President, Citi Global Wealth Management. He is an officer of 69 investment companies (comprised of 179 portfolios) managed by the Manager. He is 40 years old and has been an employee of the Distributor since October 2011. The Fund 29 For More Information Dreyfus Transfer Agent & Disciplined Stock Fund Dividend Disbursing Agent 200 Park Avenue Dreyfus Transfer, Inc. New York, NY 10166 200 Park Avenue Manager New York, NY 10166 The Dreyfus Corporation Distributor 200 Park Avenue MBSC Securities Corporation New York, NY 10166 200 Park Avenue Custodian New York, NY 10166 The Bank of New York Mellon One Wall Street New York, NY 10286 Ticker Symbol: DDSTX Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Money Market Reserves ANNUAL REPORT October 31, 2012 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 15 Notes to Financial Statements 21 Report of Independent Registered Public Accounting Firm 22 Important Tax Information 23 Board Members Information 25 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Money Market Reserves The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Money Market Reserves, covering the 12-month period from November 1, 2011, through October 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Investors reacted sharply to macroeconomic developments throughout the world over the reporting period.A sluggish U.S. economy, the ongoing financial crisis in Europe, and slowdowns in key emerging markets weighed on stocks and higher yielding bonds early in the reporting period, but aggressively accommodative monetary policies from central banks in the United States, Europe, Japan and China subsequently lifted longer-term markets. In light of the easy monetary policies adopted by many countries, we expect the U.S. economic recovery to persist at subpar levels over the first half of 2012, as growth may remain constrained by uncertainties surrounding fiscal policy and tax reforms. However, successful resolution of the current fiscal debate may prompt corporate decision-makers to increase capital spending, which could have positive implications for the U.S. economy and domestic equity markets. Nonetheless, the Federal Reserve Board has reiterated its intention to keep rates low at least through mid-2015, suggesting that substantially higher money market yields are unlikely anytime soon. As always, we encourage you to stay in touch with your financial advisor as new developments unfold. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2011, through October 31, 2012, as provided by Patricia A. Larkin, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended October 31, 2012, Dreyfus Money Market Reserves’ Investor shares produced a yield of 0.00%, and Class R shares produced a yield of 0.00%.Taking into account the effects of compounding, the fund’s Investor shares and Class R shares also produced effective yields of 0.00% and 0.00%, respectively. 1 Yields of money market instruments remained near historical lows throughout the reporting period as the Federal Reserve Board (the “Fed”) left short-term interest rates unchanged amid sluggish economic growth. The Fund’s Investment Approach The fund seeks a high level of current income consistent with stability of principal.To pursue its goal, the fund invests in a diversified portfolio of high-quality, short-term dollar-denominated debt securities, including: securities issued or guaranteed as to principal and interest by the U.S. government or its agencies and instrumentalities; certificates of deposit, time deposits, bankers’ acceptances and other short-term securities issued by domestic or foreign banks or thrifts or their subsidiaries or branches; repurchase agreements, including tri-party agreements; asset-backed securities; domestic and foreign commercial paper; and other short-term corporate obligations, including those with floating or variable rates of interest. U.S. Economy Recovered Slowly The reporting period began in the aftermath of steep market declines stemming from macroeconomic developments in the United States, Europe, and China. However, investor sentiment was soon bolstered by better U.S. economic data, including accelerating manufacturing activity and drops in the unemployment rate to 8.7% in November and 8.5% in December. Meanwhile, consumer confidence rose, contributing to a 4.1% annualized economic growth rate over the fourth quarter of 2011. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) The recovery appeared to gain traction in early 2012 when the unemployment rate slid to 8.3% amid a gain of 243,000 jobs in January and another 233,000 jobs in February. Despite a decrease to 120,000 new jobs in March, the unemployment rate inched lower to 8.2%. However, cuts in government spending dampened GDP growth to a 2.0% annualized rate over the first quarter of 2012. The expansion appeared to moderate in April.The unemployment rate fell to 8.1%, but only 77,000 jobs were added. May brought another month of subpar job creation and an uptick in the unemployment rate to 8.2%. Moreover, the European debt crisis intensified when proposed austerity measures encountered political resistance. The manufacturing sector contracted in June for the first time in three years, but U.S. housing prices climbed for the first time in seven months. For the second quarter of 2012, U.S. economic growth slowed to a 1.3% annualized rate. The economy added 181,000 jobs in July, but the unemployment rate rose to 8.3% as more people entered the workforce. Manufacturing activity contracted for the second straight month. August saw higher sales and prices in U.S. housing markets, an 8.1% unemployment rate, and higher personal income and expenditures. Corporate earnings proved healthier than expected, as a majority of companies met analysts’ earnings targets. The economic recovery seemed to gain traction in September with the addition of 148,000 new jobs and a sharp drop in the unemployment rate to 7.8%, its lowest level since January 2009.The manufacturing sector rebounded after three months of modest declines, and the service sector posted its 33rd consecutive month of expansion. In the housing market, sales prices reached their highest levels in approximately five years. However, many economists, investors and business executives grew increasingly concerned that a gridlocked Congress might not reach agreement on ways to prevent automatic tax hikes and spending reductions scheduled for early 2013. It later was announced that the U.S. economy grew at a 2.0% annualized rate during the third quarter of 2012. The unemployment rate ticked higher in October to 7.9% as more workers joined the labor force, and 184,000 private sector jobs were added during the month. Manufacturing activity increased at a faster rate in October than in September, and home prices posted modest gains, suggesting that the gradual U.S. economic recovery remained intact. 4 Rates Likely to Stay Low As has been the case for some time, money market yields hovered near zero percent throughout the reporting period. In addition, yield differences along the market’s maturity spectrum remained relatively narrow, so it made little sense to incur the additional risks that longer-dated securities typically entail. We maintained the fund’s weighted average maturity in a position that was roughly in line with market averages, and we focused on well-established issuers that historically have demonstrated good liquidity characteristics. In August, the Fed announced additional measures to boost employment and stimulate growth, including an extension of Operation Twist, a new round of quantitative easing and the likelihood that short-term interest rates would remain near historical lows at least until mid-2015. Therefore, we intend to maintain the fund’s focus on quality and liquidity. November 15, 2012 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate, asset-backed securities holdings and municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSROs (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, the fund’s yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Money Market Reserves from May 1, 2012 to October 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2012 Investor Shares Class R Shares Expenses paid per $1,000 † $ 1.31 $ 1.31 Ending value (after expenses) $ 1,000.00 $ 1,000.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2012 Investor Shares Class R Shares Expenses paid per $1,000 † $ 1.32 $ 1.32 Ending value (after expenses) $ 1,023.83 $ 1,023.83 † Expenses are equal to the fund’s annualized expense ratio of .26% for Investor shares and .26% for Class R shares, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS October 31, 2012 Principal Negotiable Bank Certificates of Deposit—20.7% Amount ($) Value ($) Bank of Nova Scotia (Yankee) 0.59%, 11/1/12 10,000,000 a 10,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.25%, 1/7/13 8,000,000 8,000,000 Norinchukin Bank (Yankee) 0.39%, 11/6/12 10,000,000 10,000,000 Rabobank Nederland (Yankee) 0.29%, 11/6/12 10,000,000 10,000,000 State Street Bank and Trust Co. 0.20%, 12/14/12 10,000,000 10,000,000 Toronto Dominion Bank (Yankee) 0.20%, 1/11/13 8,000,000 8,000,000 Total Negotiable Bank Certificates of Deposit (cost $56,000,000) Commercial Paper—14.8% Australia and New Zealand Banking Group Ltd. 0.27%, 11/29/12 10,000,000 a,b 10,000,000 General Electric Capital Corp. 0.40%, 12/13/12 10,000,000 9,995,333 Mizuho Funding LLC 0.25%, 1/16/13 10,000,000 b 9,994,722 Swedbank 0.30%, 2/7/13 10,000,000 9,991,833 Total Commercial Paper (cost $39,981,888) Asset -Backed Commercial Paper—14.8% Collateralized Commercial Paper Program Co., LLC 0.34%, 11/1/12 10,000,000 10,000,000 FCAR Owner Trust, Ser. II 0.28%, 12/3/12 10,000,000 9,997,511 The Fund 7 STATEMENT OF INVESTMENTS (continued) Principal Asset-Backed Commercial Paper (continued) Amount ($) Value ($) Metlife Short Term Funding LLC 0.18%, 1/4/13 10,000,000 b 9,996,800 Northern Pines Funding LLC 0.20%, 12/3/12 10,000,000 9,998,222 Total Asset-Backed Commercial Paper (cost $39,992,533) Time Deposits—8.9% Canadian Imperial Bank of Commerce (Grand Cayman) 0.14%, 11/1/12 8,000,000 8,000,000 DnB Bank (Grand Cayman) 0.16%, 11/1/12 8,000,000 8,000,000 Royal Bank of Canada (Toronto) 0.15%, 11/1/12 8,000,000 8,000,000 Total Time Deposits (cost $24,000,000) U.S. Government Agencies—9.3% Federal Home Loan Bank 0.05%, 11/1/12 15,000,000 15,000,000 Federal National Mortgage Association 0.40%, 2/1/13 10,000,000 a,c 10,000,000 Total U.S. Government Agencies (cost $25,000,000) U.S. Treasury Bills—18.5% 0.10%—0.12%, 11/15/12—12/20/12 (cost $49,995,878) 50,000,000 8 Principal U.S. Treasury Notes—3.7% Amount ($) Value ($) 0.20%, 12/31/12 (cost $10,056,257) 10,000,000 Total Investments (cost $245,026,556) % Cash and Receivables (Net) % Net Assets % a Variable rate security—interest rate subject to periodic change. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At October 31, 2012, these securities amounted to $29,991,522 or 11.1% of net assets. c The Federal Housing Finance Agency (“FHFA”) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. Portfolio Summary (Unaudited) † Value (%) Value (%) Banking 40.7 Asset-Backed/Single Seller 3.7 U.S. Government/Agencies 31.5 Finance 3.7 Asset-Backed/Banking 7.4 Asset-Backed/Insurance 3.7 † Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES October 31, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments 245,026,556 245,026,556 Cash 25,004,299 Interest receivable 154,832 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(b) 41,562 Payable for shares of Capital Stock redeemed 77,692 Net Assets ($) Composition of Net Assets ($): Paid-in capital 270,066,433 Net Assets ($) Net Asset Value Per Share Investor Shares Class R Shares Net Assets ($) 174,658,643 95,407,790 Shares Outstanding 174,658,642 95,407,790 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Year Ended October 31, 2012 Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 1,338,684 Distribution fees (Investor Shares)—Note 2(b) 400,443 Directors’ fees—Note 2(a,c) 17,989 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (1,080,926 ) Less—Directors’ fees reimbursed by the Manager—Note 2(a) (17,989 ) Net Expenses Investment Income—Net, representing net increase in net assets resulting from operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2012 2011 Operations ($): Investment Income-Net, representing net increase in net assets resulting from operations Dividends to Shareholders from ($): Investment income—net: Investor Shares (413 ) (1,025 ) Class R Shares (136 ) (670 ) Total Dividends ) ) Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold: Investor Shares 168,196,439 320,251,587 Class R Shares 265,138,184 338,499,672 Dividends reinvested: Investor Shares 409 1,025 Class R Shares 52 484 Cost of shares redeemed: Investor Shares (202,213,265 ) (440,382,061 ) Class R Shares (250,515,803 ) (398,562,474 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 289,460,417 469,653,724 End of Period See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended October 31, Investor Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .000 a .000 a .000 a .003 .028 Distributions: Dividends from investment income—net (.000 ) a (.000 ) a (.000 ) a (.003 ) (.028 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b .00 b .00 b .30 2.87 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .71 .71 .71 .75 .71 Ratio of net expenses to average net assets .25 .24 .29 .66 .70 Ratio of net investment income to average net assets .00 b .00 b .00 b .32 2.80 Net Assets, end of period ($ x 1,000) 174,659 208,675 328,806 355,337 408,547 a Amount represents less than $.001 per share. b Amount represents less than .01%. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, Class R Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .000 a .000 a .000 a .004 .030 Distributions: Dividends from investment income—net (.000 ) a (.000 ) a (.000 ) a (.004 ) (.030 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b .00 b .00 b .43 3.07 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 .51 .51 .55 .51 Ratio of net expenses to average net assets .25 .24 .29 .52 .50 Ratio of net investment income to average net assets .00 b .00 b .00 b .47 3.03 Net Assets, end of period ($ x 1,000) 95,408 80,785 140,848 155,333 186,972 a Amount represents less than $.001 per share. b Amount represents less than .01%. See notes to financial statements. 14 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Money Market Reserves (the “fund”) is a separate diversified series of The Dreyfus/Laurel Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series including the fund.The fund’s investment objective is to seek a high level of current income consistent with stability of principal.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge.The fund is authorized to issue 2 billion shares of $.001 par value Capital Stock in each of the following classes of shares: Investor and Class R. Investor shares are sold primarily to retail investors and bear a Distribution Plan fee. Class R shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or investment account or relationship at such institution, and bear no Distribution Plan fee. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan fee and voting rights on matters affecting a single class. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. It is the fund’s policy to maintain a continuous net asset value per share of $1.00 for the fund; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Fund 15 NOTES TO FINANCIAL STATEMENTS (continued) The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Company’s Board of Directors (the “Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 16 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of October 31, 2012 in valuing the fund’s investments: Short-Term Valuation Inputs Investments ($) † Level 1—Unadjusted Quoted Prices — Level 2—Other Significant Observable Inputs 245,026,556 Level 3—Significant Unobservable Inputs — Total † See Statement of Investments for additional detailed categorizations. At October 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The Fund 17 NOTES TO FINANCIAL STATEMENTS (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Cost of investments represents amortized cost. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net; such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interest of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2012, the components of accumulated earnings on a tax basis were substantially the same as for financial reporting purposes. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2012 and October 31, 2011 were all ordinary income. 18 At October 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 2—Investment Management Fee and Other Transactions With Affiliates: (a) Pursuant to an investment management agreement with the Manager, the Manager provides or arranges for one or more third parties and/or affiliates to provide investment advisory, administrative, custody, fund accounting and transfer agency services to the fund.The Manager also directs the investments of the fund in accordance with its investment objective, policies and limitations. For these services, the fund is contractually obligated to pay the Manager a fee, calculated daily and paid monthly, at an annual rate of .50% of the value of the fund’s average daily net assets. Out of its fee, the Manager pays all of the expenses of the fund except brokerage fees, taxes, interest, Distribution Plan fees, fees and expenses of non-interested Directors (including counsel fees) and extraordinary expenses. In addition, the Manager is required to reduce its fee in an amount equal to the fund’s allocable portion of fees and expenses of the non-interested Directors (including counsel fees). During the period ended October 31, 2012, fees reimbursed by the Manager amounted to $17,989. The Manager has undertaken to waive receipt of the management fee and/or reimburse operating expenses in order to facilitate a daily yield at or above a certain level which may change from time to time.This undertaking is voluntary and not contractual, and may be terminated at any time. The reduction in expenses, pursuant to the undertaking, amounted to $909,320 for Investor shares and $171,606 for Class R shares during the period ended October 31, 2012. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Investor shares may pay annually up to .25% (currently limited by the Board to .20%) of the value of the average daily net assets attributable to its Investor shares to compensate the Distributor The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) for shareholder servicing activities and expenses primarily intended to result in the sale of Investor shares. During the period ended October 31, 2012, Investor shares were charged $400,443 pursuant to the Distribution Plan. Under its terms, the Distribution Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Directors who are not “interested persons” of the Company and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $93,912 and Distribution Plan fees $29,801, which are offset against an expense reimbursement currently in effect in the amount of $82,151. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex.Annual retainer fees and attendance fees are allocated to each fund based on net assets. 20 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders of The Dreyfus/Laurel Funds, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus Money Market Reserves, a series of The Dreyfus/Laurel Funds, Inc. (the “Fund”), including the statement of investments, as of October 31, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2012, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Money Market Reserves as of October 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York December 26, 2012 The Fund 21 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes the fund designates the maximum amount allowable but not less than 94.16% as interest-related dividends in accordance with Sections 871(k)(1) and 881(e) of the Internal Revenue Code. 22 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (69) Chairman of the Board (1999) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (61) Board Member (2012) Principal Occupation During Past 5Years: • Trustee,The Bradley Trusts, private trust funds (2011-present) • Managing Director, Morgan Stanley Investment Management (1993-2010) No. of Portfolios for which Board Member Serves: 31 ————— James M. Fitzgibbons (78) Board Member (1994) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • Bill Barrett Corporation, an oil and natural gas exploration company, Director (2004-present) No. of Portfolios for which Board Member Serves: 31 ————— Kenneth A. Himmel (66) Board Member (1994) Principal Occupation During Past 5Years: • President and CEO, Related Urban Development, a real estate development company (1996-present) • President and CEO, Himmel & Company, a real estate development company (1980-present) • CEO,American Food Management, a restaurant company (1983-present) No. of Portfolios for which Board Member Serves: 31 The Fund 23 BOARD MEMBERS INFORMATION (Unaudited) (continued) Stephen J. Lockwood (65) Board Member (1994) Principal Occupation During Past 5Years: • Chairman of the Board, Stephen J. Lockwood and Company LLC, a real estate investment company (2000-present) No. of Portfolios for which Board Member Serves: 31 ————— Roslyn M. Watson (63) Board Member (1994) Principal Occupation During Past 5Years: • Principal,Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 41 ————— Benaree Pratt Wiley (66) Board Member (1998) Principal Occupation During Past 5Years: • Principal,TheWiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 64 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. J.Tomlinson Fort, Emeritus Board Member 24 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 72 investment companies (comprised of 156 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since February 1988. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 49 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 56 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 60 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since April 1985. The Fund 25 OFFICERS OF THE FUND (Unaudited) (continued) RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since December 2002. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (73 investment companies, comprised of 183 portfolios). He is 55 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010,AML Compliance Officer and Senior Vice President, Citi Global Wealth Management. He is an officer of 69 investment companies (comprised of 179 portfolios) managed by the Manager. He is 40 years old and has been an employee of the Distributor since October 2011. 26 NOTES For More Information Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund will disclose daily, on www.dreyfus.com, the fund’s complete schedule of holdings as of the end of the previous business day. The schedule of holdings will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the date of the posted holdings. The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Dreyfus AMT-Free Municipal Reserves ANNUAL REPORT October 31, 2012 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 21 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 28 Notes to Financial Statements 36 Report of Independent Registered Public Accounting Firm 37 Important Tax Information 38 Board Members Information 40 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus AMT-Free Municipal Reserves The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present to you this annual report for Dreyfus AMT-Free Municipal Reserves, covering the 12-month period from November 1, 2011, through October 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Investors reacted sharply to macroeconomic developments throughout the world over the reporting period.A sluggish U.S. economy, the ongoing financial crisis in Europe, and slowdowns in key emerging markets weighed on stocks and higher yielding bonds early in the reporting period, but aggressively accommodative monetary policies from central banks in the United States, Europe, Japan and China subsequently lifted longer-term markets. In light of the easy monetary policies adopted by many countries, we expect the U.S. economic recovery to persist at subpar levels over the first half of 2012, as growth may remain constrained by uncertainties surrounding fiscal policy and tax reforms. However, successful resolution of the current fiscal debate may prompt corporate decision-makers to increase capital spending, which could have positive implications for the U.S. economy and domestic equity markets. Nonetheless, the Federal Reserve Board has reiterated its intention to keep rates low at least through mid-2015, suggesting that substantially higher money market yields are unlikely anytime soon. As always, we encourage you to stay in touch with your financial advisor as new developments unfold. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2011, through October 31, 2012, as provided by Joseph Irace, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended October 31, 2012, Dreyfus AMT-Free Municipal Reserves’ BASIC shares produced a yield of 0.00%, Class B shares produced a yield of 0.00%, Class R shares produced a yield of 0.00% and Investor shares produced a yield of 0.00%. Taking into consideration the effects of compounding, the fund’s BASIC shares, Class B shares, Class R shares and Investor shares produced effective yields of 0.00%, 0.00%, 0.00% and 0.00%, respectively, for the same period. 1 The U.S. economy continued to recover slowly over the reporting period, producing heightened volatility in many financial markets. However, yields of tax-exempt money market instruments remained stable near zero percent as the Federal Reserve Board (the “Fed”) left short-term interest rates unchanged at historically low levels. The Fund’s Investment Approach The fund seeks a high level of current income, consistent with stability of principal, that is exempt from federal income tax.The fund also seeks to provide income exempt from the federal alternative minimum tax.To pursue its goal, the fund normally invests substantially all of its assets in short-term, high-quality municipal obligations that provide income exempt from federal personal income tax and the federal alternative minimum tax. Among these are municipal notes, short-term municipal bonds, tax-exempt commercial paper and municipal leases.The fund also may invest in high-quality short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. Economic Sentiment Improved, but Yields Remained Low The reporting period began in the wake of an unprecedented downgrade of one rating agency’s assessment of long-term U.S. government securities. This development, together with a worsening sovereign debt crisis in Europe, triggered steep declines among longer-term financial assets in the weeks prior to the reporting period, while traditional safe havens such as U.S. government securities gained substantial value. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Fortunately, employment gains and other encouraging U.S. economic news soon helped alleviate investors’ worries, as the European Union took steps to address a persistent debt crisis and the U.S. unemployment rate dropped sharply. Although disappointing U.S. economic data and renewed concerns in Europe during the spring of 2012 temporarily reduced expectations for a more robust recovery, the U.S. and global economies appeared to strengthen over the summer. Despite these shifts in the economic outlook, the Fed maintained the monetary policy stance it first established in December 2008, leaving the overnight federal funds rate in a range between 0% and 0.25%. Consequently, municipal money market yields remained near zero percent throughout the reporting period. The market also was influenced by changing supply-and-demand dynamics. Demand for municipal money market instruments proved robust throughout the reporting period. Narrow yield differences along the market’s maturity range and high after-tax yields compared to taxable money market instruments attracted individual investors as well as institutions that typically participate in taxable and longer-term bond markets. Meanwhile, the supply of newly issued tax-exempt money market instruments remained relatively steady as banks with strong credit characteristics benefited from low financing rates. Consequently, yields ofVRDNs stayed within a relatively narrow range over the reporting period. In general, municipal credit quality has continued to improve as states and local governments have recovered slowly from the recession. In particular, state general funds have shown consecutive quarters of growth in personal income tax and sales tax revenue, both important sources of revenue. A Credit-Conscious Investment Posture We have continued to maintain a careful and well-researched approach to credit selection. During the reporting period, we emphasized state general obligation bonds; essential service revenue bonds issued by water, sewer and electric enterprises; and certain local credits from issuers with strong financial positions and stable tax 4 bases. We generally shied away from instruments issued by localities that depend heavily on state aid. We also maintained a conservative position regarding interest rates, setting the fund’s weighted average maturity in a range that was roughly in line with industry averages. Outlook Clouded by Ongoing Economic Uncertainty We are cautiously optimistic regarding the prospects for economic growth. Strains in the global financial markets have continued to pose significant challenges, but the Fed expects a moderate pace of U.S. economic growth and a gradually declining unemployment rate. In addition, the Fed signaled that it is prepared to maintain short-term interest rates near current levels until 2015, and it has taken further action to stimulate economic growth, including an extension of “Operation Twist” and a new round of quantitative easing.With money market yields likely to remain near historical lows for some time, we believe that the prudent course continues to be an emphasis on preservation of capital and liquidity. November 15, 2012 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Municipal securities holdings (as applicable), while rated in the highest rating category by one or more National Recognized Statistical Rating Organizations (NRSROs) (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.Yield provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus AMT-Free Municipal Reserves from May 1, 2012 to October 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2012 Investor Shares Class R Shares BASIC Shares Class B Shares Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2012 Investor Shares Class R Shares BASIC Shares Class B Shares Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .32% for Investor Shares, .32% for Class R Shares, .32% for BASIC Shares and .32% for Class B Shares, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS October 31, 2012 Short-Term Coupon Maturity Principal Investments—98.1% Rate (%) Date Amount ($) Value ($) Alabama—2.4% Chatom Industrial Development Board, Gulf Opportunity Zone Revenue (PowerSouth Energy Cooperative Projects) 0.36 11/7/12 5,000,000 a 5,000,000 Columbia Industrial Development Board, PCR, Refunding (Alabama Power Company Project) 0.21 11/1/12 2,500,000 a 2,500,000 Columbia Industrial Development Board, PCR, Refunding (Alabama Power Company Project) 0.23 11/1/12 1,400,000 a 1,400,000 Arizona—3.4% Phoenix Industrial Development Authority, MFHR, Refunding (Copper Palms Apartments Project) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.23 11/7/12 2,300,000 a 2,300,000 Yavapai County Industrial Development Authority, Revenue (Skanon Investments, Inc.—Drake Cement Project) (LOC; Citibank NA) 0.38 11/7/12 10,050,000 a 10,050,000 California—1.0% Los Angeles Department of Water and Power, Power System Revenue (Liquidity Facility; Wells Fargo Bank) 0.26 11/1/12 3,800,000 a 3,800,000 Colorado—1.6% Colorado Educational and Cultural Facilities Authority, Revenue, Refunding (Boulder Country Day School Project) (LOC; Wells Fargo Bank) 0.31 11/7/12 1,070,000 a 1,070,000 Colorado Postsecondary Educational Facilities Authority, Revenue (Mullen High School Project) (LOC; Wells Fargo Bank) 0.36 11/7/12 1,155,000 a 1,155,000 Holland Creek Metropolitan District, Revenue (LOC; Bank of America) 0.25 11/7/12 3,500,000 a 3,500,000 The Fund 7 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut—4.9% Connecticut Health and Educational Facilities Authority, Revenue (Eagle Hill School Issue) (LOC; JPMorgan Chase Bank) 0.29 11/7/12 5,140,000 a 5,140,000 Connecticut Health and Educational Facilities Authority, Revenue (Taft School Issue) (LOC; Wells Fargo Bank) 0.22 11/7/12 1,000,000 a 1,000,000 Connecticut Health and Educational Facilities Authority, Revenue (The Children’s School Issue) (LOC; JPMorgan Chase Bank) 0.29 11/7/12 6,175,000 a 6,175,000 Shelton Housing Authority, Revenue (Crosby Commons Project) (LOC; M&T Trust) 0.26 11/7/12 5,875,000 a 5,875,000 District of Columbia—.8% District of Columbia, Revenue (American Public Health Association Issue) (LOC; Bank of America) 0.26 11/7/12 1,475,000 a 1,475,000 District of Columbia, Revenue (Hogar Hispano, Inc. Issue) (LOC; Bank of America) 0.26 11/7/12 1,300,000 a 1,300,000 Florida—2.2% Brevard County, Revenue (Holy Trinity Episcopal Academy Project) (LOC; Wells Fargo Bank) 0.36 11/7/12 700,000 a 700,000 Orange County Industrial Development Authority, Revenue (Trinity Preparatory School of Florida, Inc. Project) (LOC; Wells Fargo Bank) 0.36 11/7/12 550,000 a 550,000 Orange County Industrial Development Authority, Revenue (Trinity Preparatory School of Florida, Inc. Project) (LOC; Wells Fargo Bank) 0.36 11/7/12 410,000 a 410,000 Palm Beach County, IDR (Boca Raton Jewish Community Day School, Inc. Project) (LOC; Wells Fargo Bank) 0.31 11/7/12 1,115,000 a 1,115,000 8 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Palm Beach County, IDR (Gulfstream Goodwill Industies, Inc. Project) (LOC; Wells Fargo Bank) 0.31 11/7/12 440,000 a 440,000 Palm Beach County, Public Improvement Revenue (Biomedical Research Park Project) (Deutsche Bank Spears/Lifers Trust(Series DB-184) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.31 11/7/12 3,950,000 a,b,c 3,950,000 Palm Beach County, Revenue (The Palm Beach Jewish Community Campus Corporation Project) (LOC; Northern Trust Company) 0.25 11/7/12 100,000 a 100,000 Pinellas County Industry Council, Revenue (Lutheran Church of the Cross Day School Project) (LOC; Wells Fargo Bank) 0.36 11/7/12 1,000,000 a 1,000,000 Georgia—.7% Fulton County Development Authority, Revenue (Children’s Healthcare of Atlanta, Inc. Project) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.26 11/7/12 2,400,000 a 2,400,000 Illinois—6.6% Chicago, GO Notes (Project and Refunding Series) (Liquidity Facility; JPMorgan Chase Bank) 0.23 11/1/12 6,000,000 a 6,000,000 Illinois Development Finance Authority, Revenue (Evanston Northwestern Healthcare Corporation) (Liquidity Facility; Wells Fargo Bank) 0.21 11/1/12 3,000,000 a 3,000,000 Illinois Educational Facilities Authority, Revenue (The Lincoln Park Society) (LOC; Citibank NA) 0.30 11/7/12 2,800,000 a 2,800,000 The Fund 9 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois (continued) Illinois Finance Authority, Revenue (Northwestern Memorial Hospital) (Liquidity Facility; UBS AG) 0.20 11/7/12 9,300,000 a 9,300,000 Lake Villa, Revenue (The Allendale Association Project) (LOC; Wells Fargo Bank) 0.23 11/7/12 3,030,000 a 3,030,000 Indiana—1.4% East Porter County School Building, First Mortgage Bonds, Refunding (SPEARS— Series DB-144) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.31 11/7/12 5,100,000 a,b,c 5,100,000 Iowa—3.0% Iowa Finance Authority, Educational Facilities Revenue (Holy Family Catholic Schools Project) (LOC; Wells Fargo Bank) 0.25 11/1/12 5,000,000 a 5,000,000 Iowa Higher Education Loan Authority, Private College Facility Revenue (Des Moines University Project) (LOC; U.S. Bank NA) 0.25 11/1/12 6,200,000 a 6,200,000 Kansas—1.9% Kansas Development Finance Authority, Health Facilities Revenue (Kansas University Health System) (LOC; U.S. Bank NA) 0.25 11/1/12 7,000,000 a 7,000,000 Kentucky—1.5% Kentucky Rural Water Finance Corporation, Public Projects Construction Notes 1.00 10/1/13 4,500,000 4,527,941 Mason County, PCR (East Kentucky Power Cooperative, Inc. Project) (Liquidity Facility; National Rural Utilities Cooperative Finance Corporation) 0.40 11/7/12 900,000 a 900,000 10 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Louisiana—1.0% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Kenner Theatres, L.L.C. Project) (LOC; FHLB) 0.27 11/7/12 3,650,000 a 3,650,000 Maryland—3.8% Baltimore County, Revenue, Refunding (Shade Tree Trace Apartments Facility) (LOC; M&T Trust) 0.26 11/7/12 3,420,000 a 3,420,000 Baltimore Mayor and City Council Industrial Development Authority, Revenue (City of Baltimore Capital Acquisition Program) (LOC; Bayerische Landesbank) 0.30 11/7/12 6,000,000 a 6,000,000 Maryland Economic Development Corporation, EDR (Blind Industries and Services of Maryland Project) (LOC; Bank of America) 0.42 11/7/12 4,674,000 a 4,674,000 Massachusetts—8.0% Leominster, GO Notes, BAN 1.00 12/19/12 2,000,000 2,001,516 Massachusetts, GO Notes (Consolidated Loan) (LOC; JPMorgan Chase Bank) 0.25 11/1/12 14,000,000 a 14,000,000 Massachusetts Bay Transportation Authority, General Transportation System Revenue (Liquidity Facility; Bank of America) 0.21 11/7/12 1,450,000 a 1,450,000 Massachusetts Development Finance Agency, Revenue (Eaglebrook School Issue) (LOC; Bank of America) 0.25 11/7/12 1,000,000 a 1,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Hillcrest Extended Care Services Issue) (LOC; Bank of America) 0.26 11/7/12 1,900,000 a 1,900,000 The Fund 11 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) (Liquidity Facility; Bank of America) 0.21 11/7/12 1,085,000 a 1,085,000 Saugus, GO Notes, BAN 1.50 11/15/12 4,000,000 4,001,516 Taunton, GO Notes, BAN 1.25 5/22/13 3,875,000 3,886,698 Minnesota—.5% Saint Paul Housing and Redevelopment Authority, Revenue (Goodwill/Easter Seals Project) (LOC; U.S. Bank NA) 0.35 11/7/12 1,800,000 a 1,800,000 Missouri—2.8% Missouri Health and Educational Facilities Authority, Revenue (Kansas City Art Institute) (LOC; TD Bank) 0.25 11/1/12 4,500,000 a 4,500,000 Saint Louis Industrial Development Authority, MFHR (Hamilton Place Apartments) (LOC; FHLMC) 0.23 11/7/12 5,850,000 a 5,850,000 Nebraska—3.7% Lancaster County Hospital Authority Number 1, HR, Refunding (BryanLGH Medical Center) (LOC; U.S. Bank NA) 0.25 11/1/12 13,575,000 a 13,575,000 Nevada—.9% Deutsche Bank Spears/Lifers Trust (Series DBE-668) (Clark County School District, Limited Tax Building Bonds GO) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.36 11/7/12 3,400,000 a,b,c 3,400,000 New Jersey—7.1% East Brunswick Township, GO Notes, BAN 1.25 8/6/13 2,659,000 2,672,083 Kearny Board of Education, GO Notes, GAN 1.25 10/11/13 1,500,000 1,504,891 12 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Economic Development Authority, Natural Gas Revenue, Refunding (New Jersey Natural Gas Company Project) 0.23 11/1/12 3,100,000 a 3,100,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.40 11/7/12 4,000,000 a 4,000,000 Paterson, GO Notes, BAN (General Improvement and Tax Appeal) 1.50 6/6/13 2,000,000 2,002,925 Rahway, GO Notes, BAN 1.25 8/9/13 2,268,000 2,279,276 Rahway, GO Notes, BAN 1.25 10/2/13 2,355,000 2,367,224 Ridgefield Park Village, GO Notes, BAN 1.50 4/19/13 2,000,000 2,006,333 West Milford Township, GO Notes, BAN and Special Emergency Notes 1.00 10/4/13 3,862,000 3,876,156 Woodbridge Township Board of Education, Temporary Notes 1.00 2/6/13 2,400,000 2,403,164 New Mexico—.7% Santa Fe County, Education Facility Revenue (Archdiocese of Santa Fe School Project) (LOC; U.S. Bank NA) 0.36 11/7/12 2,400,000 a 2,400,000 New York—8.5% Amsterdam Enlarged City School District, GO Notes, BAN 1.25 6/28/13 3,500,000 3,513,659 Deposit Central School District, GO Notes, BAN 1.25 6/28/13 1,572,000 1,577,620 Hendrick Hudson Central School District, GO Notes, BAN 1.00 6/21/13 1,800,000 1,804,557 Hudson Falls Central School District, GO Notes, BAN 0.75 6/28/13 5,880,000 5,880,689 The Fund 13 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York City, GO Notes (LOC; California Public Employees Retirement System) 0.24 11/1/12 11,800,000 a 11,800,000 New York City Industrial Development Agency, Civic Facility Revenue (Jewish Community Center on the Upper West Side, Inc. Project) (LOC; M&T Trust) 0.26 11/7/12 4,300,000 a 4,300,000 Valhalla Union Free School District, GO Notes, TAN 1.00 2/15/13 2,500,000 2,503,581 Ohio—1.1% Union Township, GO Notes, Refunding, BAN (Various Purpose) 1.00 9/11/13 3,850,000 3,868,134 Pennsylvania—6.9% Allegheny County Industrial Development Authority, Commercial Development Revenue, Refunding (Two Marquis Plaza Project) (LOC; PNC Bank NA) 0.23 11/7/12 1,175,000 a 1,175,000 Allegheny County Industrial Development Authority, Revenue (Sewickley Academy) (LOC; PNC Bank NA) 0.23 11/7/12 1,125,000 a 1,125,000 Berks County Industrial Development Authority, Revenue (Kutztown Resource Management, Inc. Project) (LOC; Wells Fargo Bank) 0.36 11/7/12 3,430,000 a 3,430,000 Butler County Industrial Development Authority, IDR, Refunding (Wetterau Finance Company Project) (LOC; U.S. Bank NA) 0.23 11/7/12 1,940,000 a 1,940,000 Erie County Hospital Authority, Health Facilities Revenue (Saint Mary’s Home of Erie Project) (LOC; Bank of America) 0.33 11/7/12 2,065,000 a 2,065,000 14 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Erie County Hospital Authority, Health Facilities Revenue (Saint Mary’s Home of Erie Project) (LOC; Bank of America) 0.33 11/7/12 400,000 a 400,000 Lancaster Industrial Development Authority, Revenue (Ensco Limited Project) (LOC; M&T Trust) 0.25 11/7/12 200,000 a 200,000 Luzerne County, GO Notes (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; JPMorgan Chase Bank) 0.40 11/7/12 6,215,000 a 6,215,000 Montgomery County Industrial Development Authority, Revenue (Big Little Associates Project) (LOC; Wells Fargo Bank) 0.41 11/7/12 510,000 a 510,000 Pennsylvania Economic Development Financing Authority, Recovery Zone Facility Revenue (Hawley Silk Mill, LLC Project) (LOC; PNC Bank NA) 0.28 11/7/12 1,000,000 a 1,000,000 Philadelphia Authority for Industrial Development, Educational Facilities Revenue (Chestnut Hill College Project) (LOC; Wells Fargo Bank) 0.31 11/7/12 500,000 a 500,000 Philadelphia Hospitals and Higher Education Facilities Authority, HR (Thomas Jefferson University Hospital Project) (LOC; TD Bank) 0.31 11/7/12 985,000 a 985,000 Pittsburgh and Allegheny County Sports and Exhibition Authority, Commonwealth LR (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; PNC Bank NA) 0.30 11/7/12 3,135,000 a 3,135,000 York Redevelopment Authority, Revenue (LOC; M&T Trust) 0.31 11/7/12 2,845,000 a 2,845,000 The Fund 15 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Tennessee—4.7% Blount County Public Building Authority, Local Government Public Improvement Revenue (Liquidity Facility; Branch Banking and Trust Co.) 0.21 11/7/12 12,150,000 a 12,150,000 Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.29 11/7/12 1,850,000 a 1,850,000 Sevier County Public Building Authority, Local Government Improvement Revenue (Revenue Program V) (LOC; Bank of America) 0.25 11/7/12 3,420,000 a 3,420,000 Texas—6.3% Atascosa County Industrial Development Corporation, PCR, Refunding (San Miguel Electric Cooperative, Inc. Project) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.31 11/7/12 10,000,000 a 10,000,000 Deutsche Bank Spears/Lifers Trust (Series DBE-548) (Austin, Revenue, Refunding (Town Lake Park Community Events Center Venue Project)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.31 11/7/12 5,115,000 a,b,c 5,115,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.45 12/27/12 6,900,000 6,900,000 16 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.45 12/27/12 1,000,000 1,000,000 Virginia—2.4% Clarke County Industrial Development Authority, Hospital Facility Revenue (Winchester Medical Center, Inc.) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Branch Banking and Trust Co.) 0.30 11/7/12 7,800,000 a 7,800,000 Suffolk Redevelopment and Housing Authority, MFHR, Refunding (Pembroke Crossing Apartments, L.L.C. Project) (LOC; Wells Fargo Bank) 0.36 11/7/12 560,000 a 560,000 Suffolk Redevelopment and Housing Authority, MFHR, Refunding (Summer Station Apartments, L.L.C. Project) (LOC; Wells Fargo Bank) 0.36 11/7/12 500,000 a 500,000 Wisconsin—8.3% Oneida Tribe of Indians of Wisconsin, Health Facilities Revenue (LOC; Bank of America) 0.25 11/7/12 11,090,000 a 11,090,000 Wisconsin Health and Educational Facilities Authority, Revenue (Bay Area Medical Center, Inc.) (LOC; BMO Harris Bank NA) 0.21 11/1/12 8,940,000 a 8,940,000 Wisconsin Health and Educational Facilities Authority, Revenue (Edgewood College) (LOC; U.S. Bank NA) 0.25 11/1/12 4,300,000 a 4,300,000 The Fund 17 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Wisconsin (continued) Wisconsin Health and Educational Facilities Authority, Revenue (Fort Healthcare, Inc.) (LOC; JPMorgan Chase Bank) 0.26 11/1/12 3,000,000 a 3,000,000 Wisconsin Health and Educational Facilities Authority, Revenue (Madison Family Medicine Residency Corporation, Inc. Project) (LOC; JPMorgan Chase Bank) 0.30 11/7/12 3,305,000 a 3,305,000 Total Investments (cost $360,771,963) % Cash and Receivables (Net) % Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at October 31, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At October 31, 2012, these securities amounted to $17,565,000 or 4.8% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security.The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). 18 Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt SWDR Solid Waste Disposal Revenue Adjustable Receipts TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 19 STATEMENT OF INVESTMENTS (continued) Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † F1 +,F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 69.3 F2 VMIG2,MIG2,P2 SP2,A2 5.7 AAA,AA,A d Aaa,Aa,A d AAA,AA,A d 6.9 Not Rated e Not Rated e Not Rated e 18.1 † Based on total investments. d Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. e Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 20 STATEMENT OF ASSETS AND LIABILITIES October 31, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments 360,771,963 360,771,963 Cash 6,737,588 Interest receivable 274,241 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(c) 92,585 Dividend payable 3 Net Assets ($) Composition of Net Assets ($): Paid-in capital 367,693,435 Accumulated net realized gain (loss) on investments (2,231 ) Net Assets ($) Net Asset Value Per Share Investor Class R BASIC Class B Shares Shares Shares Shares Net Assets ($) 27,625,341 77,098,280 14,016,505 248,951,078 Shares Outstanding 27,626,921 77,099,103 14,016,883 248,952,241 Net Asset Value Per Share ($) See notes to financial statements. The Fund 21 STATEMENT OF OPERATIONS Year Ended October 31, 2012 Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 1,767,030 Distribution fees (Investor Shares and Class B Shares)—Note 2(b) 657,689 Shareholder servicing costs (Class B Shares)—Note 2(c) 596,596 Directors’ fees—Note 2(a,c) 42,531 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (2,001,756 ) Less—Directors’ fees reimbursed by the Manager—Note 2(a) (42,531 ) Net Expenses Investment Income—Net, representing net increase in net assets resulting from operations See notes to financial statements. 22 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2012 2011 Operations ($): Investment Income—Net, representing net increase in net assets resulting from operations Dividends to Shareholders from ($): Investment income—net: Investor Shares (11 ) (14 ) Class R Shares (23 ) (28 ) BASIC Shares — (3 ) Class B Shares (88 ) (81 ) Total Dividends ) ) Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold: Investor Shares 61,905,787 111,102,688 Class R Shares 186,903,467 354,187,726 BASIC Shares 7,870,535 10,209,016 Class B Shares 660,520,233 637,122,926 Dividends reinvested: Investor Shares 11 14 Class R Shares 1 2 BASIC Shares — 3 Class B Shares 88 81 Cost of shares redeemed: Investor Shares (65,044,223 ) (120,540,616 ) Class R Shares (158,194,981 ) (403,621,740 ) BASIC Shares (19,856,884 ) (16,503,223 ) Class B Shares (640,695,187 ) (635,983,618 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 334,282,357 398,309,098 End of Period See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended October 31, Investor Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .000 a .000 a .000 a .006 .023 Distributions: Dividends from investment income—net (.000 ) a (.000 ) a (.000 ) a (.006 ) (.023 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b .00 b .00 b .65 2.35 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .71 .71 .71 .73 .71 Ratio of net expenses to average net assets .28 .38 .45 .71 .70 Ratio of net investment income to average net assets .00 b .00 b .00 b .69 2.18 Net Assets, end of period ($ x 1,000) 27,625 30,764 40,202 54,974 54,469 a Amount represents less than $.001 per share. b Amount represents less than .01%. See notes to financial statements. 24 Year Ended October 31, Class R Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .000 a .000 a .000 a .008 .025 Distributions: Dividends from investment income—net (.000 ) a (.000 ) a (.000 ) a (.008 ) (.025 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b .00 b .01 .83 2.56 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 .51 .51 .53 .51 Ratio of net expenses to average net assets .29 .38 .45 .52 .50 Ratio of net investment income to average net assets .00 b .00 b .01 .78 2.48 Net Assets, end of period ($ x 1,000) 77,098 48,390 97,824 57,658 56,859 a Amount represents less than $.001 per share. b Amount represents less than .01%. See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, BASIC Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .000 a .000 a .000 a .008 .025 Distributions: Dividends from investment income—net (.000 ) a (.000 ) a (.000 ) a (.008 ) (.025 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b .00 b .01 .83 2.56 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 .51 .51 .53 .51 Ratio of net expenses to average net assets .28 .38 .45 .52 .50 Ratio of net investment income to average net assets .00 b .00 b .01 .72 2.40 Net Assets, end of period ($ x 1,000) 14,017 26,003 32,297 50,418 29,900 a Amount represents less than $.001 per share. b Amount represents less than .01%. See notes to financial statements. 26 Year Ended October 31, Class B Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .000 a .000 a .000 a .004 .020 Distributions: Dividends from investment income—net (.000 ) a (.000 ) a (.000 ) a (.004 ) (.020 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b .00 b .00 b .41 2.05 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.01 1.01 1.01 1.03 1.02 Ratio of net expenses to average net assets .29 .37 .45 .89 1.00 Ratio of net investment income to average net assets .00 b .00 b .00 b .29 1.81 Net Assets, end of period ($ x 1,000) 248,951 229,126 227,987 296,029 111,226 a Amount represents less than $.001 per share. b Amount represents less than .01%. See notes to financial statements. The Fund 27 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus AMT-Free Municipal Reserves (the “fund”) is a separate diversified series of The Dreyfus/Laurel Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series including the fund. The fund’s investment objective is to seek a high level of current income consistent with stability of principal, that is exempt from federal income tax. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the Distributor of the fund’s shares, which are sold without a sales charge.The fund is authorized to issue 1 billion shares of $.001 par value Capital Stock in each of the following classes of shares: Investor, Class R, BASIC and Class B. Investor shares and Class B shares are offered primarily to clients of financial institutions that have entered into selling agreements with the Distributor, and bear a Distribution Plan fee. Class B shares also bear a Shareholder Services Plan fee. BASIC shares are offered to any investor and bear no Distribution Plan or Shareholder Services Plan fee. Class R shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or investment account or relationship at such institution, and bear no Distribution Plan or Shareholder Services Plan fee. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan fee, Shareholder Services Plan fee and voting rights on matters affecting a single class. Income, expenses (other than expense attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. 28 It is the fund’s policy to maintain a continuous net asset value per share of $1.00 for the fund; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Company’s Board of Directors (the “Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of October 31, 2012 in valuing the fund’s investments: Short-Term Valuation Inputs Investments ($) † Level 1—Unadjusted Quoted Prices — Level 2—Other Significant Observable Inputs 360,771,963 Level 3—Significant Unobservable Inputs — Total † See Statement of Investments for additional detailed categorizations. At October 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. 30 (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and is recognized on the accrual basis. Cost of investments represents amortized cost. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net; such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) At October 31, 2012, the components of accumulated earnings on a tax basis were substantially the same as for financial reporting purposes. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The accumulated capital loss carryover of $2,231 is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2012. If not applied, $1,565 of the carryover expires in fiscal year 2015 and $666 expires in fiscal year 2016. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2012 and October 31, 2011 were all tax-exempt income. At October 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 2—Investment Management Fee and Other Transactions With Affiliates: (a) Pursuant to an investment management agreement with the Manager, the Manager provides or arranges for one or more third parties and/or affiliates to provide investment advisory, administrative, custody, fund accounting and transfer agency services to the fund. The Manager also directs the investments of the fund in accordance with its investment objective, policies and limitations. For these services, the fund is contractually obligated to pay the Manager a fee, calculated daily 32 and paid monthly, at an annual rate of .50% of the value of the fund’s average daily net assets. Out of its fee, the Manager pays all of the expenses of the fund except brokerage fees, taxes, interest, Distribution Plan fees, Shareholder Services Plan fees and expenses, fees and expenses of non-interested Directors (including counsel fees) and extraordinary expenses. In addition, the Manager is required to reduce its fee in an amount equal to the fund’s allocable portion of fees and expenses of the non-interested Directors (including counsel fees). During the period ended October 31, 2012, fees reimbursed by the Manager amounted to $42,531. The Manager has undertaken to waive receipt of the management fee and/or reimburse operating expenses in order to facilitate a daily yield at or above a certain level which may change from time to time.This undertaking is voluntary and not contractual, and may be terminated at any time. The reduction in expenses, pursuant to the undertaking, amounted to $126,793 for Investor shares, $142,336 for Class R shares, $35,620 for BASIC shares and $1,697,007 for Class B shares during the period ended October 31, 2012. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Investor shares and Class B shares may pay annually up to .25% of the value of their average daily net assets (Investor shares are currently limited by the Board to .20%) attributable to its Investor shares and Class B shares to compensate the Distributor for shareholder servicing activities and activities primarily intended to result in the sale of Investor shares and Class B shares. During the period ended October 31, 2012, Investor shares and Class B shares were charged $61,093 and $596,596, respectively, pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan subject to Rule 12b-1 under the Act, pursuant to which the fund pays the Distributor for the provision of certain services to the holders of its Class B shares a fee at an annual rate of .25% of the value of the fund’s average daily net assets attributable to Class B shares.The services provided may include per- The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) sonal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of such shareholder accounts. Under the Shareholder Services Plan, the Distributor may enter into Shareholder Services Agreements (the “Agreements”) with Service Agents and make payments to Service Agents in respect of these services. During the period ended October 31, 2012, Class B shares were charged $596,596, pursuant to the Shareholder Services Plan. The Company and the Distributor may suspend or reduce payments under the Shareholder Services Plan at any time, and payments are subject to the continuation of the Shareholder Services Plan and the Agreements described above. From time to time, the Service Agents, the Distributor and the Company may agree to voluntarily reduce the maximum fees payable under the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Directors who are not “interested persons” of the Company and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan and Shareholder Services Plan. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $155,053, Distribution Plan fees $57,673 and Shareholder Services Plan fees $52,934, which are offset against an expense reimbursement currently in effect in the amount of $173,075. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex Annual retainer fees and attendance fees are allocated to each fund based on net assets. 34 NOTE 3—Securities Transactions: The fund is permitted to purchase or sell securities from or to certain affiliated funds under specified conditions outlined in procedures adopted by the Board. The procedures have been designed to ensure that any purchase or sale of securities by the fund from or to another fund or portfolio that are, or could be, considered an affiliate by virtue of having a common investment adviser (or affiliated investment adviser), common Directors and/or common officers, complies with Rule 17a-7 under the Act. During the period ended October 31, 2012, the fund engaged in purchases and sales of securities pursuant to Rule 17a-7 under the Act amounting to $286,855,000 and $297,150,000, respectively. The Fund 35 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders of The Dreyfus/Laurel Funds, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus AMT-Free Municipal Reserves, a series of The Dreyfus/Laurel Funds, Inc. (the “Fund”), including the statement of investments, as of October 31, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2012, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus AMT-Free Municipal Reserves as of October 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York December 26, 2012 36 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby reports all the dividends paid from investment income-net during its fiscal year ended October 31, 2012 as “exempt-interest dividends” (not generally subject to regular federal income tax). Where required by federal tax law rules, shareholders will receive notification of their portion of the fund’s tax-exempt dividends paid for the 2012 calendar year on Form 1099-DIV, which will be mailed in early 2013. The Fund 37 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (69) Chairman of the Board (1999) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (61) Board Member (2012) Principal Occupation During Past 5Years: • Trustee,The Bradley Trusts, private trust funds (2011-present) • Managing Director, Morgan Stanley Investment Management (1993-2010) No. of Portfolios for which Board Member Serves: 31 ————— James M. Fitzgibbons (78) Board Member (1994) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • Bill Barrett Corporation, an oil and natural gas exploration company, Director (2004-present) No. of Portfolios for which Board Member Serves: 31 ————— Kenneth A. Himmel (66) Board Member (1994) Principal Occupation During Past 5Years: • President and CEO, Related Urban Development, a real estate development company (1996-present) • President and CEO, Himmel & Company, a real estate development company (1980-present) • CEO,American Food Management, a restaurant company (1983-present) No. of Portfolios for which Board Member Serves: 31 38 Stephen J. Lockwood (65) Board Member (1994) Principal Occupation During Past 5Years: • Chairman of the Board, Stephen J. Lockwood and Company LLC, a real estate investment company (2000-present) No. of Portfolios for which Board Member Serves: 31 ————— Roslyn M. Watson (63) Board Member (1994) Principal Occupation During Past 5Years: • Principal,Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 41 ————— Benaree Pratt Wiley (66) Board Member (1998) Principal Occupation During Past 5Years: • Principal,TheWiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 64 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. J.Tomlinson Fort, Emeritus Board Member The Fund 39 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 72 investment companies (comprised of 156 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since February 1988. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 49 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 56 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 60 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since April 1985. 40 RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since December 2002. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (73 investment companies, comprised of 183 portfolios). He is 55 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010,AML Compliance Officer and Senior Vice President, Citi Global Wealth Management. He is an officer of 69 investment companies (comprised of 179 portfolios) managed by the Manager. He is 40 years old and has been an employee of the Distributor since October 2011. The Fund 41 For More Information Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund will disclose daily, on www.dreyfus.com, the fund’s complete schedule of holdings as of the end of the previous business day. The schedule of holdings will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the date of the posted holdings. The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Tax Managed Growth Fund ANNUAL REPORT October 31, 2012 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 20 Notes to Financial Statements 30 Report of Independent Registered Public Accounting Firm 31 Important Tax Information 32 Board Members Information 34 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Tax Managed Growth Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for DreyfusTax Managed Growth Fund, covering the 12-month period from November 1, 2011, through October 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite pronounced stock market weakness during the spring of 2012, stocks generally advanced over the reporting period as investors responded to encouraging macroeconomic developments throughout the world. Employment gains in the United States, credible measures to prevent a more severe banking crisis in Europe, and the likelihood of a “soft landing” for China’s economy buoyed investor sentiment, as did aggressively accommodative monetary policies from central banks in the United States, Europe, Japan and China. Consequently, U.S. stocks across all capitalization ranges posted double-digit returns, on average, for the reporting period. In light of the easy monetary policies adopted by many countries, we expect global growth to be slightly more robust in 2013 than in 2012.The U.S. economic recovery is likely to persist at subpar levels over the first half of the new year, as growth may remain constrained by uncertainties surrounding fiscal policy and tax reforms. However, successful resolution of the current fiscal debate may prompt corporate decision-makers to increase capital spending, which could have positive implications for the U.S. economy and domestic equity markets.As always, we encourage you to stay in touch with your financial advisor as new developments unfold. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2011, through October 31, 2012, as provided by Fayez Sarofim, Portfolio Manager of Fayez Sarofim & Co., Sub-Investment Adviser Fund and Market Performance Overview For the 12-month period ended October 31, 2012, Dreyfus Tax Managed Growth Fund’s Class A shares produced a total return of 12.10%, Class C shares returned 11.19% and Class I shares returned 12.33%. 1 For the same period, the fund’s benchmark, the Standard & Poor’s 500 Composite Stock Price Index (“S&P 500 Index”), produced a 15.19% total return. 2 Despite bouts of volatility, stocks generally advanced over the reporting period as global and domestic economic conditions gradually improved.The fund produced lower returns than its benchmark, mainly due to shortfalls in the energy sector. The Fund’s Investment Approach The fund invests primarily in well-established, multinational companies that we believe are well positioned to weather difficult economic climates and thrive during favorable times.We focus on purchasing large-cap, blue-chip stocks at a price we consider to be justified by a company’s fundamentals.The result is a portfolio of stocks selected for what we consider to be sustained patterns of profitability, strong balance sheets, expanding global presence and above-average earnings growth potential. At the same time, we manage the fund in a manner cognizant of the concerns of tax-conscious investors.We typically buy and sell relatively few stocks during the course of the year, which may help reduce investors’ tax liabilities. Markets Reacted to Shifting Macroeconomic Developments The reporting period began in the wake of major stock market declines, resulting in attractive valuations in a number of market sectors in November 2011. By the beginning of 2012, U.S. stocks were rallying amid encouraging macroeconomic developments, including domestic employment gains, a quantitative easing program in Europe that forestalled a more severe regional banking crisis, and less restrictive monetary and fiscal policies in China. Meanwhile, corporate earnings remained The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) strong, and many companies had shored up their balance sheets. Consequently, investors grew more tolerant of risks, focusing more on company fundamentals and less on macroeconomic developments. These positive influences were called into question during the spring, when the U.S. labor market’s rebound slowed and measures designed to relieve fiscal pressures in Europe encountered resistance.The summer saw the market rally resume amid more encouraging economic news, and the S&P 500 Index ended the reporting period with solid gains. Large, dividend-paying stocks tended to hold up well during downturns, but riskier investments fared better during rallies and for the reporting period overall. Stock Selections Produced Mixed Results Although the fund participated significantly in the market’s overall gains, its relative performance was undermined by its overweighted position in the energy sector, where a sluggish global economy pressured large, integrated oil producers. In addition, Occidental Petroleum was hurt by delays in developing certain domestic oilfields. Performance of certain consumer discretionary stocks also constrained the fund’s results. Casual dining giant McDonald’s was hurt by lower same-store sales comparisons, and Brazilian fast food franchisee Arcos Dorados Holdings, Cl.A struggled in a slower local economy.Although underweighted exposure to the financials sector had helped the fund over much of 2011, it proved counterproductive during the reporting period when banks and other financial institutions rallied. Meanwhile, semiconductor makers Intel and Texas Instruments encountered weakness in the midst of a slower economic environment. The fund achieved better results in other areas. Among the fund’s information technology holdings, electronics innovator Apple continued to score impressive success with its tablet computer and smartphone products.The consumer staples sector was buoyed by overweighted sector exposure and successful stock selections. For example, Philip Morris International attracted investors with strong cash flows and a generous dividend yield, luxury goods purveyor Estee Lauder Companies, Cl. A saw greater demand from higher-end consumers, and U.S. tobacco company Altria Group 4 reported lower costs and improved pricing power. In the utilities sector, the fund’s lack of holdings helped it avoid general weakness in the market segment.Among individual stocks, pharmaceutical developer Novo Nordisk, ADR benefited from a robust new product pipeline and rising demand for its diabetes drugs. Stocks Could Move Higher Amid Volatility While the U.S. economy has shown signs of moderate improvement, we believe that the European debt crisis and lingering concerns regarding an economic slowdown in the emerging markets may continue to fuel heightened market volatility. However, stock valuations remain attractive compared to historical averages, corporate earnings generally are robust, and monetary policies throughout the world are aggressively stimulative, suggesting that global and domestic economic recoveries could gain momentum in 2013. In light of these factors, we made a number of changes to the portfolio over the reporting period, including additions in the energy, health care, consumer staples and information technology sectors, and eliminations in the aerospace/defense and food processing industries. November 15, 2012 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. – Reflects monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. †† The total return figures presented for Class I shares of the fund reflect the performance of the fund’s Class A shares for the period prior to May 14, 2004 (the inception date for Class I shares). Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C and Class I shares of Dreyfus Tax Managed Growth Fund on 10/31/02 to a $10,000 investment made in the Standard & Poor’s 500 Composite Stock Price Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 10/31/12 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) 11/4/97 % % % without sales charge 11/4/97 % % % Class C shares with applicable redemption charge † 11/4/97 % % % without redemption 11/4/97 % % % Class I shares 5/14/04 % % % †† Standard & Poor’s 500 Composite Stock Price Index % % % Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class I shares of the fund reflect the performance of the fund’s Class A shares for the period prior to May 14, 2004 (the inception date for Class I shares). The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Tax Managed Growth Fund from May 1, 2012 to October 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2012 Class A Class C Class I Expenses paid per $1,000 † $ 6.80 $ 10.57 $ 5.55 Ending value (after expenses) $ 1,005.30 $ 1,001.60 $ 1,006.40 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2012 Class A Class C Class I Expenses paid per $1,000 † $ 6.85 $ 10.63 $ 5.58 Ending value (after expenses) $ 1,018.35 $ 1,014.58 $ 1,019.61 † Expenses are equal to the fund’s annualized expense ratio of 1.35% for Class A, 2.10% for Class C and 1.10% for Class I, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS October 31, 2012 Common Stocks—97.3% Shares Value ($) Capital Goods—4.1% Caterpillar 35,000 2,968,350 General Electric 98,000 2,063,880 United Technologies 30,000 2,344,800 Consumer Services—3.6% Arcos Dorados Holdings, Cl. A 45,000 a 580,950 McDonald’s 68,000 5,902,400 Diversified Financials—4.5% American Express 10,000 559,700 BlackRock 11,000 2,086,480 Franklin Resources 14,000 1,789,200 JPMorgan Chase & Co. 90,000 3,751,200 Energy—20.6% Chevron 70,000 7,714,700 ConocoPhillips 40,000 2,314,000 Exxon Mobil 112,512 10,257,719 Imperial Oil 45,000 1,975,500 Occidental Petroleum 60,000 4,737,600 Royal Dutch Shell, Cl. A, ADR 75,000 5,136,000 Statoil, ADR 65,000 1,595,750 Total, ADR 65,000 a 3,276,000 Food & Staples Retailing—2.4% Walgreen 70,000 2,466,100 Whole Foods Market 19,000 1,799,870 Food, Beverage & Tobacco—21.6% Altria Group 115,000 3,657,000 Coca-Cola 238,000 8,848,840 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Food, Beverage & Tobacco (continued) Diageo, ADR 10,000 1,142,400 Kraft Foods Group 21,423 b 974,318 Mondelez International 64,271 1,705,752 Nestle, ADR 88,750 5,621,425 PepsiCo 42,500 2,942,700 Philip Morris International 129,000 11,424,240 SABMiller 60,000 2,570,239 Household & Personal Products—4.6% Estee Lauder, Cl. A 47,000 2,896,140 Procter & Gamble 78,000 5,400,720 Materials—4.2% Air Products & Chemicals 18,000 1,395,540 Freeport-McMoRan Copper & Gold 65,000 2,527,200 Praxair 20,500 2,177,305 Rio Tinto, ADR 30,000 a 1,499,400 Media—2.7% News, Cl. A 38,000 908,960 Time Warner Cable 20,000 1,982,200 Walt Disney 40,000 1,962,800 Pharmaceuticals, Biotech & Life Sciences—9.3% Abbott Laboratories 75,000 4,914,000 Johnson & Johnson 65,500 4,638,710 Merck & Co. 18,000 821,340 10 Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences (continued) Novo Nordisk, ADR 20,000 3,205,800 Roche Holding, ADR 65,000 3,121,300 Retailing—4.4% Target 59,000 3,761,250 Wal-Mart Stores 55,000 4,126,100 Semiconductors & Semiconductor Equipment—3.5% Intel 160,000 3,460,000 Texas Instruments 75,000 2,106,750 Xilinx 23,000 753,480 Software & Services—4.4% Automatic Data Processing 35,000 2,022,650 International Business Machines 30,000 5,835,900 Technology Hardware & Equipment—7.4% Apple 19,200 11,425,920 QUALCOMM 32,500 1,903,688 Total Common Stocks (cost $137,014,899) Other Investment—2.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,661,788) 3,661,788 c The Fund 11 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned—2.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $4,965,750) 4,965,750 c Total Investments (cost $145,642,437) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipts a Security, or portion thereof, on loan.At October 31, 2012, the value of the fund’s securities on loan was $4,820,715 and the value of the collateral held by the fund was $4,965,750. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Food, Beverage & Tobacco 21.6 Software & Services 4.4 Energy 20.6 Materials 4.2 Pharmaceuticals, Biotech & Capital Goods 4.1 Life Sciences 9.3 Consumer Services 3.6 Technology Hardware & Equipment 7.4 Semiconductors & Money Market Investments 4.8 Semiconductor Equipment 3.5 Household & Personal Products 4.6 Media 2.7 Diversified Financials 4.5 Food & Staples Retailing 2.4 Retailing 4.4 † Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES October 31, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $4,820,715)—Note 1(c): Unaffiliated issuers 137,014,899 175,054,266 Affiliated issuers 8,627,538 8,627,538 Cash 1,068,225 Receivable for shares of Capital Stock subscribed 261,541 Dividends and securities lending income receivable 178,003 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 221,314 Liability for securities on loan—Note 1(c) 4,965,750 Payable for shares of Capital Stock redeemed 58,158 Accrued expenses 161 Net Assets ($) Composition of Net Assets ($): Paid-in capital 143,921,264 Accumulated undistributed investment income—net 520,861 Accumulated net realized gain (loss) on investments (2,537,302 ) Accumulated net unrealized appreciation (depreciation) on investments 38,039,367 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 132,386,549 29,304,405 18,253,236 Shares Outstanding 6,224,089 1,448,244 856,065 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Year Ended October 31, 2012 Investment Income ($): Income: Cash dividends (net of $128,660 foreign taxes withheld at source): Unaffiliated issuers 4,303,433 Affiliated issuers 7,377 Income from securities lending—Note 1(c) 33,867 Total Income Expenses: Management fee—Note 3(a) 1,820,923 Disbribution/Service Plan fees—Note 3(b) 574,765 Directors’ fees—Note 3(a,c) 12,528 Loan commitment fees—Note 2 1,408 Total Expenses Less—Directors’ fees reimbursed by the Manager—Note 3(a) (12,528 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 7,878,425 Net unrealized appreciation (depreciation) on investments 8,396,097 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2012 a 2011 Operations ($): Investment income—net 1,947,581 1,442,766 Net realized gain (loss) on investments 7,878,425 7,247,428 Net unrealized appreciation (depreciation) on investments 8,396,097 3,617,573 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (2,125,871 ) (1,099,328 ) Class B Shares (339 ) (5,980 ) Class C Shares (210,882 ) (132,062 ) Class I Shares (208,937 ) (36,805 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 60,837,656 29,779,524 Class B Shares 12,652 60,039 Class C Shares 9,019,382 2,542,453 Class I Shares 15,778,956 6,123,770 Dividends reinvested: Class A Shares 1,875,867 926,744 Class B Shares 267 4,857 Class C Shares 133,931 83,534 Class I Shares 138,872 30,608 Cost of shares redeemed: Class A Shares (43,228,649 ) (14,867,890 ) Class B Shares (864,101 ) (961,078 ) Class C Shares (2,577,996 ) (2,910,180 ) Class I Shares (5,061,945 ) (2,005,757 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 128,203,224 98,363,008 End of Period Undistributed investment income—net 520,861 1,119,251 The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended October 31, 2012 a 2011 Capital Share Transactions: Class A b Shares sold 2,980,420 1,589,698 Shares issued for dividends reinvested 93,844 52,152 Shares redeemed (2,060,373 ) (799,107 ) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold 635 3,307 Shares issued for dividends reinvested 14 280 Shares redeemed (43,014 ) (52,844 ) Net Increase (Decrease) in Shares Outstanding ) ) Class C Shares sold 461,847 142,453 Shares issued for dividends reinvested 7,029 4,920 Shares redeemed (131,219 ) (164,189 ) Net Increase (Decrease) in Shares Outstanding ) Class I Shares sold 769,554 323,566 Shares issued for dividends reinvested 6,807 1,721 Shares redeemed (244,249 ) (103,183 ) Net Increase (Decrease) in Shares Outstanding a Effective as of the close of business on March 13, 2012, the fund no longer offers Class B shares. b During the period ended October 31, 2012, 17,661 Class B shares representing $357,105 were automatically converted to 17,223 Class A shares and during the period ended October 31, 2011, 25,225 Class B shares representing $464,608 were automatically converted to 26,492 Class A shares. See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended October 31, Class A Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 19.34 17.47 15.40 14.35 20.51 Investment Operations: Investment income—net a .27 .27 .25 .27 .25 Net realized and unrealized gain (loss) on investments 2.03 1.85 2.10 1.05 (6.17 ) Total from Investment Operations 2.30 2.12 2.35 1.32 (5.92 ) Distributions: Dividends from investment income—net (.37 ) (.25 ) (.28 ) (.27 ) (.24 ) Net asset value, end of period 21.27 19.34 17.47 15.40 14.35 Total Return (%) b 12.10 12.13 15.53 9.53 (29.22 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.36 1.36 1.36 1.36 1.36 Ratio of net expenses to average net assets 1.35 1.32 1.25 1.25 1.25 Ratio of net investment income to average net assets 1.28 1.42 1.54 2.04 1.35 Portfolio Turnover Rate 11.15 15.10 3.00 — 5.91 Net Assets, end of period ($ x 1,000) 132,387 100,740 76,318 61,270 60,207 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, Class C Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 18.36 16.60 14.65 13.63 19.48 Investment Operations: Investment income—net a .10 .12 .12 .17 .11 Net realized and unrealized gain (loss) on investments 1.94 1.76 2.01 .99 (5.87 ) Total from Investment Operations 2.04 1.88 2.13 1.16 (5.76 ) Distributions: Dividends from investment income—net (.17 ) (.12 ) (.18 ) (.14 ) (.09 ) Net asset value, end of period 20.23 18.36 16.60 14.65 13.63 Total Return (%) b 11.19 11.38 14.63 8.68 (29.71 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.11 2.11 2.11 2.11 2.11 Ratio of net expenses to average net assets 2.10 2.07 2.00 2.00 2.00 Ratio of net investment income to average net assets .51 .68 .80 1.29 .61 Portfolio Turnover Rate 11.15 15.10 3.00 — 5.91 Net Assets, end of period ($ x 1,000) 29,304 20,386 18,714 19,323 20,247 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. 18 Year Ended October 31, Class I Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 19.40 17.53 15.44 14.41 20.58 Investment Operations: Investment income—net a .32 .30 .28 .30 .28 Net realized and unrealized gain (loss) on investments 2.04 1.86 2.13 1.05 (6.16 ) Total from Investment Operations 2.36 2.16 2.41 1.35 (5.88 ) Distributions: Dividends from investment income—net (.44 ) (.29 ) (.32 ) (.32 ) (.29 ) Net asset value, end of period 21.32 19.40 17.53 15.44 14.41 Total Return (%) 12.33 12.47 15.81 9.74 (29.99 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.11 1.11 1.11 1.12 1.11 Ratio of net expenses to average net assets 1.10 1.08 1.00 1.00 1.00 Ratio of net investment income to average net assets 1.51 1.62 1.72 2.10 1.57 Portfolio Turnover Rate 11.15 15.10 3.00 — 5.91 Net Assets, end of period ($ x 1,000) 18,253 6,284 1,785 223 10 a Based on average shares outstanding at each month end. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Tax Managed Growth Fund (the “fund”) is a separate diversified series of The Dreyfus/Laurel Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund’s investment objective is to seek long-term capital appreciation consistent with minimizing realized capital gains and taxable current income. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Fayez Sarofim & Co. (“Sarofim & Co.”) serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 500 million shares of $.001 par value Capital Stock.The fund currently offers three classes of shares: Class A (300 million shares authorized), Class C (100 million shares authorized) and Class I (100 million shares authorized). Class A and Class C shares are and Class B shares were sold primarily to retail investors through financial intermediaries and bear a distribution fee and/or services fee. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Services Plan fees. Class I shares are offered without a front-end sales charge or CDSC. The Company’s Board of Directors (the “Board”) approved, effective as of the close of business on March 13, 2012, the transfer of shares authorized from Class B to Class A shares. Class B shares were subject to a CDSC 20 imposed on Class B share redemptions made within six years of purchase and automatically converted to Class A shares after six years.The fund no longer offers Class B shares. Effective March 13, 2012, all outstanding Class B shares were automatically converted to Class A shares. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. 22 Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) The following is a summary of the inputs used as of October 31, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities Equity Securities— Domestic Common Stocks † 145,329,502 — — Equity Securities— Foreign Common Stocks † 29,724,764 — — Mutual Funds 8,627,538 — — † See Statement of Investments for additional detailed categorizations. At October 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. 24 Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement withThe Bank of NewYork Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction.Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended October 31, 2012,The Bank of New York Mellon earned $14,514 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended October 31, 2012 were as follows: Affiliated Investment Value Value Net Company 10/31/2011 ($) Purchases ($) Sales ($) 10/31/2012 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 7,336,633 49,348,651 53,023,496 3,661,788 2.0 Dreyfus Institutional Cash Advantage Fund — 79,592,209 74,626,459 4,965,750 2.8 Total The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). Effective March 31, 2012, dividends from investment income-net were declared and paid quarterly and dividends from net realized capital gains, if any, were declared and paid annually. To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2012, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $520,861, accumulated capital losses $2,537,302 and unrealized appreciation $38,039,367. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long- 26 term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2012. If not applied, $917,916 of the carryover expires in fiscal year 2017 and $1,619,386 expires in fiscal year 2018. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2012 and October 31, 2011 were as follows: ordinary income $2,546,029 and $1,274,175, respectively. During the period ended October 31, 2012, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign currency gains and losses, the fund increased accumulated undistributed investment income-net by $58 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 31, 2012, the $225 million unsecured credit facility with Citibank, N.A., was decreased to $210 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended on October 31, 2012, the fund did not borrow under the Facilities. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 3—Investment Management Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment management agreement with Dreyfus, Dreyfus provides or arranges for one or more third parties and/or affiliates to provide investment advisory, administrative, custody, fund accounting and transfer agency services to the fund. Dreyfus also directs the investments of the fund in accordance with its investment objective, policies and limitations. For these services, the fund is contractually obligated to pay Dreyfus a fee, calculated daily and paid monthly, at the annual rate of 1.10% of the value of the fund’s average daily net assets. Out of its fee, Dreyfus pays all of the expenses of the fund except brokerage fees, taxes, interest expenses, commitment fees on borrowings, Rule 12b-1 Distribution Plan fees and Service Plan expenses, fees and expenses of non-interested Directors (including counsel fees) and extraordinary expenses. In addition, Dreyfus is required to reduce its fee in an amount equal to the fund’s allocable portion of fees and expenses of the non-interested Directors (including counsel fees). During the period ended October 31, 2012, fees reimbursed by the Manager amounted to $12,528. Pursuant to a sub-investment advisory agreement between Dreyfus and Sarofim & Co., Dreyfus pays Sarofim & Co. a monthly fee at an annual rate of .2175% of the value of the fund’s average daily net assets. During the period ended October 31, 2012, the Distributor retained $28,737 from commissions earned on sales of the fund’s Class A shares and $15 from CDSCs on redemptions of the fund’s Class B shares. (b) Under separate Distribution Plans adopted pursuant to Rule 12b-1 (the “Distribution Plan”) under the Act, Class A shares may pay annually up to .25% of the value of its average daily net assets to compensate the Distributor for shareholder servicing activities and expenses primarily intended to result in the sale of Class A shares. Class B shares paid and Class C shares pay the Distributor for distributing their shares at an aggregate annual rate of .75% of the value of the average daily net assets of Class B and Class C shares. Class B and Class C shares are also subject to a service plan adopted pursuant to Rule 12b-1 (the “Service Plan”), 28 under which Class B shares paid and Class C shares pay the Distributor for providing certain services to the holders of their shares a fee at the annual rate of .25% of the value of the average daily net assets of Class B and Class C shares. During the period ended October 31, 2012, Class A, Class B and Class C shares were charged $314,375, $1,715 and $193,577, respectively, pursuant to their Distribution Plan. During the period ended October 31, 2012, Class B and Class C shares were charged $572 and $64,526, respectively, pursuant to the Service Plan. Under their terms, the Distribution Plan and Service Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of majority of those Directors who are not “interested persons” of the Company and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Service Plan. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $169,050, Distribution Plans fees $47,176 and Service Plan fees $6,307, which are offset against an expense reimbursement currently in effect in the amount of $1,219. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended October 31, 2012, amounted to $56,669,817and $17,497,320, respectively. At October 31, 2012, the cost of investments for federal income tax purposes was $145,642,437; accordingly, accumulated net unrealized appreciation on investments was $38,039,367, consisting of $44,365,371 gross unrealized appreciation and $6,326,004 gross unrealized depreciation. The Fund 29 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders of The Dreyfus/Laurel Funds, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus Tax Managed Growth Fund, a series of The Dreyfus/Laurel Funds, Inc. (the “Fund”), including the statement of investments, as of October 31, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2012, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Tax Managed Growth Fund as of October 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York December 26, 2012 30 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund reports the maximum amount allowable, but not less than $2,546,029 as ordinary income dividends paid during the year ended October 31, 2012 as qualified dividend income in accordance with Section 854(b)(1)(B) of the Internal Revenue Code. Also, the fund reports the maximum amount allowable but not less than 100% of ordinary income dividends paid during the year ended October 31, 2012 as eligible for the corporate dividends received deduction provided under Section 243 of the Internal Revenue Code in accordance with Section 854(b)(1)(A) of the Internal Revenue Code. Shareholders will receive notification in early 2013 of the percentage applicable to the preparation of their 2012 income tax returns. The Fund 31 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (69) Chairman of the Board (1999) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (61) Board Member (2012) Principal Occupation During Past 5Years: • Trustee,The Bradley Trusts, private trust funds (2011-present) • Managing Director, Morgan Stanley Investment Management (1993-2010) No. of Portfolios for which Board Member Serves: 31 ————— James M. Fitzgibbons (78) Board Member (1994) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • Bill Barrett Corporation, an oil and natural gas exploration company, Director (2004-present) No. of Portfolios for which Board Member Serves: 31 ————— Kenneth A. Himmel (66) Board Member (1994) Principal Occupation During Past 5Years: • President and CEO, Related Urban Development, a real estate development company (1996-present) • President and CEO, Himmel & Company, a real estate development company (1980-present) • CEO,American Food Management, a restaurant company (1983-present) No. of Portfolios for which Board Member Serves: 31 32 Stephen J. Lockwood (65) Board Member (1994) Principal Occupation During Past 5Years: • Chairman of the Board, Stephen J. Lockwood and Company LLC, a real estate investment company (2000-present) No. of Portfolios for which Board Member Serves: 31 ————— Roslyn M. Watson (63) Board Member (1994) Principal Occupation During Past 5Years: • Principal,Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 41 ————— Benaree Pratt Wiley (66) Board Member (1998) Principal Occupation During Past 5Years: • Principal,TheWiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 64 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. J.Tomlinson Fort, Emeritus Board Member The Fund 33 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 72 investment companies (comprised of 156 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since February 1988. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 49 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 56 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 60 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since April 1985. 34 RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since December 2002. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (73 investment companies, comprised of 183 portfolios). He is 55 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010,AML Compliance Officer and Senior Vice President, Citi Global Wealth Management. He is an officer of 69 investment companies (comprised of 179 portfolios) managed by the Manager. He is 40 years old and has been an employee of the Distributor since October 2011. The Fund 35 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Dreyfus BASIC S&P 500 Stock Index Fund ANNUAL REPORT October 31, 2012 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 8 Statement of Investments 25 Statement of Financial Futures 26 Statement of Assets and Liabilities 27 Statement of Operations 28 Statement of Changes in Net Assets 29 Financial Highlights 30 Notes to Financial Statements 42 Report of Independent Registered Public Accounting Firm 43 Important Tax Information 44 Board Members Information 46 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus BASIC S&P 500 Stock Index Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus BASIC S&P 500 Stock Index Fund, covering the 12-month period from November 1, 2011, through October 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite pronounced stock market weakness during the spring of 2012, stocks generally advanced over the reporting period as investors responded to encouraging macroeconomic developments throughout the world. Employment gains in the United States, credible measures to prevent a more severe banking crisis in Europe, and the likelihood of a “soft landing” for China’s economy buoyed investor sentiment, as did aggressively accommodative monetary policies from central banks in the United States, Europe, Japan and China. Consequently, U.S. stocks across all capitalization ranges posted double-digit returns, on average, for the reporting period. In light of the easy monetary policies adopted by many countries, we expect global growth to be slightly more robust in 2013 than in 2012.The U.S. economic recovery is likely to persist at subpar levels over the first half of the new year, as growth may remain constrained by uncertainties surrounding fiscal policy and tax reforms. However, successful resolution of the current fiscal debate may prompt corporate decision-makers to increase capital spending, which could have positive implications for the U.S. economy and domestic equity markets.As always, we encourage you to stay in touch with your financial advisor as new developments unfold. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2011, through October 31, 2012, as provided by Thomas J. Durante, CFA, Karen Q.Wong, CFA, and Richard A. Brown, CFA, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended October 31, 2012, Dreyfus BASIC S&P 500 Stock Index Fund produced a total return of 15.00%. 1 In comparison, the Standard & Poor’s 500 Composite Stock Price Index (“S&P 500 Index”), the fund’s benchmark, produced a 15.19% return for the same period. Despite bouts of heightened volatility, U.S. large-cap stocks generally advanced over the reporting period as domestic and global macroeconomic conditions gradually improved.The difference in returns between the fund and the S&P 500 Index was primarily the result of transaction costs and operating expenses that are not reflected in the S&P 500 Index’s results. The Fund’s Investment Approach The fund seeks to match the total return of the S&P 500 Index by generally investing in all 500 stocks in the S&P 500 Index in proportion to their respective weightings. Often considered a barometer for the stock market in general, the S&P 500 Index is made up of 500 widely held common stocks across 10 economic sectors. Each stock is weighted by its float-adjusted market capitalization; that is, larger companies have greater representation in the S&P 500 Index than smaller ones. Markets Reacted to Shifting Macroeconomic Developments The reporting period began in the wake of major stock market declines, resulting in attractive valuations across a number of market sectors in November, 2011. By the beginning of 2012, U.S. stocks were rallying strongly amid encouraging macroeconomic developments, including domestic employment gains, a quantitative easing program in Europe that forestalled a more severe regional banking crisis, and less restrictive monetary and fiscal policies in China as local inflationary pressures waned. Meanwhile, corporate earnings generally remained strong among major corporations, and many companies had shored up their balance sheets. Consequently, investors grew more tolerant of risks, and were able to focus more on company fundamentals and less on the latest news headlines. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) These positive influences were called into question during the spring, when the U.S. labor market’s rebound slowed, uncertainty intensified regarding the future of U.S. fiscal policy, and measures designed to relieve fiscal pressures in Europe encountered political resistance in some countries.The summer saw the market rally resume amid more encouraging economic news, including a falling U.S. unemployment rate and the apparent start of a recovery in domestic housing markets.As a result, the S&P 500 Index ended the reporting period with solid gains, and all ten of its economic sectors posted positive absolute returns. In addition, large-cap stocks generally produced higher returns than their small- and midcap counterparts. Financial, Health Care and Technology Stocks Led the Market Higher The U.S. stock market’s advance was supported by robust returns from the financials sector, which rebounded from relatively depressed levels. Commercial banks reported improved earnings amid reduced regulatory uncertainty, recovering housing markets and higher lending volumes. Insurance companies also fared relatively well due to their ability to bolster revenues through price increases greater than the rate of inflation. In the health care sector, large pharmaceutical developers gained value as they diversified their business lines to cushion the potential impact of expiring patents on blockbuster drugs. In a related development, some biotechnology firms were the targets of acquisition offers from larger drug companies seeking new products, lifting stock prices throughout the industry. The information technology sector also produced strong relative results, led by the S&P 500 Index’s largest individual component, electronics innovator Apple, which continued to score impressive success with its smartphone and tablet computer products. In addition, a number of large technology providers benefited from a growing presence in the emerging markets, while software and service providers encountered higher levels of domestic consumer spending and increased retail traffic. The materials sector achieved less robust gains during the reporting period, as iron ore producers and steelmakers were hurt by lower commodity prices stemming from slackening demand for construction materials from China and other emerging markets. 4 Returns from the energy sector were dampened by equipment providers as historically low natural gas prices led to a slowdown in drilling activity. Finally, makers of semiconductors used in televisions, personal computers and industrial applications suffered due to soft economic conditions in key European and Asian markets. The fund successfully employed stock index futures over the reporting period to increase exposure to large-cap stocks during periods of cash inflows. Macroeconomic Headwinds Remain Although we have been encouraged recently by positive U.S. economic developments, we believe that heightened market volatility is likely to persist in the face of ongoing global challenges.We have continued to monitor the fund’s investments in light of current market conditions. In our experience, the fund’s broadly diversified portfolio may help limit the impact on the overall portfolio of unexpected losses in individual sectors or holdings. November 15, 2012 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. 3 “Standard & Poor’s®,” “S&P®,” “Standard & Poor’s ® 500” and “S&P 500®” are registered trademarks of Standard & Poor’s Financial Services LLC, and have been licensed for use on behalf of the fund.The fund is not sponsored, managed, advised, sold or promoted by Standard & Poor’s and its affiliates and Standard & Poor’s and its affiliates make no representation regarding the advisability of investing in the fund. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 10/31/12 1 Year 5 Years 10 Years Fund % % % Standard & Poor’s 500 Composite Stock Price Index % % % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus BASIC S&P 500 Stock Index Fund on 10/31/02 to a $10,000 investment made in the Standard & Poor’s 500 Composite Stock Price Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses.The Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus BASIC S&P 500 Stock Index Fund from May 1, 2012 to October 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2012 Expenses paid per $1,000 † $ 1.02 Ending value (after expenses) $ 1,020.50 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2012 Expenses paid per $1,000 † $ 1.02 Ending value (after expenses) $ 1,024.13 † Expenses are equal to the fund’s annualized expense ratio of .20%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS October 31, 2012 Common Stocks—97.7% Shares Value ($) Automobiles & Components—.6% BorgWarner 11,996 a 789,577 Ford Motor 404,027 4,508,941 Goodyear Tire & Rubber 24,817 a 283,162 Harley-Davidson 24,285 1,135,567 Johnson Controls 72,489 1,866,592 Banks—2.8% BB&T 74,157 2,146,845 Comerica 20,842 621,300 Fifth Third Bancorp 97,214 1,412,519 First Horizon National 28,476 265,112 Hudson City Bancorp 55,993 475,101 Huntington Bancshares 91,346 583,701 KeyCorp 99,955 841,621 M&T Bank 12,778 1,330,190 People’s United Financial 35,485 426,885 PNC Financial Services Group 56,120 3,265,623 Regions Financial 150,090 978,587 SunTrust Banks 57,373 1,560,546 U.S. Bancorp 200,175 6,647,812 Wells Fargo & Co. 521,962 17,584,900 Zions Bancorporation 18,039 387,297 Capital Goods—7.5% 3M 67,599 5,921,672 Boeing 71,950 5,068,158 Caterpillar 68,969 5,849,261 Cooper Industries 16,725 1,253,372 Cummins 18,807 1,759,959 Danaher 61,908 3,202,501 Deere & Co. 41,757 3,567,718 Dover 19,022 1,107,461 Eaton 36,018 b 1,700,770 Emerson Electric 77,667 3,761,413 Fastenal 28,647 1,280,521 Flowserve 5,649 765,383 8 Common Stocks (continued) Shares Value ($) Capital Goods (continued) Fluor 17,227 962,128 General Dynamics 35,247 2,399,616 General Electric 1,117,638 23,537,456 Honeywell International 82,438 5,048,503 Illinois Tool Works 45,855 2,812,287 Ingersoll-Rand 30,400 1,429,712 Jacobs Engineering Group 13,517 a 521,621 Joy Global 10,746 671,088 L-3 Communications Holdings 10,195 752,391 Lockheed Martin 28,258 2,646,927 Masco 37,956 572,756 Northrop Grumman 26,638 1,829,764 PACCAR 37,177 1,611,251 Pall 12,327 776,108 Parker Hannifin 15,738 1,237,951 Pentair 21,391 903,556 Precision Castparts 15,269 2,642,606 Quanta Services 22,309 a 578,472 Raytheon 35,308 1,997,020 Rockwell Automation 14,733 1,046,927 Rockwell Collins 15,166 812,594 Roper Industries 10,440 1,139,735 Snap-on 5,901 456,324 Stanley Black & Decker 17,920 1,241,856 Textron 28,820 726,552 United Technologies 89,146 6,967,651 W.W. Grainger 6,443 1,297,685 Xylem 18,815 456,452 Commercial & Professional Services—.7% ADT 24,247 a 1,006,493 Avery Dennison 10,402 336,817 Cintas 11,525 481,860 Dun & Bradstreet 4,736 383,805 Equifax 12,381 619,545 Iron Mountain 16,095 556,887 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Commercial & Professional Services (continued) Pitney Bowes 19,479 b 279,718 R.R. Donnelley & Sons 20,585 b 206,262 Republic Services 32,912 933,055 Robert Half International 15,629 420,264 Stericycle 8,783 a 832,277 Tyco International 48,500 1,303,195 Waste Management 46,255 1,514,389 Consumer Durables & Apparel—1.0% Coach 29,849 1,673,036 D.R. Horton 28,086 588,683 Fossil 5,392 a 469,643 Harman International Industries 7,505 314,685 Hasbro 12,293 b 442,425 Leggett & Platt 13,886 368,396 Lennar, Cl. A 17,165 b 643,173 Mattel 35,472 1,304,660 Newell Rubbermaid 31,019 640,232 NIKE, Cl. B 38,972 3,561,261 PulteGroup 36,343 a 630,188 Ralph Lauren 6,735 1,035,102 VF 9,237 1,445,406 Whirlpool 8,127 793,845 Consumer Services—1.8% Apollo Group, Cl. A 11,679 a 234,514 Carnival 48,237 1,827,218 Chipotle Mexican Grill 3,307 a 841,731 Darden Restaurants 13,139 b 691,374 H&R Block 30,565 541,000 International Game Technology 31,115 399,517 Marriott International, Cl. A 26,732 975,183 McDonald’s 107,276 9,311,557 Starbucks 80,266 3,684,209 Starwood Hotels & Resorts Worldwide 20,782 c 1,077,547 Wyndham Worldwide 15,268 769,507 10 Common Stocks (continued) Shares Value ($) Consumer Services (continued) Wynn Resorts 8,114 982,281 Yum! Brands 48,341 3,389,188 Diversified Financials—6.0% American Express 104,600 5,854,462 Ameriprise Financial 22,378 1,306,204 Bank of America 1,138,123 10,607,306 Bank of New York Mellon 125,870 3,110,248 BlackRock 13,359 2,533,935 Capital One Financial 61,590 3,705,870 Charles Schwab 116,129 1,577,032 Citigroup 309,704 11,579,833 CME Group 32,507 1,818,117 Discover Financial Services 55,135 2,260,535 E*TRADE Financial 24,892 a 208,097 Federated Investors, Cl. B 9,096 b 211,391 Franklin Resources 14,665 1,874,187 Goldman Sachs Group 47,896 5,861,991 IntercontinentalExchange 7,613 a 997,303 Invesco 47,154 1,146,785 JPMorgan Chase & Co. 401,724 16,743,856 Legg Mason 13,307 339,062 Leucadia National 20,912 474,702 Moody’s 20,381 981,549 Morgan Stanley 147,044 2,555,625 NASDAQ OMX Group 13,862 330,054 Northern Trust 23,278 1,112,223 NYSE Euronext 26,682 660,646 SLM 49,882 876,926 State Street 51,168 2,280,558 T. Rowe Price Group 26,437 1,716,819 Energy—11.0% Anadarko Petroleum 52,968 3,644,728 Apache 41,471 3,431,725 Baker Hughes 46,631 1,957,103 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Cabot Oil & Gas 22,412 1,052,916 Cameron International 26,028 a 1,318,058 Chesapeake Energy 55,420 b 1,122,809 Chevron 208,120 22,936,905 ConocoPhillips 128,904 7,457,096 CONSOL Energy 23,140 813,602 Denbury Resources 40,537 a 621,432 Devon Energy 39,971 2,326,712 Diamond Offshore Drilling 7,577 b 524,631 Ensco, Cl. A 24,367 1,408,900 EOG Resources 28,592 3,330,682 EQT 15,279 926,366 Exxon Mobil 489,485 44,626,347 FMC Technologies 24,519 a 1,002,827 Halliburton 98,346 3,175,592 Helmerich & Payne 11,267 538,563 Hess 31,527 1,647,601 Kinder Morgan 67,043 2,327,063 Marathon Oil 74,109 2,227,717 Marathon Petroleum 36,338 1,996,046 Murphy Oil 19,594 1,175,640 Nabors Industries 29,864 a 402,865 National Oilwell Varco 45,203 3,331,461 Newfield Exploration 14,010 a 379,951 Noble 27,067 1,021,509 Noble Energy 18,928 1,798,349 Occidental Petroleum 85,684 6,765,609 Peabody Energy 27,587 769,677 Phillips 66 66,931 3,156,466 Pioneer Natural Resources 13,003 1,373,767 QEP Resources 18,712 542,648 Range Resources 17,363 1,134,846 Rowan Companies, CI. A 13,280 a 421,109 Schlumberger 140,798 9,789,685 Southwestern Energy 37,001 a 1,283,935 Spectra Energy 69,341 2,001,875 12 Common Stocks (continued) Shares Value ($) Energy (continued) Tesoro 14,053 529,939 Valero Energy 58,038 1,688,906 Williams 65,495 2,291,670 WPX Energy 19,981 a 338,478 Food & Staples Retailing—2.4% Costco Wholesale 45,635 4,491,853 CVS Caremark 135,390 6,282,096 Kroger 58,970 1,487,223 Safeway 27,540 b 449,177 Sysco 61,379 1,907,046 Wal-Mart Stores 178,302 13,376,216 Walgreen 90,701 3,195,396 Whole Foods Market 18,199 1,723,991 Food, Beverage & Tobacco—5.9% Altria Group 214,953 6,835,505 Archer-Daniels-Midland 69,245 1,858,536 Beam 16,656 925,407 Brown-Forman, Cl. B 15,797 1,011,956 Campbell Soup 18,003 b 634,966 Coca-Cola 413,920 15,389,546 Coca-Cola Enterprises 29,406 924,525 ConAgra Foods 43,273 1,204,720 Constellation Brands, Cl. A 15,664 a 553,566 Dean Foods 17,844 a 300,493 Dr. Pepper Snapple Group 22,692 972,352 General Mills 68,652 2,751,572 H.J. Heinz 33,734 1,940,042 Hershey 15,657 1,077,984 Hormel Foods 14,319 422,840 J.M. Smucker 12,025 1,029,821 Kellogg 25,489 1,333,584 Kraft Foods Group 62,439 a 2,839,726 Lorillard 14,030 1,627,620 McCormick & Co. 13,950 859,599 The Fund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Food, Beverage & Tobacco (continued) Mead Johnson Nutrition 21,477 1,324,272 Molson Coors Brewing, Cl. B 16,492 711,465 Mondelez International, CI. A 187,316 4,971,367 Monster Beverage 16,051 a 716,998 PepsiCo 165,070 11,429,447 Philip Morris International 178,754 15,830,454 Reynolds American 34,406 1,432,666 Tyson Foods, Cl. A 30,812 517,950 Health Care Equipment & Services—3.8% Aetna 35,475 1,550,257 AmerisourceBergen 26,677 1,052,141 Baxter International 57,769 3,618,072 Becton Dickinson & Co. 21,313 1,612,968 Boston Scientific 155,377 a 798,638 C.R. Bard 8,279 796,357 Cardinal Health 36,838 1,515,147 CareFusion 23,136 a 614,492 Cerner 15,456 a 1,177,593 Cigna 30,278 1,544,178 Coventry Health Care 14,224 620,735 Covidien 51,136 2,809,923 DaVita HealthCare Partners 9,049 a 1,018,193 DENTSPLY International 15,229 561,036 Edwards Lifesciences 12,242 a 1,062,973 Express Scripts Holding 85,948 a 5,289,240 Humana 17,130 1,272,245 Intuitive Surgical 4,158 a 2,254,551 Laboratory Corp. of America Holdings 10,220 a,b 865,941 McKesson 24,739 2,308,396 Medtronic 108,212 4,499,455 Patterson 9,253 309,050 Quest Diagnostics 16,805 969,985 St. Jude Medical 33,402 1,277,961 Stryker 30,747 1,617,292 Tenet Healthcare 11,015 a 259,954 UnitedHealth Group 109,466 6,130,096 14 Common Stocks (continued) Shares Value ($) Health Care Equipment & Services (continued) Varian Medical Systems 11,581 a 773,148 WellPoint 34,812 2,133,279 Zimmer Holdings 18,300 1,175,043 Household & Personal Products—2.3% Avon Products 44,005 681,637 Clorox 13,928 1,006,994 Colgate-Palmolive 47,338 4,968,596 Estee Lauder, Cl. A 25,431 1,567,058 Kimberly-Clark 41,535 3,466,096 Procter & Gamble 291,979 20,216,626 Insurance—3.9% ACE 35,900 2,823,535 Aflac 49,668 2,472,473 Allstate 51,553 2,061,089 American International Group 122,834 a 4,290,592 Aon 34,730 1,873,683 Assurant 9,438 356,851 Berkshire Hathaway, Cl. B 194,336 a 16,780,914 Chubb 28,367 2,183,692 Cincinnati Financial 15,549 619,472 Genworth Financial, Cl. A 52,193 a 311,070 Hartford Financial Services Group 45,500 987,805 Lincoln National 30,357 752,550 Loews 33,120 1,400,314 Marsh & McLennan 57,296 1,949,783 MetLife 112,606 3,996,387 Principal Financial Group 29,462 811,383 Progressive 59,518 1,327,251 Prudential Financial 48,993 2,795,051 Torchmark 10,395 525,883 Travelers 40,900 2,901,446 Unum Group 30,186 612,172 XL Group 33,190 821,121 The Fund 15 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Materials—3.4% Air Products & Chemicals 22,194 1,720,701 Airgas 7,035 625,904 Alcoa 113,044 968,787 Allegheny Technologies 11,235 296,042 Ball 16,065 688,064 Bemis 10,465 345,868 CF Industries Holdings 6,655 1,365,539 Cliffs Natural Resources 14,802 b 536,869 Dow Chemical 126,558 3,708,149 E.I. du Pont de Nemours & Co. 99,091 4,411,531 Eastman Chemical 16,423 972,899 Ecolab 28,000 1,948,800 FMC 14,874 796,056 Freeport-McMoRan Copper & Gold 100,628 3,912,417 International Flavors & Fragrances 8,375 541,193 International Paper 46,137 1,653,089 LyondellBasell Industries, Cl. A 35,938 1,918,730 MeadWestvaco 18,369 545,376 Monsanto 56,165 4,834,122 Mosaic 30,926 1,618,667 Newmont Mining 52,591 2,868,839 Nucor 33,500 1,344,355 Owens-Illinois 17,495 a 340,978 PPG Industries 16,093 1,884,168 Praxair 31,337 3,328,303 Sealed Air 20,382 330,596 Sherwin-Williams 9,170 1,307,459 Sigma-Aldrich 12,457 873,734 Titanium Metals 7,613 b 89,148 United States Steel 15,296 b 311,885 Vulcan Materials 13,644 627,215 Media—3.5% Cablevision Systems (NY Group), Cl. A 22,498 391,915 CBS, Cl. B 63,246 2,049,170 16 Common Stocks (continued) Shares Value ($) Media (continued) Comcast, Cl. A 284,652 10,677,297 DIRECTV 66,627 a 3,405,306 Discovery Communications, Cl. A 26,938 a 1,589,881 Gannett 23,710 400,699 Interpublic Group of Cos. 47,842 483,204 McGraw-Hill 28,955 1,600,632 News, Cl. A 215,991 5,166,505 Omnicom Group 28,597 1,370,082 Scripps Networks Interactive, Cl. A 9,497 576,658 Time Warner 100,794 4,379,499 Time Warner Cable 32,961 3,266,765 Viacom, Cl. B 50,363 2,582,111 Walt Disney 190,214 9,333,801 Washington Post, Cl. B 520 b 173,425 Pharmaceuticals, Biotech & Life Sciences—8.2% Abbott Laboratories 166,096 10,882,610 Agilent Technologies 36,689 1,320,437 Alexion Pharmaceuticals 20,116 a 1,818,084 Allergan 32,206 2,895,964 Amgen 82,164 7,110,883 Biogen Idec 25,066 a 3,464,623 Bristol-Myers Squibb 178,473 5,934,227 Celgene 46,021 a 3,374,260 Eli Lilly & Co. 108,254 5,264,392 Forest Laboratories 24,861 a 838,064 Gilead Sciences 80,204 a 5,386,501 Hospira 17,149 a 526,303 Johnson & Johnson 292,275 20,698,915 Life Technologies 18,667 a 913,003 Merck & Co. 322,877 14,732,878 Mylan 44,710 a 1,132,951 PerkinElmer 12,047 372,614 Perrigo 9,335 1,073,618 Pfizer 791,891 19,694,329 The Fund 17 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences (continued) Thermo Fisher Scientific 39,020 2,382,561 Waters 9,470 a 774,741 Watson Pharmaceuticals 13,638 a 1,172,186 Real Estate—2.1% American Tower 41,415 c 3,118,135 Apartment Investment & Management, Cl. A 15,483 c 413,241 AvalonBay Communities 10,271 c 1,392,337 Boston Properties 15,940 c 1,694,422 CBRE Group, Cl. A 32,834 a 591,669 Equity Residential 31,644 c 1,816,682 HCP 45,521 c 2,016,580 Health Care REIT 26,978 c 1,603,303 Host Hotels & Resorts 74,995 c 1,084,428 Kimco Realty 41,668 c 813,359 Plum Creek Timber 16,750 c 735,325 ProLogis 47,775 c 1,638,205 Public Storage 15,119 c 2,095,947 Simon Property Group 32,155 c 4,894,313 Ventas 30,740 c 1,944,920 Vornado Realty Trust 17,980 c 1,442,176 Weyerhaeuser 57,330 c 1,587,468 Retailing—4.0% Abercrombie & Fitch, Cl. A 9,237 282,467 Amazon.com 38,340 a 8,926,319 AutoNation 5,001 a,b 222,044 AutoZone 3,959 a 1,484,625 Bed Bath & Beyond 24,496 a 1,412,929 Best Buy 28,284 430,200 Big Lots 7,324 a 213,348 CarMax 23,371 a 788,771 Dollar Tree 25,163 a 1,003,249 Expedia 9,782 578,605 Family Dollar Stores 10,332 681,499 18 Common Stocks (continued) Shares Value ($) Retailing (continued) GameStop, Cl. A 14,127 b 322,519 Gap 31,719 1,133,003 Genuine Parts 16,278 1,018,677 Home Depot 159,871 9,812,882 J.C. Penney 14,643 b 351,578 Kohl’s 22,942 1,222,350 Limited Brands 25,994 1,244,853 Lowe’s 121,007 3,918,207 Macy’s 43,420 1,652,999 Netflix 5,852 a,b 462,835 Nordstrom 16,222 920,923 O’Reilly Automotive 13,079 a 1,120,609 PetSmart 11,464 761,095 priceline.com 5,227 a 2,999,096 Ross Stores 23,850 1,453,657 Staples 72,605 836,047 Target 69,348 4,420,935 Tiffany & Co. 13,020 823,124 TJX 78,269 3,258,338 TripAdvisor 11,601 a 351,394 Urban Outfitters 12,626 a 451,506 Semiconductors & Semiconductor Equipment—1.9% Advanced Micro Devices 60,553 a,b 124,134 Altera 34,095 1,039,216 Analog Devices 31,892 1,247,296 Applied Materials 133,872 1,419,043 Broadcom, Cl. A 54,496 a 1,718,531 First Solar 5,606 a,b 136,282 Intel 530,896 11,480,626 KLA-Tencor 17,025 792,003 Lam Research 19,371 a,b 685,733 Linear Technology 23,361 730,265 LSI 58,595 a 401,376 Microchip Technology 19,710 b 617,908 The Fund 19 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Semiconductors & Semiconductor Equipment (continued) Micron Technology 101,792 a 552,222 NVIDIA 64,931 a 777,224 Teradyne 20,415 a,b 298,467 Texas Instruments 120,166 3,375,463 Xilinx 27,144 889,237 Software & Services—9.2% Accenture, Cl. A 67,858 4,574,308 Adobe Systems 52,805 a 1,795,370 Akamai Technologies 19,478 a 739,969 Autodesk 23,863 a 759,798 Automatic Data Processing 51,543 2,978,670 BMC Software 15,607 a 635,205 CA 37,477 843,982 Citrix Systems 19,838 a 1,226,187 Cognizant Technology Solutions, Cl. A 31,674 a 2,111,072 Computer Sciences 16,485 501,968 eBay 122,948 a 5,937,159 Electronic Arts 33,957 a 419,369 Fidelity National Information Services 25,218 828,916 Fiserv 14,152 a 1,060,551 Google, Cl. A 28,072 a 19,082,503 International Business Machines 114,112 22,198,207 Intuit 29,309 1,741,541 MasterCard, Cl. A 11,378 5,244,462 Microsoft 799,814 22,822,692 Oracle 403,927 12,541,933 Paychex 34,511 1,119,192 Red Hat 20,636 a 1,014,672 SAIC 27,351 300,587 Salesforce.com 13,590 a 1,983,868 Symantec 76,744 a 1,395,973 Teradata 18,029 a 1,231,561 Total System Services 17,622 396,319 VeriSign 16,995 a 630,005 20 Common Stocks (continued) Shares Value ($) Software & Services (continued) Visa, Cl. A 55,386 7,685,361 Western Union 64,570 820,039 Yahoo! 111,028 a 1,866,381 Technology Hardware & Equipment—7.5% Amphenol, Cl. A 16,922 1,017,520 Apple 99,351 59,123,780 Cisco Systems 563,532 9,658,938 Corning 158,253 1,859,473 Dell 156,063 1,440,461 EMC 222,030 a 5,421,973 F5 Networks 8,377 a 690,935 FLIR Systems 15,584 302,797 Harris 12,111 554,442 Hewlett-Packard 209,252 2,898,140 Jabil Circuit 19,331 335,200 JDS Uniphase 22,244 a 215,544 Juniper Networks 54,341 a 900,430 Molex 14,906 b 387,109 Motorola Solutions 30,473 1,574,845 NetApp 37,448 a 1,007,351 QUALCOMM 180,970 10,600,318 SanDisk 25,138 a 1,049,763 Seagate Technology 37,545 1,025,729 TE Connectivity 45,600 1,467,408 Western Digital 23,775 813,818 Xerox 142,478 917,558 Telecommunication Services—3.1% AT&T 611,822 21,162,923 CenturyLink 65,883 2,528,590 Crown Castle International 31,029 a 2,071,186 Frontier Communications 101,864 b 480,798 MetroPCS Communications 31,798 a 324,658 Sprint Nextel 320,725 a 1,776,817 The Fund 21 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Telecommunication Services (continued) Verizon Communications 302,015 13,481,950 Windstream 59,522 b 567,840 Transportation—1.6% C.H. Robinson Worldwide 16,723 1,008,899 CSX 109,085 2,232,970 Expeditors International of Washington 21,683 793,815 FedEx 31,031 2,854,542 Norfolk Southern 33,904 2,080,010 Ryder System 4,886 220,456 Southwest Airlines 81,634 720,012 Union Pacific 50,307 6,189,270 United Parcel Service, Cl. B 78,022 5,715,111 Utilities—3.5% AES 67,507 705,448 AGL Resources 11,852 483,917 Ameren 24,744 813,583 American Electric Power 51,438 2,285,905 CenterPoint Energy 45,812 992,746 CMS Energy 28,111 683,660 Consolidated Edison 30,496 1,841,348 Dominion Resources 60,778 3,207,863 DTE Energy 18,203 1,130,406 Duke Energy 74,643 4,903,299 Edison International 34,421 1,615,722 Entergy 18,391 1,334,819 Exelon 89,404 3,198,875 FirstEnergy 44,408 2,030,334 Integrys Energy Group 8,137 439,723 22 Common Stocks (continued) Shares Value ($) Utilities (continued) NextEra Energy 44,812 3,139,529 NiSource 28,959 737,586 Northeast Utilities 32,467 1,275,953 NRG Energy 23,804 513,214 ONEOK 22,087 1,044,715 Pepco Holdings 24,610 b 489,001 PG&E 44,890 1,908,723 Pinnacle West Capital 11,151 590,668 PPL 60,251 1,782,225 Public Service Enterprise Group 53,422 1,711,641 SCANA 13,903 682,359 Sempra Energy 23,876 1,665,351 Southern 91,935 4,306,235 TECO Energy 22,914 409,473 Wisconsin Energy 24,258 933,205 Xcel Energy 51,477 1,454,225 Total Common Stocks (cost $1,032,542,623) Principal Short-Term Investments—.1% Amount ($) Value ($) U.S. Treasury Bills; 0.10%, 12/20/12 (cost $1,424,810) 1,425,000 d Other Investment—1.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $24,195,395) 24,195,395 e The Fund 23 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned—.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $10,338,697) 10,338,697 e Total Investments (cost $1,068,501,525) % Liabilities, Less Cash and Receivables %) ) Net Assets % REIT—Real Estate Investment Trust a Non-income producing security. b Security, or portion thereof, on loan.At October 31, 2012, the value of the fund’s securities on loan was $10,970,687 and the value of the collateral held by the fund was $11,149,855, consisting of cash collateral of $10,338,697 and U.S Government & Agency securities valued at $811,158. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures positions. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Energy 11.0 Banks 2.8 Software & Services 9.2 Short-Term/ Pharmaceuticals, Money Market Investments 2.7 Biotech & Life Sciences 8.2 Food & Staples Retailing 2.4 Capital Goods 7.5 Household & Personal Products 2.3 Technology Hardware & Equipment 7.5 Real Estate 2.1 Diversified Financials 6.0 Semiconductors & Food, Beverage & Tobacco 5.9 Semiconductor Equipment 1.9 Retailing 4.0 Consumer Services 1.8 Insurance 3.9 Transportation 1.6 Health Care Equipment & Services 3.8 Consumer Durables & Apparel 1.0 Media 3.5 Commercial & Professional Services .7 Utilities 3.5 Automobiles & Components .6 Materials 3.4 Telecommunication Services 3.1 † Based on net assets. See notes to financial statements. 24 STATEMENT OF FINANCIAL FUTURES October 31, 2012 Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 10/31/2012 ($) Financial Futures Long Standard & Poor’s 500 E-mini 385 27,080,900 December 2012 ) See notes to financial statements. The Fund 25 STATEMENT OF ASSETS AND LIABILITIES October 31, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $10,970,687)—Note 1(b): Unaffiliated issuers 1,033,967,433 1,340,020,702 Affiliated issuers 34,534,092 34,534,092 Cash 3,811,970 Dividends and securities lending income receivable 1,559,874 Receivable for shares of Capital Stock subscribed 1,156,883 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(a) 224,923 Liability for securities on loan—Note 1(b) 10,338,697 Payable for shares of Capital Stock redeemed 1,269,406 Payable for futures variation margin—Note 4 15,400 Accrued expenses 1,046 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,087,357,180 Accumulated undistributed investment income—net 8,189,072 Accumulated net realized gain (loss) on investments (31,743,359 ) Accumulated net unrealized appreciation (depreciation) on investments [including ($622,113) net unrealized (depreciation) on financial futures] 305,431,156 Net Assets ($) Shares Outstanding (150 millon shares of $.001 par value Capital Stock authorized) 47,121,759 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 26 STATEMENT OF OPERATIONS Year Ended October 31, 2012 Investment Income ($): Income: Cash dividends (net of $1,647 foreign taxes withheld at source): Unaffiliated issuers 26,813,403 Affiliated issuers 32,467 Income from securities lending—Note 1(b) 95,896 Interest 912 Total Income Expenses: Management fee—Note 3(a) 2,481,334 Directors’ fees—Note 3(a,b) 71,003 Loan commitment fees—Note 2 10,732 Total Expenses Less—Directors’ fees reimbursed by the Manager—Note 3(a) (71,003 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 10,649,430 Net realized gain (loss) on financial futures 6,334,905 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 129,055,459 Net unrealized appreciation (depreciation) on financial futures (1,995,231 ) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 27 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2012 2011 Operations ($): Investment income—net 24,450,612 19,130,617 Net realized gain (loss) on investments 16,984,335 (2,563,018 ) Net unrealized appreciation (depreciation) on investments 127,060,228 59,804,575 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net ) ) Capital Stock Transactions ($): Net proceeds from shares sold 348,665,208 312,797,098 Dividends reinvested 19,038,337 15,173,762 Cost of shares redeemed (260,041,940 ) (194,058,972 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 1,115,440,775 923,495,592 End of Period Undistributed investment income—net 8,189,072 6,244,686 Capital Share Transactions (Shares): Shares sold 12,512,466 12,211,660 Shares issued for dividends reinvested 708,644 587,759 Shares redeemed (9,422,849 ) (7,500,634 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 28 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended October 31, 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 25.75 24.29 21.26 20.18 32.30 Investment Operations: Investment income—net a .55 .48 .43 .44 .56 Net realized and unrealized gain (loss) on investments 3.27 1.45 3.02 1.42 (12.08 ) Total from Investment Operations 3.82 1.93 3.45 1.86 (11.52 ) Distributions: Dividends from investment income—net (.51 ) (.47 ) (.42 ) (.46 ) (.60 ) Dividends from net realized gain on investments — — — (.32 ) — Total Distributions (.51 ) (.47 ) (.42 ) (.78 ) (.60 ) Net asset value, end of period 29.06 25.75 24.29 21.26 20.18 Total Return (%) 15.00 7.94 16.39 9.84 (36.23 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .21 .21 .21 .21 .21 Ratio of net expenses to average net assets .20 .20 .20 .20 .20 Ratio of net investment income to average net assets 1.97 1.84 1.85 2.38 2.07 Portfolio Turnover Rate 3.28 2.12 7.64 4.99 4.84 Net Assets, end of period ($ x 1,000) 1,369,234 1,115,441 923,496 855,312 866,815 a Based on average shares outstanding at each month end. See notes to financial statements. The Fund 29 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus BASIC S&P 500 Stock Index Fund (the “fund”) is a separate diversified series of The Dreyfus/Laurel Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series including the fund.The fund’s investment objective seeks to match the total return of the Standard & Poor’s 500 ® Composite Stock Price Index. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). 30 Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”).These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. 32 For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day.These securities are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of October 31, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 1,337,186,992 — — Equity Securities— Foreign Common Stocks † 1,408,900 — — Mutual Funds 34,534,092 — — U.S. Treasury — 1,424,810 — Liabilities ($) Other Financial Instruments: Financial Futures †† (622,113) — — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized depreciation at period end. At October 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended October 31, 2012, The Bank of New York Mellon earned $41,098 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended October 31, 2012 were as follows: Affiliated Investment Value Value Net Company 10/31/2011 ($) Purchases ($) Sales ($) 10/31/2012 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 19,954,478 214,199,575 209,958,658 24,195,395 1.8 34 Affiliated Investment Value Value Net Company 10/31/2011 ($) Purchases ($) Sales ($) 10/31/2012 ($) Assets (%) Dreyfus Institutional Cash Advantage Fund 35,765,124 78,743,639 104,170,066 10,338,697 .8 Total 314,128,724 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid on a quarterly basis. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) At October 31, 2012, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $7,937,438, accumulated capital losses $9,416,457 and unrealized appreciation $283,355,888. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2012. If not applied, $3,024,265 of the carryover expires in fiscal year 2017, $6,259,621 expires in fiscal year 2018 and $132,571 expires in fiscal year 2019. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2012 and October 31, 2011 were as follows: ordinary income $22,363,506 and $18,338,879, respectively. During the period ended October 31, 2012, as a result of permanent book to tax differences, primarily due to the tax treatment for real estate investment trusts, the fund decreased accumulated undistributed investment income-net by $142,720 and increased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. (f) New Accounting Pronouncement: In December 2011, FASB issued Accounting Standards Update No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” (“ASU 2011-11”). These disclosure requirements are intended to help investors and other financial statement 36 users to better assess the effect or potential effect of offsetting arrangements on a company’s financial position.They also improve transparency in the reporting of how companies mitigate credit risk, including disclosure of related collateral pledged or received. In addition,ASU 2011-11 facilitates comparison between those entities that prepare their financial statements on the basis of GAAP and those entities that prepare their financial statements on the basis of International Financial Reporting Standards (“IFRS”). ASU 2011-11 requires entities to: disclose both gross and net information about both instruments and transactions eligible for offset in the financial statements; and disclose instruments and transactions subject to an agreement similar to a master netting agreement. ASU 2011-11 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. At this time, management is evaluating the implications of ASU 2011-11 and its impact on the fund’s financial statement disclosures. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 10, 2012, the $225 million unsecured credit facility with Citibank, N.A., was decreased to $210 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2012, the fund did not borrow under the Facilities. NOTE 3—Investment Management Fee And Other Transactions with Affiliates: (a) Pursuant to an investment management agreement with the Manager, the Manager provides or arranges for one or more third parties and/or affiliates to provide investment advisory, administrative, cus- The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) tody, fund accounting and transfer agency services to the fund. The Manager also directs the investments of the fund in accordance with its investment objective, policies and limitations. For these services, the fund is contractually obligated to pay the Manager a fee, calculated daily and paid monthly, at an annual rate of .20% of the value of the fund’s average daily net assets. Out of its fee, the Manager pays all of the expenses of the fund except brokerage fees, taxes, interest expenses, commitment fees, fees and expenses of non-interested Directors (including counsel fees) and extraordinary expenses. In addition, the Manager is required to reduce its fee in an amount equal to the fund’s allocable portion of fees and expenses of the non-interested Directors (including counsel fees). During the period ended October 31, 2002, fees reimbursed by the Manager amounted to $71,003. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $232,606, which are offset against an expense reimbursement currently in effect in the amount of $7,683. (b) Each Board member also serves as a Board member of other funds within Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended October 31, 2012, amounted to $146,199,743 and $39,616,908, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended October 31, 2012 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk, as a result of changes in value of underlying financial instruments. 38 The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange’s clearinghouse guarantees the financial futures against default. Financial futures open at October 31, 2012 are set forth in the Statement of Financial Futures. The following summarizes the average market value of derivatives outstanding during the period ended October 31, 2012: Average Market Value ($) Equity financial futures 33,714,263 At October 31, 2012, the cost of investments for federal income tax purposes was $1,091,198,906; accordingly, accumulated net unrealized appreciation on investments was $283,355,888, consisting of $417,973,675 gross unrealized appreciation and $134,617,787 gross unrealized depreciation. NOTE 5—Pending Legal Matters: The fund and more than two hundred other entities have been named as defendants in two litigations pending in the U.S. District Court for the Southern District of New York (Deutsche Bank Trust Co. Americas, et al. v. Adaly Opportunity Fund TD Secs. Inc., et al. , No. 11-cv-04784 and Niese, et al. v. AllianceBernstein L.P., et al. , No. 11-cv-04538) against shareholders of the Tribune Company who The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) received payment for their shares in June or December 2007, as part of a leveraged buyout of the company (the “LBO”). Approximately one year after the LBO was concluded, the Tribune Company filed for bankruptcy. Thereafter, in approximately June 2011, certain Tribune Company creditors filed dozens of complaints in various courts throughout the country, including complaints in the two actions referred to above, alleging that the payments made to shareholders in the LBO were “fraudulent conveyances” under state law, and that the shareholders must return the payments they received for their shares to satisfy the plaintiffs’ unpaid claims. These cases have been consolidated for coordinated pre-trial proceedings in a multi-district litigation in the United States District Court for the Southern District of NewYork titled In reTribune Company Fraudulent Conveyance Litigation (S.D.N.Y. Nos. 11-md-2296 and 12-mc-2296 (WHP) (“Tribune MDL”)). In addition, there was a case pending in United States Bankruptcy Court for the District of Delaware brought by the Unsecured Creditors Committee of the Tribune Company that has since been transferred to the Tribune MDL (The Official Committee of Unsecured Creditors of Tribune Co. v. FitzSimons, et al. , formerly Bankr. D. Del. Adv. Pro. No. 10-54010 (KJC) and now S.D.N.Y. No. 12-cv-2652 (WHP)). The case was originally filed on November 1, 2010. In a Fourth Amended Complaint filed in November 2012, among other claims, the Creditors Committee seeks recovery under the Bankruptcy Code for alleged “fraudulent conveyances” from more than 6,000 Tribune Company shareholders, including the fund, and a defendants class of all shareholders who tendered their Tribune Company stock in the LBO and received more than $1,175 in payments by the Tribune Company. There are 35 other counts in the Fourth Amended Complaint that do not relate to claims against shareholder defendants, but instead are brought against parties directly involved in approval or execution of the leveraged buyout. 40 On November 6, 2012, a motion to dismiss was filed in the Tribune MDL, which applies to all defendants (including the fund) in cases with Deutsche Bank Trust Company Americas or William A. Niese as the lead plaintiff, including the two cases listed in the first paragraph above. Briefing on this motion is scheduled to be completed in February 2013, with argument scheduled for March 2013. If successful, the motion would dismiss all cases in the Tribune MDL, except the Creditors Committee v. FitzSimons case, in full. Per order of the Court, the Creditors Committee v. FitzSimons case remains stayed until a decision is rendered on the motion to dismiss in the other cases in the Tribune MDL. No response to that Fourth Amended Complaint is currently required. At this stage in the proceedings, it is not possible to assess with any reasonable certainty the probable outcomes of the pending litigations. Consequently, at this time, management is unable to estimate the possible loss that may result. The Fund 41 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders of The Dreyfus/Laurel Funds, Inc. New York, New York December 26, 2012 42 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund reports the maximum amount allowable, but not less than $21,924,305 as ordinary income dividends paid during the year ended October 31, 2012 as qualified dividend income in accordance with Section 854(b)(1)(B) of the Internal Revenue Code. Also, the fund reports the maximum amount allowable but not less than 99.81% of ordinary income dividends paid during the year ended October 31, 2012 as eligible for the corporate dividends received deduction provided under Section 243 of the Internal Revenue Code in accordance with Section 854(b)(1)(A) of the Internal Revenue Code. Shareholders will receive notification in early 2013 of the percentage applicable to the preparation of their 2012 income tax returns. The Fund 43 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (69) Chairman of the Board (1999) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (61) Board Member (2012) Principal Occupation During Past 5Years: • Trustee,The Bradley Trusts, private trust funds (2011-present) • Managing Director, Morgan Stanley Investment Management (1993-2010) No. of Portfolios for which Board Member Serves: 31 ————— James M. Fitzgibbons (78) Board Member (1994) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • Bill Barrett Corporation, an oil and natural gas exploration company, Director (2004-present) No. of Portfolios for which Board Member Serves: 31 ————— Kenneth A. Himmel (66) Board Member (1994) Principal Occupation During Past 5Years: • President and CEO, Related Urban Development, a real estate development company (1996-present) • President and CEO, Himmel & Company, a real estate development company (1980-present) • CEO,American Food Management, a restaurant company (1983-present) No. of Portfolios for which Board Member Serves: 31 44 Stephen J. Lockwood (65) Board Member (1994) Principal Occupation During Past 5Years: • Chairman of the Board, Stephen J. Lockwood and Company LLC, a real estate investment company (2000-present) No. of Portfolios for which Board Member Serves: 31 ————— Roslyn M. Watson (63) Board Member (1994) Principal Occupation During Past 5Years: • Principal,Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 41 ————— Benaree Pratt Wiley (66) Board Member (1998) Principal Occupation During Past 5Years: • Principal,TheWiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 64 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. J.Tomlinson Fort, Emeritus Board Member The Fund 45 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 72 investment companies (comprised of 156 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since February 1988. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 49 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 56 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 60 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since April 1985. 46 RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since December 2002. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (73 investment companies, comprised of 183 portfolios). He is 55 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010,AML Compliance Officer and Senior Vice President, Citi Global Wealth Management. He is an officer of 69 investment companies (comprised of 179 portfolios) managed by the Manager. He is 40 years old and has been an employee of the Distributor since October 2011. The Fund 47 NOTES For More Information Ticker Symbol: DSPIX Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus U.S. Treasury Reserves ANNUAL REPORT October 31, 2012 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 9 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 14 Notes to Financial Statements 20 Report of Independent Registered Public Accounting Firm 21 Important Tax Information 22 Board Members Information 24 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus U.S. Treasury Reserves The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present to you this annual report for Dreyfus U.S. Treasury Reserves, covering the 12-month period from November 1, 2011, through October 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Investors reacted sharply to macroeconomic developments throughout the world over the reporting period.A sluggish U.S. economy, the ongoing financial crisis in Europe, and slowdowns in key emerging markets weighed on stocks and higher yielding bonds early in the reporting period, but aggressively accommodative monetary policies from central banks in the United States, Europe, Japan and China subsequently lifted longer-term markets. In light of the easy monetary policies adopted by many countries, we expect the U.S. economic recovery to persist at subpar levels over the first half of 2012, as growth may remain constrained by uncertainties surrounding fiscal policy and tax reforms. However, successful resolution of the current fiscal debate may prompt corporate decision-makers to increase capital spending, which could have positive implications for the U.S. economy and domestic equity markets. Nonetheless, the Federal Reserve Board has reiterated its intention to keep rates low at least through mid-2015, suggesting that substantially higher money market yields are unlikely anytime soon. As always, we encourage you to stay in touch with your financial advisor as new developments unfold. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2011, through October 31, 2012, as provided by Patricia A. Larkin, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended October 31, 2012, Dreyfus U.S.Treasury Reserves’ Investor shares produced a yield of 0.00%, and Class R shares produced a yield of 0.00%.Taking into account the effects of compounding, the fund’s Investor shares and Class R shares also produced effective yields of 0.00% and 0.00%, respectively. 1 Yields of short-term U.S. Treasury obligations remained near historical lows throughout the reporting period as the Federal Reserve Board (the “Fed”) left short-term interest rates unchanged amid sluggish economic growth. The Fund’s Investment Approach The fund seeks a high level of current income consistent with stability of principal. As a U.S.Treasury money market fund, we attempt to provide shareholders with an investment vehicle that is made up of direct U.S. Treasury obligations with remaining maturities of 13 months or less, as well as repurchase agreements with securities dealers, which are backed by U.S.Treasuries.To pursue its goal, the fund normally invests only in direct obligations of the U.S. Treasury and in repurchase agreements secured by these obligations. U.S. Economy Recovered Slowly The reporting period began in the aftermath of steep market declines stemming from macroeconomic developments in the United States, Europe, and China. However, investor sentiment was soon bolstered by better U.S. economic data, including accelerating manufacturing activity and drops in the unemployment rate to 8.7% in November and 8.5% in December. Meanwhile, consumer confidence rose, contributing to a 4.1% annualized economic growth rate over the fourth quarter of 2011. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) The recovery appeared to gain traction in early 2012 when the unemployment rate slid to 8.3% amid a gain of 243,000 jobs in January and another 233,000 jobs in February. Despite a decrease to 120,000 new jobs in March, the unemployment rate inched lower to 8.2%. However, cuts in government spending dampened GDP growth to a 2.0% annualized rate over the first quarter of 2012. The expansion appeared to moderate in April.The unemployment rate fell to 8.1%, but only 77,000 jobs were added. May brought another month of subpar job creation and an uptick in the unemployment rate to 8.2%. Moreover, the European debt crisis intensified when proposed austerity measures encountered political resistance. The manufacturing sector contracted in June for the first time in three years, but U.S. housing prices climbed for the first time in seven months. For the second quarter of 2012, U.S. economic growth slowed to a 1.3% annualized rate. The economy added 181,000 jobs in July, but the unemployment rate rose to 8.3% as more people entered the workforce. Manufacturing activity contracted for the second straight month. August saw higher sales and prices in U.S. housing markets, an 8.1% unemployment rate, and higher personal income and expenditures. Corporate earnings proved healthier than expected, as a majority of companies met analysts’ earnings targets. The economic recovery seemed to gain traction in September with the addition of 148,000 new jobs and a sharp drop in the unemployment rate to 7.8%, its lowest level since January 2009.The manufacturing sector rebounded after three months of modest declines, and the service sector posted its 33rd consecutive month of expansion. In the housing market, sales prices reached their highest levels in approximately five years. However, many economists, investors and business executives grew increasingly concerned that a gridlocked Congress might not reach agreement on ways to prevent automatic tax hikes and spending reductions scheduled for early 2013. It later was announced that the U.S. economy grew at a 2.0% annualized rate during the third quarter of 2012. 4 The unemployment rate ticked higher in October to 7.9% as more workers joined the labor force, and 184,000 private sector jobs were added during the month. Manufacturing activity increased at a faster rate in October than in September, and home prices posted modest gains, suggesting that the gradual U.S. economic recovery remained intact. Rates Likely to Stay Low As has been the case for the past several years, yields of U.S.Treasury bills and other money market instruments hovered near zero percent throughout the reporting period. In addition, yield differences along the market’s maturity spectrum remained relatively narrow, so it made little sense to incur the additional risks that longer-dated securities typically entail.We have maintained the fund’s weighted average maturity in a position we consider roughly in line with market averages. During the latter part of the reporting period, the Fed announced additional measures to boost employment and stimulate growth, including an extension of Operation Twist, a new round of quantitative easing and the likelihood that short-term interest rates would remain near historical lows at least until mid-2015.Therefore, we currently intend to maintain the fund’s focus on liquidity. November 15, 2012 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, the fund’s yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus U.S.Treasury Reserves from May 1, 2012 to October 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2012 Investor Shares Class R Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2012 Investor Shares Class R Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ † Expenses are equal to the fund’s annualized expense ratio of .13% for Investor shares and .13% for Class R shares, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS October 31, 2012 Annualized Yield on Date of Principal U.S. Treasury Bills—40.7% Purchase (%) Amount ($) Value ($) 11/15/12 0.09 25,000,000 24,999,173 11/23/12 0.15 30,000,000 29,997,342 1/17/13 0.14 30,000,000 29,991,337 2/21/13 0.13 15,000,000 14,994,167 4/18/13 0.15 37,000,000 36,974,618 Total U.S. Treasury Bills (cost $136,956,637) U.S. Treasury Notes—9.0% 12/31/12 (cost $30,168,817) 0.20 30,000,000 Repurchase Agreements—50.2% Citigroup Global Markets Holdings Inc. dated 10/31/12, due 11/1/12 in the amount of $30,000,225 (fully collateralized by $19,508,300 U.S. Treasury Inflation Protected Securities, 2.13%, due 2/15/41, value $30,600,044) 0.27 30,000,000 30,000,000 Goldman, Sachs & Co. dated 10/31/12, due 11/1/12 in the amount of $69,000,288 (fully collateralized by $68,671,700 U.S. Treasury Notes, 1.88%, due 2/28/14, value $70,380,151) 0.15 69,000,000 69,000,000 The Fund 7 STATEMENT OF INVESTMENTS (continued) Annualized Yield on Date of Principal Repurchase Agreements (continued) Purchase (%) Amount ($) Value ($) JPMorgan Chase & Co. dated 10/31/12, due 11/1/12 in the amount of $70,000,486 (fully collateralized by $21,550,000 U.S. Treasury Bills, due 3/7/13, value $21,540,088 and $49,385,000 U.S. Treasury Notes, 1.13%, due 5/31/19, value $49,861,741) 0.25 70,000,000 70,000,000 Total Repurchase Agreements (cost $169,000,000) Total Investments (cost $336,125,454) % Cash and Receivables (Net) .1 % Net Assets % Portfolio Summary (Unaudited) † Value (%) Value (%) Repurchase Agreements 50.2 U.S. Treasury Notes 9.0 U.S. Treasury Bills 40.7 † Based on net assets. See notes to financial statements. 8 STATEMENT OF ASSETS AND LIABILITIES October 31, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments (including Repurchase Agreements of $169,000,000)—Note 1(b) 336,125,454 336,125,454 Interest receivable 365,491 Receivable for shares of Capital Stock subscribed 1,341 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(b) 33,989 Cash overdraft due to Custodian 32,860 Payable for shares of Capital Stock redeemed 6,214 Net Assets ($) Composition of Net Assets ($): Paid-in capital 336,419,223 Net Assets ($) Net Asset Value Per Share Investor Shares Class R Shares Net Assets ($) 122,028,577 214,390,646 Shares Outstanding 122,028,449 214,390,774 Net Asset Value Per Share ($) See notes to financial statements. The Fund 9 STATEMENT OF OPERATIONS Year Ended October 31, 2012 Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 1,631,764 Distribution fees (Investor Shares)—Note 2(b) 246,240 Directors’ fees—Note 2(a,c) 22,411 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (1,527,477 ) Less—Directors’ fees reimbursed by the Manager—Note 2(a) (22,411 ) Net Expenses Investment Income—Net, representing net increase in net assets resulting from operations See notes to financial statements. 10 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2012 2011 Operations ($): Investment income—net 112 118 Net realized gain (loss) on investments — 4,390 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Investor Shares (1,958 ) (492 ) Class R Shares (2,544 ) (806 ) Total Dividends ) ) Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold: Investor Shares 67,867,906 89,618,921 Class R Shares 603,265,823 826,165,790 Dividends reinvested: Investor Shares 1,928 478 Class R Shares 28 52 Cost of shares redeemed: Investor Shares (71,823,080 ) (80,617,839 ) Class R Shares (541,985,227 ) (869,684,318 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 279,096,235 313,609,941 End of Period See notes to financial statements. The Fund 11 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended October 31, Investor Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .000 a .000 a .000 a .000 a .016 Distributions: Dividends from investment income—net (.000 ) a (.000 ) a (.000 ) a (.000 ) a (.016 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b .00 b .00 b .01 1.62 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .71 .71 .71 .73 .72 Ratio of net expenses to average net assets .10 .12 .21 .39 .68 Ratio of net investment income to average net assets .00 b .00 b .00 b .01 1.51 Net Assets, end of period ($ x 1,000) 122,029 125,984 116,980 125,821 154,823 a Amount represents less than $.001 per share. b Amount represents less than .01%. See notes to financial statements. 12 Year Ended October 31, Class R Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .000 a .000 a .000 a .000 a .018 Distributions: Dividends from investment income—net (.000 ) a (.000 ) a (.000 ) a (.000 ) a (.018 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b .00 b .00 b .01 1.81 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 .50 .51 .53 .52 Ratio of net expenses to average net assets .11 .12 .21 .38 .49 Ratio of net investment income to average net assets .00 b .00 b .00 b .01 1.35 Net Assets, end of period ($ x 1,000) 214,391 153,112 196,629 400,154 502,085 a Amount represents less than $.001 per share. b Amount represents less than .01%. See notes to financial statements. The Fund 13 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus U.S. Treasury Reserves (the “fund”) is a separate diversified series of The Dreyfus/Laurel Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series including the fund.The fund’s investment objective is to seek a high level of current income consistent with stability of principal.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge.The fund is authorized to issue 1 billion shares of $.001 par value Capital Stock in each of the following classes of shares: Investor and Class R. Investor shares are sold primarily to retail investors and bear a Distribution Plan fee. Class R shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or investment account or relationship at such institution, and bear no Distribution Plan fee. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan fee and voting rights on matters affecting a single class. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. It is the fund’s policy to maintain a continuous net asset value per share of $1.00 for the fund; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. 14 The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Company’s Board of Directors (the “Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 15 NOTES TO FINANCIAL STATEMENTS (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of October 31, 2012 in valuing the fund’s investments: Short-Term Valuation Inputs Investments ($) † Level 1—Unadjusted Quoted Prices — Level 2—Other Significant Observable Inputs 336,125,454 Level 3—Significant Unobservable Inputs — Total † See Statement of Investments for additional detailed categorizations. At October 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of pre- 16 mium on investments, is earned from settlement date and recognized on the accrual basis. Cost of investments represents amortized cost. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net; such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income The Fund 17 NOTES TO FINANCIAL STATEMENTS (continued) tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2012, the components of accumulated earnings on a tax basis were substantially the same as for financial reporting purposes. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2012 and October 31, 2011 were all ordinary income. During the period ended October 31, 2012, as a result of permanent book to tax differences, primarily due to the tax treatment for dividend reclassification, the fund increased accumulated undistributed investment income-net by $4,390 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. At October 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 2—Investment Management Fee and Other Transactions with Affiliates: (a) Pursuant to an investment management agreement with the Manager, the Manager provides or arranges for one or more third parties and/or affiliates to provide investment advisory, administrative, custody, fund accounting and transfer agency services to the fund. The Manager also directs the investments of the fund in accordance with its investment objective, policies and limitations. For these services, the fund is contractually obligated to pay the Manager a fee, calculated daily and paid monthly, at the annual rate of .50% of the value of the fund’s average daily net assets. Out of its fee, the Manager pays all of the expenses of the fund except brokerage fees, taxes, interest, Distribution Plan fees and fees and expenses of non-interested Directors (including 18 counsel fees) and extraordinary expenses. In addition, the Manager is required to reduce its fee in an amount equal to the fund’s allocable portion of fees and expenses of the non-interested Directors (including counsel fees). During the period ended October 31, 2012, fees reimbursed by the Manager amounted to $22,411. The Manager has undertaken to waive receipt of the management fee and/or reimburse operating expenses in order to facilitate a daily yield at or above a certain level which may change from time to time.This undertaking is voluntary and not contractual, and may be terminated at any time. The reduction in expenses, pursuant to the undertaking, amounted to $733,406 for Investor shares and $794,071 for Class R shares during the period ended October 31, 2012. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Investor shares may pay annually up to .25% (currently limited by the Board to .20%) of the value of the average daily net assets attributable to its Investor shares to compensate the Distributor for shareholder servicing activities and expenses primarily intended to result in the sale of Investor shares. During the period ended October 31, 2012, Investor shares were charged $246,240 pursuant to the Distribution Plan. Under its terms, the Distribution Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Directors who are not “interested persons” of the Company and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan. The components of “Due toThe Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $128,231 and Distribution Plan fees $20,717, which are offset against an expense reimbursement currently in effect in the amount of $114,959. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. The Fund 19 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders of The Dreyfus/Laurel Funds, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus U.S. Treasury Reserves, a series of The Dreyfus/Laurel Funds, Inc. (the “Fund”), including the statement of investments, as of October 31, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2012, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus U.S.Treasury Reserves as of October 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York December 26, 2012 20 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes the fund designates the maximum amount allowable but not less than 100% as interest-related dividends in accordance with Sections 871(k)(1) and 881(e) of the Internal Revenue Code. The Fund 21 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (69) Chairman of the Board (1999) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (61) Board Member (2012) Principal Occupation During Past 5Years: • Trustee,The Bradley Trusts, private trust funds (2011-present) • Managing Director, Morgan Stanley Investment Management (1993-2010) No. of Portfolios for which Board Member Serves: 31 ————— James M. Fitzgibbons (78) Board Member (1994) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • Bill Barrett Corporation, an oil and natural gas exploration company, Director (2004-present) No. of Portfolios for which Board Member Serves: 31 ————— Kenneth A. Himmel (66) Board Member (1994) Principal Occupation During Past 5Years: • President and CEO, Related Urban Development, a real estate development company (1996-present) • President and CEO, Himmel & Company, a real estate development company (1980-present) • CEO,American Food Management, a restaurant company (1983-present) No. of Portfolios for which Board Member Serves: 31 22 Stephen J. Lockwood (65) Board Member (1994) Principal Occupation During Past 5Years: • Chairman of the Board, Stephen J. Lockwood and Company LLC, a real estate investment company (2000-present) No. of Portfolios for which Board Member Serves: 31 ————— Roslyn M. Watson (63) Board Member (1994) Principal Occupation During Past 5Years: • Principal,Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 41 ————— Benaree Pratt Wiley (66) Board Member (1998) Principal Occupation During Past 5Years: • Principal,TheWiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 64 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. J.Tomlinson Fort, Emeritus Board Member The Fund 23 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 72 investment companies (comprised of 156 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since February 1988. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 49 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 56 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 60 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since April 1985. 24 RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since December 2002. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (73 investment companies, comprised of 183 portfolios). He is 55 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010,AML Compliance Officer and Senior Vice President, Citi Global Wealth Management. He is an officer of 69 investment companies (comprised of 179 portfolios) managed by the Manager. He is 40 years old and has been an employee of the Distributor since October 2011. The Fund 25 For More Information Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund will disclose daily, on www.dreyfus.com, the fund’s complete schedule of holdings as of the end of the previous business day. The schedule of holdings will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the date of the posted holdings. The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Small Cap Fund ANNUAL REPORT October 31, 2012 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May LoseValue Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 UnderstandingYour Fund’s Expenses 8 ComparingYour Fund’s Expenses With Those of Other Funds 9 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 18 Financial Highlights 21 Notes to Financial Statements 31 Report of Independent Registered Public Accounting Firm 32 Board Members Information 34 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Small Cap Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Small Cap Fund, covering the 12-month period from November 1, 2011, through October 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite pronounced stock market weakness during the spring of 2012, stocks generally advanced over the reporting period as investors responded to encouraging macroeconomic developments throughout the world. Employment gains in the United States, credible measures to prevent a more severe banking crisis in Europe, and the likelihood of a “soft landing” for China’s economy buoyed investor sentiment, as did aggressively accommodative monetary policies from central banks in the United States, Europe, Japan and China. Consequently, U.S. stocks across all capitalization ranges posted double-digit returns, on average, for the reporting period. In light of the easy monetary policies adopted by many countries, we expect global growth to be slightly more robust in 2013 than in 2012.The U.S. economic recovery is likely to persist at subpar levels over the first half of the new year, as growth may remain constrained by uncertainties surrounding fiscal policy and tax reforms. However, successful resolution of the current fiscal debate may prompt corporate decision-makers to increase capital spending, which could have positive implications for the U.S. economy and domestic equity markets.As always, we encourage you to stay in touch with your financial advisor as new developments unfold. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2011, through October 31, 2012, as provided by David A. Daglio, Primary Portfolio Manager Fund and Market Performance Overview For the 12-month period ended October 31, 2012, Dreyfus Small Cap Fund’s Class A shares produced a total return of 11.72%, Class C shares returned 10.86% and Class I shares returned 12.04%. 1 In comparison, the fund’s benchmark, the Russell 2000 Index (the “Index”), produced a total return of 12.08%. 2 U.S. stock markets benefited from improving domestic economic fundamentals, with small-cap stocks modestly lagging their larger-cap counterparts. The fund slightly underperformed the benchmark, mainly due to stock selections in the financial services and industrial sectors. As we have previously informed shareholders, the Board of Directors has approved the liquidation of the fund effective on or about January 16, 2013. The Fund’s Investment Approach The fund seeks capital appreciation.To pursue this goal, the fund normally invests at least 80% of its net assets in stocks of small U.S. companies within the market capitalization range of the Russell 2000 at the time of purchase.We select stocks using a disciplined, “bottom-up” investment process that relies on proprietary fundamental research. Elements of the process include analysis of mid-cycle business prospects, estimation of the intrinsic value of the company and the identification of a revaluation trigger.The fund’s sector weightings and risk characteristics are a result of this bottom-up process and may vary from those of the benchmark at any given time. Global Developments Affected Domestic Stock Prices While the sustainability of the U.S. recovery remained in some doubt during the reporting period, mild but consistent improvements in domestic economic data set the stage for generally rising stock prices. However, markets remained highly volatile, with global macroeconomic developments driving abrupt changes in The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) investor sentiment. Although most U.S. small-cap stocks lacked direct exposure to these global developments, stock prices nonetheless rose and fell in response to investors’ changing outlooks. A range of global issues troubled investors, but the market’s most pressing concerns were focused on the fiscal instability affecting several European countries, with Greece at the epicenter of the region’s problems. Questions about the European Union’s willingness and ability to deal with these problems drove stocks broadly lower in late 2011 and again in the spring of 2012. On both occasions, new initiatives from European policymakers reassured markets, as did continued U.S. employment growth, causing stocks to rebound. Positioned to Participate in a Rising Market The fund’s disciplined investment process and our focus on longer term corporate prospects positioned the fund’s holdings to benefit from the reporting period’s generally constructive environment. The fund derived particularly strong returns from its investments in the consumer discretionary sector, with gains bolstered by overweighted sector exposure and good individual stock selections. The fund emphasized building-related stocks, such as Meritage Homes, Standard Pacific and Mohawk Industries, that benefited from an improving housing market. We also identified well positioned companies in the retail sector, such as Williams-Sonoma and Fifth & Pacific Companies, that reported strong sales in an environment of improving consumer confidence. Overweighted exposure to the technology sector also contributed positively to the fund’s relative performance, as did several favorable individual stock selections, such as fleet systems management provider WEX, automobile inventory and financing management company DealerTrack Holdings, mortgage industry information provider CoreLogic, and software developer Kenexa , the last of which more than doubled in value after receiving an attractive acquisition offer. Basic materials holdings further enhanced the fund’s relative returns, largely due to underweighted exposure to the weaker performing metals-and-mining area and 4 robust returns from companies benefiting from declining U.S. natural gas prices, such as chemical producers Georgia Gulf and Omnova Solutions. In the health care sector, prosthetics maker Hanger advanced after reporting strong organic growth and an improved pricing environment. On a more negative note, the fund’s underweighted exposure to real estate investment trusts, a group in the financial sector that we judged to be richly valued by historical standards, hurt relative returns. One financial holding, Och-Ziff Capital Management Group , further detracted from returns due to disappointing revenues.Among industrial stocks, the fundamentals of satellite imaging services provider GeoEye and truck parts manufacturer Meritor moved off our investment thesis, leading us to sell the fund’s holdings in both companies. November 15, 2012 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Small companies carry additional risks because their earnings and revenues tend to be less predictable and their share prices more volatile than those of larger, more established companies.The shares of smaller companies tend to trade less frequently than those of larger, more established companies, which can adversely affect the pricing of these securities and the fund’s ability to sell these securities. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses pursuant to an agreement by The Dreyfus Corporation. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 2000 Index is an unmanaged index of small-cap stock performance and is composed of the 2,000 smallest companies in the Russell 3000 Index.The Russell 3000 Index is composed of the 3,000 largest U.S. companies based on total market capitalization. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C and Class I shares of Dreyfus Small Cap Fund on 10/31/02 to a $10,000 investment made in the Russell 2000 Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is an unmanaged index of small-cap stock performance and is composed of the 2,000 smallest companies in the Russell 3000 Index.The Russell 3000 Index is composed of the 3,000 largest U.S. companies based on total market capitalization. Unlike a mutual fund, the Index not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 10/31/12 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) % –4.03 % % without sales charge % –2.89 % % Class C shares with applicable redemption charge † % –3.62 % % without redemption % –3.62 % % Class I shares % –2.64 % % Russell 2000 Index % % % Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Small Cap Fund from May 1, 2012 to October 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2012 Class A Class C Class I Expenses paid per $1,000 † $ 7.11 $ 10.84 $ 5.86 Ending value (after expenses) $ 990.70 $ 987.00 $ 992.10 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2012 Class A Class C Class I Expenses paid per $1,000 † $ 7.20 $ 10.99 $ 5.94 Ending value (after expenses) $ 1,018.00 $ 1,014.23 $ 1,019.25 † Expenses are equal to the fund’s annualized expense ratio of 1.42% for Class A, 2.17% for Class C and 1.17% for Class I, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS October 31, 2012 Common Stocks—99.4% Shares Value ($) Automobiles & Components—4.7% American Axle & Manufacturing Holdings 60,239 a 654,798 Dana Holding 99,400 1,308,104 Tenneco 9,190 a 280,755 Tower International 25,580 a 181,106 Banks—2.9% First Commonwealth Financial 98,670 646,289 Hancock Holding 16,620 525,026 SCBT Financial 7,850 311,488 Capital Goods—8.3% Columbus McKinnon 18,210 a 272,604 Commercial Vehicle Group 11,840 a 89,865 Granite Construction 41,960 1,267,612 Orion Marine Group 25,730 a 172,134 Oshkosh 13,690 a 410,426 Trinity Industries 39,210 1,226,489 Watts Water Technologies, Cl. A 12,770 513,737 WESCO International 4,470 a 290,014 Commercial & Professional Services—7.3% Equifax 10,190 509,908 Herman Miller 41,570 806,042 Portfolio Recovery Associates 8,040 a 841,386 Steelcase, Cl. A 95,150 952,452 TrueBlue 49,680 a 648,324 Consumer Durables & Apparel—11.9% Fifth & Pacific 101,871 a 1,118,543 Jones Group 140,580 b 1,660,250 Meritage Homes 26,020 a 962,220 Mohawk Industries 9,610 a 802,147 Newell Rubbermaid 14,600 301,344 Standard Pacific 184,200 a,b 1,270,980 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Consumer Services—1.2% Scientific Games, Cl. A 40,000 a 329,200 SHFL Entertainment 21,060 a 297,578 Diversified Financials—2.7% LPL Financial Holdings 17,880 522,096 Nelnet, Cl. A 20,650 504,067 Netspend Holdings 33,400 a,b 357,714 Energy—1.4% Approach Resources 13,980 a,b 344,327 PDC Energy 13,070 a 395,629 Food, Beverage & Tobacco—.7% Dole Food 26,730 a,b Health Care Equipment & Services—5.5% Align Technology 15,800 a 419,964 Hanger 55,960 a 1,418,586 Merit Medical Systems 67,820 a 979,321 Insurance—3.8% Arthur J. Gallagher & Co. 12,030 426,343 Brown & Brown 45,690 1,167,379 Employers Holdings 19,080 348,210 Materials—5.1% Georgia Gulf 21,880 774,333 Innospec 19,110 a 618,782 Omnova Solutions 70,580 a 553,347 Zoltek 94,960 a,b 650,476 10 Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences—3.5% Auxilium Pharmaceuticals 22,550 a 461,824 Emergent BioSolutions 64,250 a 853,882 Salix Pharmaceuticals 12,460 a 486,438 Real Estate—3.8% Jones Lang LaSalle 11,810 918,109 St. Joe 27,310 a,b 540,738 Starwood Property Trust 20,290 c 465,047 Retailing—2.9% Gordmans Stores 13,260 a 199,696 Williams-Sonoma 27,860 1,287,968 Semiconductors & Semiconductor Equipment—4.3% Applied Micro Circuits 185,500 a 1,075,900 Lattice Semiconductor 71,780 a 278,506 Microsemi 42,990 a 825,408 Software & Services—15.0% Cardtronics 18,430 a 523,596 CoreLogic 20,680 a 492,184 CSG Systems International 43,950 a 905,809 DealerTrack Holdings 59,140 a 1,616,296 LogMeIn 25,170 a 621,196 MICROS Systems 19,960 a 905,984 Take-Two Interactive Software 30,070 a 335,281 Velti 120,240 a,b 877,752 WEX 19,030 a 1,404,033 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Technology Hardware & Equipment—7.0% Arrow Electronics 15,210 a 535,848 Brocade Communications Systems 84,640 a 448,592 JDS Uniphase 76,820 a 744,386 ScanSource 40,460 a 1,183,455 Vishay Intertechnology 80,250 a 664,470 Transportation—7.4% Arkansas Best 31,500 253,575 Avis Budget Group 16,170 a 267,290 Con-way 20,840 606,652 Landstar System 27,320 1,383,758 UTi Worldwide 90,090 1,251,350 Total Common Stocks (cost $49,912,594) Other Investment—.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $412,828) 412,828 d 12 Investment of Cash Collateral for Securities Loaned—10.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $5,468,549) 5,468,549 d Total Investments (cost $55,793,971) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan.At October 31, 2012, the value of the fund’s securities on loan was $5,331,272 and the value of the collateral held by the fund was $5,468,549. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Software & Services 15.0 Insurance 3.8 Consumer Durables & Apparel 11.9 Real Estate 3.8 Money Market Investments 11.5 Pharmaceuticals, Biotech Capital Goods 8.3 & Life Sciences 3.5 Transportation 7.4 Retailing 2.9 Commercial & Professional Services 7.3 Banks 2.9 Technology Hardware & Equipment 7.0 Diversified Financials 2.7 Health Care Equipment & Services 5.5 Energy 1.4 Materials 5.1 Consumer Services 1.2 Automobiles & Components 4.7 Food, Beverage & Tobacco .7 Semiconductors & Semiconductor Equipment 4.3 † Based on net assets. See notes to financial statements. The Fund 13 STATEMENT OF ASSETS AND LIABILITIES October 31, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $5,331,272)—Note 1(b): Unaffiliated issuers 49,912,594 50,882,949 Affiliated issuers 5,881,377 5,881,377 Cash 19,600 Receivable for investment securities sold 55,230 Dividends and securities lending income receivable 11,461 Receivable for shares of Capital Stock subscribed 6,732 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 61,321 Liability for securities on loan—Note 1(b) 5,468,549 Payable for investment securities purchased 77,725 Payable for shares of Capital Stock redeemed 65,245 Accrued expenses 35 Net Assets ($) Composition of Net Assets ($): Paid-in capital 182,482,029 Accumulated undistributed investment income—net 5,190 Accumulated net realized gain (loss) on investments (132,273,100 ) Accumulated net unrealized appreciation (depreciation) on investments 970,355 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 39,364,122 5,744,763 6,075,589 Shares Outstanding 2,472,057 399,158 372,998 Net Asset Value Per Share ($) See notes to financial statements. 14 STATEMENT OF OPERATIONS Year Ended October 31, 2012 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 335,852 Affiliated issuers 416 Income from securities lending—Note 1(b) 38,545 Total Income Expenses: Management fee—Note 3(a) 678,030 Distribution/Service Plan fees—Note 3(b) 161,210 Directors’ fees—Note 3(a) 2,948 Interest expense—Note 2 1,217 Loan commitment fees—Note 2 459 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (20,922 ) Less—Directors’ fees reimbursed by the Manager—Note 3(a) (2,948 ) Net Expenses Investment (Loss)—Net ) Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 2,972,442 Net unrealized appreciation (depreciation) on investments 3,343,213 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 15 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2012 a 2011 Operations ($): Investment (loss)—net (445,181 ) (424,285 ) Net realized gain (loss) on investments 2,972,442 7,700,390 Net unrealized appreciation (depreciation) on investments 3,343,213 (6,469,033 ) Net Increase (Decrease) in Net Assets Resulting from Operations Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 9,774,345 12,771,446 Class B Shares — 5,159 Class C Shares 229,330 290,787 Class I Shares 1,681,594 4,430,844 Cost of shares redeemed: Class A Shares (17,550,801 ) (19,368,165 ) Class B Shares (326,111 ) (2,490,066 ) Class C Shares (1,494,880 ) (2,096,120 ) Class I Shares (12,305,442 ) (6,389,249 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 65,305,965 77,344,257 End of Period Undistributed investment income—net 5,190 — 16 Year Ended October 31, 2012 a 2011 Capital Share Transactions: Class A b Shares sold 641,990 812,956 Shares redeemed (1,185,374 ) (1,238,499 ) Net Increase (Decrease) in Shares Outstanding ) ) Class B b Shares sold — 350 Shares redeemed (23,072 ) (167,801 ) Net Increase (Decrease) in Shares Outstanding ) ) Class C Shares sold 17,135 20,718 Shares redeemed (107,485 ) (148,296 ) Net Increase (Decrease) in Shares Outstanding ) ) Class I Shares sold 105,643 281,819 Shares redeemed (810,728 ) (401,173 ) Net Increase (Decrease) in Shares Outstanding ) ) a Effective as of the close of business on March 13, 2012, the fund no longer offers Class B shares. b During the period ended October 31, 2012, 10,486 Class B shares representing $150,445 were automatically converted to 9,519 Class A shares and during the period ended October 31, 2011, 41,299 Class B shares representing $612,291 were automatically converted to 37,736 Class A shares. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended October 31, Class A Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 14.25 14.32 11.65 12.09 22.34 Investment Operations: Investment income (loss)—net a (.12 ) (.08 ) .01 .12 .06 Net realized and unrealized gain (loss) on investments 1.79 .01 2.77 (.44 ) (7.11 ) Total from Investment Operations 1.67 (.07 ) 2.78 (.32 ) (7.05 ) Distributions: Dividends from investment income—net — — (.11 ) (.12 ) — Dividends from net realized gain on investments — (3.20 ) Total Distributions — — (.11 ) (.12 ) (3.20 ) Net asset value, end of period 15.92 14.25 14.32 11.65 12.09 Total Return (%) b 11.72 (.49 ) 23.97 (2.56 ) (35.70 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.51 1.51 1.50 1.51 1.51 Ratio of net expenses to average net assets 1.46 1.43 1.32 1.36 1.36 Ratio of net investment income (loss) to average net assets (.77 ) (.52 ) .05 1.14 .34 Portfolio Turnover Rate 63.03 93.87 206.27 97.34 78.10 Net Assets, end of period ($ x 1,000) 39,364 42,981 49,285 42,115 77,814 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. 18 Year Ended October 31, Class C Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 12.98 13.14 10.71 11.07 20.89 Investment Operations: Investment income (loss)—net a (.21 ) (.18 ) (.08 ) .03 (.06 ) Net realized and unrealized gain (loss) on investments 1.62 .02 2.54 (.39 ) (6.56 ) Total from Investment Operations 1.41 (.16 ) 2.46 (.36 ) (6.62 ) Distributions: Dividends from investment income—net — — (.03 ) — — Dividends from net realized gain on investments — (3.20 ) Total Distributions — — (.03 ) — (3.20 ) Net asset value, end of period 14.39 12.98 13.14 10.71 11.07 Total Return (%) b 10.86 (1.22 ) 23.15 (3.34 ) (36.19 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.26 2.26 2.25 2.26 2.26 Ratio of net expenses to average net assets 2.22 2.18 2.07 2.11 2.11 Ratio of net investment income (loss) to average net assets (1.52 ) (1.26 ) (.66 ) .37 (.43 ) Portfolio Turnover Rate 63.03 93.87 206.27 97.34 78.10 Net Assets, end of period ($ x 1,000) 5,745 6,353 8,108 8,145 11,935 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, Class I Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 14.54 14.57 11.86 12.33 22.72 Investment Operations: Investment income (loss)—net a (.08 ) (.04 ) .05 .15 .11 Net realized and unrealized gain (loss) on investments 1.83 .01 2.80 (.45 ) (7.26 ) Total from Investment Operations 1.75 (.03 ) 2.85 (.30 ) (7.15 ) Distributions: Dividends from investment income—net — — (.14 ) (.17 ) (.04 ) Dividends from net realized gain on investments — (3.20 ) Total Distributions — — (.14 ) (.17 ) (3.24 ) Net asset value, end of period 16.29 14.54 14.57 11.86 12.33 Total Return (%) 12.04 (.21 ) 24.37 (2.34 ) (35.57 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.25 1.26 1.25 1.26 1.26 Ratio of net expenses to average net assets 1.22 1.18 1.07 1.11 1.11 Ratio of net investment income (loss) to average net assets (.55 ) (.25 ) .40 1.48 .62 Portfolio Turnover Rate 63.03 93.87 206.27 97.34 78.10 Net Assets, end of period ($ x 1,000) 6,076 15,673 17,449 24,761 68,233 a Based on average shares outstanding at each month end. See notes to financial statements. 20 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Small Cap Fund (the “fund”) is a separate diversified series of The Dreyfus/Laurel Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund’s investment objective is to seek capital appreciation.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. On October 25, 2012, the Company’s Board of Directors (the “Board”) approved a Plan of Liquidation (the “Plan”), which was approved by the fund’s shareholders. The Plan provides for the liquidation of the fund, the pro rata distribution of the assets of the fund to its shareholders and the closing of fund shareholder accounts (the “Liquidation”).The Liquidation of the fund will occur on or about January 16, 2013. Accordingly, effective November 15, 2012, the fund will be closed to any new investors. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the Distributor of the fund’s shares.The fund is authorized to issue 600 million shares of $.001 par value shares of Capital Stock.The fund currently offers three classes of shares: Class A (400 million shares authorized), Class C (100 million shares authorized) and Class I (100 million shares authorized). Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear a Distribution Plan fee and/or Shareholder Services Plan fee. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust depart- The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) ments and other financial services providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified or investment account or relationship at such institution, and bear no Distribution Plan or Shareholder Services Plan fee. Class I shares are offered without a front-end sales charge or CDSC. The Board approved, effective as of the close of business on March 13, 2012, the transfer of shares authorized from Class B to Class A. Class B shares were subject to a CDSC imposed on Class B share redemptions made within six years of purchase and automatically converted to Class A shares after six years.The fund no longer offers Class B shares. Effective March 13, 2012, all outstanding Class B shares were automatically converted to Class A shares. Each class of shares has identical rights and privileges, except with respect to Distribution Plan and Shareholder Services Plan fees and voting rights on matters affecting a single class. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value 22 hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. 24 The following is a summary of the inputs used as of October 31, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities—Domestic Common Stocks † 48,753,847 — — Equity Securities—Foreign Common Stocks † 2,129,102 — — Mutual Funds 5,881,377 — — † See Statement of Investments for additional detailed categorizations. At October 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement withThe Bank of NewYork Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction.Although each security loaned is fully collater- The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) alized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended October 31, 2012,The Bank of New York Mellon earned $16,519 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended October 31, 2012 were as follows: Affiliated Investment Value Value Net Company 10/31/2011 ($) Purchases ($) Sales ($) 10/31/2012 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 1,189,731 17,397,982 18,174,885 412,828 .8 Dreyfus Institutional Cash Advantage Fund 12,676,147 40,566,286 47,773,884 5,468,549 10.7 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the 26 best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2012, the components of accumulated earnings on a tax basis were as follows: accumulated capital losses $132,242,523 and unrealized appreciation $944,968. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2012. If not applied, $65,995,964 of the carryover expires in fiscal year 2016 and $66,246,559 expires in fiscal year 2017. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended October 31, 2012, as a result of permanent book to tax differences, primarily due to the tax treatment for real estate investment trusts, limited partnerships and net operating losses, the fund increased accumulated undistributed investment income-net by $450,371, increased accumulated net realized gain (loss) on investments by $34,208 and decreased paid-in capital by $484,579. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 10, 2012, the $225 million unsecured credit facility with Citibank, N.A., was decreased to $210 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended October 31, 2012 was approximately $99,200, with a related weighted average annualized interest rate of 1.23%. NOTE 3—Investment Management Fee and Other Transactions With Affiliates: (a) Pursuant to an investment management agreement with the Manager, the Manager provides or arranges for one or more third parties and/or affiliates to provide investment advisory, administrative, custody, fund accounting and transfer agency services to the fund. The Manager also directs the investments of the fund in accordance with its investment objective, policies and limitations. For these services, the fund is contractually obligated to pay the Manager a fee, calculated daily and paid monthly, at the annual rate of 1.25% of the value of the 28 fund’s average daily net assets. Out of its fee, the Manager pays all of the expenses of the fund except brokerage fees, taxes, interest expense, commitment fees, Distribution Plan fees and expenses, Shareholder Services Plan fees, fees and expenses of non-interested Directors (including counsel fees) and extraordinary expenses. In addition, the Manager is required to reduce its fee in an amount equal to the fund’s allocable portion of fees and expenses of the non-interested Directors (including counsel fees). During the period ended October 31, 2012, fees reimbursed by the Manager amounted to $2,948. The Manager has agreed from July 26, 2012 to waive receipt of a portion of the fund’s management fee in the amount of .15% of the value of the fund’s average daily net assets until the liquidation date, on or about January 16, 2013.The reduction in expenses, pursuant to the undertaking, amounted to $20,922 during the period ended October 31, 2012. During the period ended October 31, 2012, the Distributor retained $172 from commissions earned on sales of fund’s Class A shares and $1 and $201 from CDSCs on redemptions of the fund’s Class B and Class C shares, respectively. (b) Under separate Distribution Plans adopted pursuant to Rule 12b-1 (the “Distribution Plan”) under the Act, Class A shares may pay annually up to .25% of the value of its average daily net assets to compensate the Distributor for shareholder servicing activities and expenses primarily intended to result in the sale of Class A shares. Class B shares paid and Class C shares pay the Distributor for distributing their shares at an aggregate annual rate of .75% of the value of the average daily net assets of Class B and Class C shares. Class B shares were and Class C shares are also subject to a services plan adopted pursuant to Rule 12b-1 (the “Service Plan”), under which Class B shares paid and Class C shares pay the Distributor for providing certain services to the holders of their shares a fee at the annual rate of .25% of the value of the average daily net assets of Class B and Class C shares. During the period ended October 31, 2012, Class A, Class B and Class C shares The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) were charged $99,026, $588 and $46,050, respectively, pursuant to their respective Distribution Plans. Class B and Class C shares were charged $196 and $15,350, respectively, pursuant to the Service Plan. Under its terms, the Distribution Plan and Service Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those directors who are not “interested persons” of the Company and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $47,936, Distribution Plan fees $12,143 and Service Plan fees $1,242. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended October 31, 2012, amounted to $34,143,620 and $53,405,809, respectively. October 31, 2012, the cost of investments for federal income tax purposes was $55,819,358; accordingly, accumulated net unrealized appreciation on investments was $944,968, consisting of $5,135,837 gross unrealized appreciation and $4,190,869 gross unrealized depreciation. 30 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders of The Dreyfus/Laurel Funds, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus Small Cap Fund, a series ofThe Dreyfus/Laurel Funds, Inc. (the “Fund”), including the statement of investments, as of October 31, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2012, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. As disclosed in Note 1 to the financial statements, the Board of Directors of the Fund approved a plan to liquidate and terminate the Fund. The plan of liquidation provides that the Fund will cease its business, liquidate its assets and distribute its liquidation proceeds to all shareholders of record of the Fund on or about January 16, 2013. The accompanying financial statements have been prepared assuming the Fund will continue as a going concern and do not include any adjustments that might result from the liquidation.These adjustments are not expected to be significant. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Small Cap Fund as of October 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. NewYork, NewYork December 26, 2012 The Fund 31 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (69) Chairman of the Board (1999) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (61) Board Member (2012) Principal Occupation During Past 5Years: • Trustee,The Bradley Trusts, private trust funds (2011-present) • Managing Director, Morgan Stanley Investment Management (1993-2010) No. of Portfolios for which Board Member Serves: 31 ————— James M. Fitzgibbons (78) Board Member (1994) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • Bill Barrett Corporation, an oil and natural gas exploration company, Director (2004-present) No. of Portfolios for which Board Member Serves: 31 ————— Kenneth A. Himmel (66) Board Member (1994) Principal Occupation During Past 5Years: • President and CEO, Related Urban Development, a real estate development company (1996-present) • President and CEO, Himmel & Company, a real estate development company (1980-present) • CEO,American Food Management, a restaurant company (1983-present) No. of Portfolios for which Board Member Serves: 31 32 Stephen J. Lockwood (65) Board Member (1994) Principal Occupation During Past 5Years: • Chairman of the Board, Stephen J. Lockwood and Company LLC, a real estate investment company (2000-present) No. of Portfolios for which Board Member Serves: 31 ————— Roslyn M. Watson (63) Board Member (1994) Principal Occupation During Past 5Years: • Principal,WatsonVentures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 41 ————— Benaree Pratt Wiley (66) Board Member (1998) Principal Occupation During Past 5Years: • Principal,TheWiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 64 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. J. Tomlinson Fort, Emeritus Board Member The Fund 33 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 72 investment companies (comprised of 156 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since February 1988. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 49 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 56 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 60 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since April 1985. 34 RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since December 2002. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (73 investment companies, comprised of 183 portfolios). He is 55 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010,AML Compliance Officer and SeniorVice President, Citi Global Wealth Management. He is an officer of 69 investment companies (comprised of 179 portfolios) managed by the Manager. He is 40 years old and has been an employee of the Distributor since October 2011. The Fund 35 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Opportunistic Fixed Income Fund ANNUAL REPORT October 31, 2012 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 23 Statement of Financial Futures 24 Statement of Options Written 25 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 29 Financial Highlights 32 Notes to Financial Statements 54 Report of Independent Registered Public Accounting Firm 55 Important Tax Information 56 Board Members Information 58 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Opportunistic Fixed Income Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Opportunistic Fixed Income Fund, covering the 12-month period from November 1, 2011, through October 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite heightened volatility, the U.S. bond market generally advanced over the reporting period as investors responded to encouraging macroeconomic developments throughout the world. Employment gains in the United States, credible measures to prevent a more severe banking crisis in Europe, and the likelihood of a “soft landing” for China’s economy buoyed investor sentiment, as did aggressively accommodative monetary policies from central banks in the United States, Europe, Japan and China. Consequently, riskier segments of the bond market gained value, while massive purchases of government securities by the Federal Reserve prevented yields of U.S. government securities from rising. In light of the easy monetary policies adopted by many countries, we expect global growth to be slightly more robust in 2013 than in 2012.The U.S. economic recovery is likely to persist at subpar levels over the first half of the new year, as growth may remain constrained by uncertainties surrounding fiscal policy and tax reforms. However, successful resolution of the current fiscal debate may prompt corporate decision-makers to increase capital spending, which could have positive implications for the U.S. economy.As always, we encourage you to stay in touch with your financial advisor as new developments unfold. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2011, through October 31, 2012, as provided by David Leduc, CFA, and David Horsfall, CFA, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended October 31, 2012, Dreyfus Opportunistic Fixed Income Fund’s Class A shares produced a total return of 8.85%, Class C shares returned 8.08% and Class I shares returned 9.13%. 1 In comparison, the fund’s benchmark, the Barclays U.S. Aggregate Bond Index, achieved a total return of 5.25% for the same period. 2 Yields of U.S. government securities remained near historical lows during the reporting period, while higher yielding bonds gained a degree of value as global and domestic economic worries eased and business conditions improved. The fund’s returns were higher than its benchmark, mainly due to strong contributions from higher yielding market sectors, including corporate-backed securities, emerging-markets bonds and asset-backed securities. The Fund’s Investment Approach The fund seeks to maximize total return through capital appreciation and income.To pursue its goal, we typically allocate the fund’s assets across four sectors of the fixed-income market: U.S. high yield bonds rated below investment grade; U.S. government, investment grade corporate and mortgage-backed securities; foreign debt securities of developed markets; and foreign debt securities of emerging markets. Our analysis of top-down quantitative and macroeconomic factors guides the allocation of assets among market sectors, industries and positioning along the yield curve. Using fundamental analysis, we seek to identify individual securities with high current income, as well as appreciation potential, based on relative value, credit upgrade probability and extensive research into the credit history and current financial strength of the securities’ issuers. Macroeconomic Developments Fueled Market Volatility The reporting period began in the aftermath of steep market declines stemming from macroeconomic developments in the United States, Europe and China. However, employment gains and other encouraging U.S. economic news helped alleviate investors’ worries in the weeks prior to the reporting period, and a quantitative easing The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) program in Europe appeared to forestall a more severe banking crisis in the region. These developments sparked the start of a strong and sustained rally among higher yielding bonds. Investors grew more tolerant of risks, and they turned away from traditional safe havens and toward market sectors expected to benefit from better economic conditions. Consequently, asset-backed securities, commercial mortgages and corporate securities gained value through the first quarter of 2012. The U.S. economic recovery was called into question in the spring, when the public sector shed jobs and employment gains in the private sector proved more anemic than expected. Meanwhile, proposed austerity programs to relieve fiscal pressures in Europe encountered political resistance.These headwinds erased some of the gains previously posted by higher yielding bonds, and yields of U.S. Treasury securities plunged to record lows. Fortunately, more encouraging economic data over the summer offset most of those losses, enabling U.S. bonds to end the reporting period with respectable returns, on average. Higher Yielding Securities Aided Performance The fund benefited from robust results from investment-grade corporate securities as issuers shored up their balance sheets and default rates remained low. We focused primarily on credits that, in our analysis, featured strong underlying assets.We found a number of opportunities meeting our criteria in the industrials sector, but relatively few among banks. High yield corporate securities also contributed positively to relative performance, as we focused on higher credit-rating tiers within the high yield spectrum and maturities of five years or less. Asset-backed securities fared well for the fund, particularly shorter maturity securities backed by automobile loans. The fund also scored success with its international fixed-income investments.The fund generally avoided weakness among sovereign bonds from Southern and Eastern Europe until the third quarter of 2012, and we maintained underweighted exposure to the euro. Instead, we focused on bonds in emerging markets where yields are high and have room to fall, and we maintained overweighted exposure to the Mexican peso. We added bonds from Southern Europe and Ireland over the summer when they reached attractive valuations, enabling the fund to participate more fully in rallies during September. Although we encountered relatively few disappointments during the reporting period, the fund might have produced higher returns if we had increased its average duration beyond two to three years.We used forward contracts to establish the fund’s currency positions, and we purchased call options to protect the fund from potential interest-rate volatility. 4 Adjusting to Changing Market Conditions While we remain concerned regarding ongoing events in Europe, central banks throughout the world have eased their monetary policies, which we expect to boost economic growth rates in the coming months. Therefore, we have placed greater emphasis on higher yielding bonds where rates seem likely to fall, including some of the more troubled nations of Europe. In contrast, corporate-backed bonds and asset-backed securities have reached richer valuations, suggesting that we may find better opportunities elsewhere. November 15, 2012 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. Foreign bonds are subject to special risks including exposure to currency fluctuations, changing political and economic conditions, and potentially less liquidity.These risks are generally greater with emerging market countries than with more economically and politically established foreign countries. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time.A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies.The use of leverage may magnify the fund’s gains or losses. For derivatives with a leveraging component, adverse changes in the value or level of the underlying asset can result in a loss that is much greater than the original investment in the derivative. The fund may use derivative instruments, such as options, futures and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps and other credit derivatives.A small investment in derivatives could have a potentially large impact on the fund’s performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by the Dreyfus Corporation pursuant to an agreement in effect through March 1, 2013, at which time it may be extended, modified or terminated. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays U.S.Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1-10 years. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C and Class I shares of Dreyfus Opportunistic Fixed Income Fund on 7/11/06 (inception date) to a $10,000 investment made in the Barclays U.S. Aggregate Bond Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund invests primarily in fixed-income securities.The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1-10 years. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 10/31/12 Inception From Date 1 Year 5 Years Inception Class A shares with maximum sales charge (4.5%) 7/11/06 % % % without sales charge 7/11/06 % % % Class C shares with applicable redemption charge † 7/11/06 % % % without redemption 7/11/06 % % % Class I shares 7/11/06 % % % Barclays U.S. Aggregate Bond Index 6/30/06 % % % †† Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† For comparative purposes, the value of the Index as of 6/30/06 is used as the beginning value on 7/11/06. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Opportunistic Fixed Income Fund from May 1, 2012 to October 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2012 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2012 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ † Expenses are equal to the fund’s annualized expense ratio of 1.10% for Class A, 1.85% for Class C and .85% for Class I, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS October 31, 2012 Coupon Maturity Principal Bonds and Notes—91.5% Rate (%) Date Amount ($) a Value ($) Asset-Backed Certificates—.6% Trafigura Securitisation Finance, Ser. 2012-1A, Cl. A 2.61 10/15/15 225,000 b,c Asset-Backed Ctfs./ Auto Receivables—11.3% Ally Master Owner Trust, Ser. 2012-3, Cl. D 2.56 6/15/17 235,000 b,c 235,182 Ally Master Owner Trust, Ser. 2012-1, Cl. D 3.12 2/15/17 165,000 c 165,931 AmeriCredit Automobile Receivables Trust, Ser. 2012-2, Cl. D 3.38 4/9/18 250,000 256,497 AmeriCredit Automobile Receivables Trust, Ser. 2011-2, Cl. D 4.00 5/8/17 160,000 168,685 Americredit Automobile Receivables Trust, Ser. 2011-3, Cl. D 4.04 7/10/17 200,000 212,231 AmeriCredit Automobile Receivables Trust, Ser. 2012-1, Cl. D 4.72 3/8/18 150,000 160,586 AmeriCredit Automobile Receivables Trust, Ser. 2011-5, Cl. D 5.05 12/8/17 175,000 188,395 Chrysler Financial Auto Securitization Trust, Ser. 2010-A, Cl. D 3.52 8/8/16 195,000 196,151 DT Auto Owner Trust, Ser. 2011-3A, Cl. C 4.03 2/15/17 250,000 c 253,495 DT Auto Owner Trust, Ser. 2011-2A, Cl. D 4.36 12/15/16 250,000 c 251,713 Ford Credit Auto Owner Trust, Ser. 2012-C, Cl. D 2.43 1/15/19 270,000 271,291 Ford Credit Floorplan Master Owner Trust, Ser. 2012-1, Cl. D 2.31 1/15/16 170,000 b 171,085 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. D 2.52 9/17/18 55,000 54,990 Santander Drive Auto Receivables Trust, Ser. 2012-5, Cl. C 2.70 8/15/18 115,000 117,434 Santander Drive Auto Receivables Trust, Ser. 2012-4, Cl. C 2.94 12/15/17 230,000 236,786 Santander Drive Auto Receivables Trust, Ser. 2012-3, Cl. C 3.01 4/16/18 100,000 103,196 The Fund 9 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./ Auto Receivables (continued) Santander Drive Auto Receivables Trust, Ser. 2011-S1A, Cl. D 3.10 5/15/17 172,414 c 173,078 Santander Drive Auto Receivables Trust, Ser. 2011-S2A, Cl. D 3.35 6/15/17 90,813 c 91,309 Santander Drive Auto Receivables Trust, Ser. 2012-2, Cl. D 3.87 2/15/18 240,000 251,337 Santander Drive Auto Receivables Trust, Ser. 2011-1, Cl. D 4.01 2/15/17 475,000 499,504 Santander Drive Auto Receivables Trust, Ser. 2011-4, Cl. D 4.74 9/15/17 160,000 170,360 Asset-Backed Ctfs./Equipment—.5% CIT Equipment Collateral, Ser. 2010-VT1A, Cl. D 7.33 9/15/17 200,000 c Asset-Backed Ctfs./ Home Equity Loans—4.6% Chase Funding Mortgage Loan Asset-Backed Securities, Ser. 2004-2, Cl. 1A4 5.32 2/25/35 254,626 260,507 Citicorp Residential Mortgage Securities, Ser. 2006-1, Cl. A3 5.71 7/25/36 1,958 b 1,954 Citicorp Residential Mortgage Securities, Ser. 2006-1, Cl. A4 5.94 7/25/36 100,000 b 99,944 Citigroup Mortgage Loan Trust, Ser. 2006-WFH2, Cl. A2A 0.36 8/25/36 223,686 b 197,917 HSI Asset Securitization Corporation Trust, Ser. 2007-WF1, Cl. 2A2 0.34 5/25/37 158,237 b 156,599 JP Morgan Mortgage Acquisition, Ser. 2007-CH5, Cl. A3 0.32 5/25/37 220,000 b 196,655 JP Morgan Mortgage Acquisition, Ser. 2006-FRE2, Cl. A3 0.39 2/25/36 263,069 b 244,968 Long Beach Mortgage Loan Trust, Ser. 2004-3, Cl. M2 1.11 7/25/34 187,346 b 177,651 Nationstar Home Equity Loan Trust, Ser. 2007-A, Cl. AV3 0.36 3/25/37 200,000 b 178,904 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./ Home Equity Loans (continued) Structured Asset Securities Corporation, Ser. 2006-AM1, Cl. A4 0.37 4/25/36 219,840 b 190,164 Casinos—.3% Penn National Gaming, Sr. Sub. Notes 8.75 8/15/19 95,000 Commercial Mortgage Pass-Through Ctfs.—6.9% American Tower Trust, Ser. 2007-1A, Cl. AFX 5.42 4/15/37 75,000 c 78,527 American Tower Trust, Ser. 2007-1A, Cl. F 6.64 4/15/37 185,000 c 190,456 Banc of America Commercial Mortgage, Ser. 2004-6, Cl. A4 4.63 12/10/42 100,000 b 102,881 Commercial Mortgage Pass-Through Certificates, Ser. 2010-C1, Cl. D 6.08 7/10/46 285,000 b,c 312,256 GE Capital Commercial Mortgage, Ser. 2005-C2, Cl. AJ 5.06 5/10/43 130,000 b 136,947 GE Capital Commercial Mortgage, Ser. 2006-C1, Cl. AJ 5.48 3/10/44 90,000 b 81,861 GMAC Commercial Mortgage Securities, Ser. 2003-C3, Cl. A3 4.65 4/10/40 66 66 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. A3 1.46 3/6/20 175,000 b,c 175,012 GS Mortgage Securities Corporation II, Ser. 2011-ALF, Cl. D 4.21 2/10/21 80,000 c 80,784 GS Mortgage Securities Corporation II, Ser. 2011-ALF, Cl. E 4.95 2/10/21 100,000 c 94,483 JP Morgan Chase Commercial Mortgage Securities, Ser. 2011-C3, Cl. C 5.36 2/15/46 65,000 b,c 71,109 JP Morgan Chase Commercial Mortgage Securities, Ser. 2011-C4, Cl. E 5.39 7/15/46 115,000 b,c 110,961 The Fund 11 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) JP Morgan Chase Commercial Mortgage Securities, Ser. 2007-CB20, Cl. AM 6.09 2/12/51 325,000 b 374,156 Morgan Stanley Capital I, Ser. 2005-HQ6, Cl. AJ 5.07 8/13/42 275,000 b 287,529 Morgan Stanley Capital I, Ser. 2011-C1, Cl. D 5.25 9/15/47 200,000 b,c 212,643 S2 Hospitality, Ser. 2012-LV1, Cl. A 4.50 4/15/25 197,061 c 198,091 WF-RBS Commercial Mortgage Trust, Ser. 2011-C5, Cl. C 5.64 11/15/44 60,000 b,c 68,881 Consumer Discretionary—4.3% Cablevision Systems, Sr. Unscd. Notes 7.75 4/15/18 165,000 184,181 CVS Pass-Through Trust, Pass Thru Certificates Notes 8.35 7/10/31 122,219 c 171,448 Dish DBS, Gtd. Notes 7.13 2/1/16 125,000 140,313 Ford Motor, Sr. Unscd. Notes 7.45 7/16/31 265,000 336,550 Macy’s Retail Holdings, Gtd. Notes 5.90 12/1/16 180,000 212,265 QVC, Sr. Scd. Notes 7.38 10/15/20 110,000 c 121,987 QVC, Sr. Scd. Notes 7.50 10/1/19 85,000 c 93,764 Reynolds Group, Gtd. Notes 9.88 8/15/19 105,000 110,512 Rite Aid, Gtd. Notes 9.50 6/15/17 60,000 61,950 Unitymedia Hessen, Sr. Scd. Notes 7.50 3/15/19 150,000 c 165,750 Consumer Staples—.6% Lorillard Tobacco, Gtd. Notes 2.30 8/21/17 225,000 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Energy—4.5% KazMunayGas National, Gtd. Bonds 7.00 5/5/20 445,000 c 549,032 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.00 8/15/42 180,000 195,821 Offshore Group Investment, Sr. Scd. Notes 11.50 8/1/15 68,000 74,885 Repsol International Finance, Gtd. Notes EUR 4.38 2/20/18 200,000 270,140 Targa Resources Partners, Gtd. Notes 5.25 5/1/23 185,000 c,d 187,775 Targa Resources Partners, Gtd. Notes 6.38 8/1/22 85,000 c 91,162 Transocean, Gtd. Notes 2.50 10/15/17 140,000 141,954 Unit, Gtd. Notes 6.63 5/15/21 175,000 c 179,375 Financial—19.1% Ally Financial, Gtd. Notes 4.63 6/26/15 335,000 348,239 Ally Financial, Gtd. Notes 5.50 2/15/17 345,000 365,418 Ally Financial, Gtd. Notes 8.00 11/1/31 150,000 179,250 American International Group, Sr. Unscd. Notes 6.40 12/15/20 40,000 49,204 American International Group, Jr. Sub. Debs 8.18 5/15/68 300,000 b 375,750 AXA, Jr. Sub. Notes EUR 5.78 7/29/49 160,000 b 187,202 Bancolombia, Sub. Notes 5.13 9/11/22 150,000 157,500 Bank of America, Sr. Unscd. Notes, Ser. 1 3.75 7/12/16 475,000 509,465 Bank of Ireland, Gov’t Gtd. Notes EUR 4.00 1/28/15 230,000 300,498 BBVA US Senior SA Uniper, Gtd. Notes 4.66 10/9/15 200,000 202,114 The Fund 13 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Financial (continued) CIT Group, Sr. Unscd. Notes 4.25 8/15/17 60,000 61,837 CIT Group, Sr. Unscd. Notes 4.75 2/15/15 100,000 c 104,000 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 90,000 95,292 Citigroup, Sr. Unscd. Notes 2.25 8/7/15 180,000 184,785 Citigroup, Jr. Sub. Notes 5.95 12/29/49 175,000 b 180,578 Entertainment Properties, Gtd. Notes 5.75 8/15/22 180,000 188,998 FCE Bank, Sr. Unscd. Notes GBP 5.13 11/16/15 150,000 262,641 Goldman Sachs Group, Sr. Unscd. Notes 3.63 2/7/16 200,000 211,878 Harley-Davidson Funding, Gtd. Notes 5.75 12/15/14 145,000 c 159,415 Hub International, Gtd. Notes 8.13 10/15/18 35,000 c 36,137 International Lease Finance, Sr. Unscd. Notes 4.88 4/1/15 205,000 212,944 International Lease Finance, Sr. Unscd. Notes 6.25 5/15/19 85,000 92,034 Liberty Mutual Group, Gtd. Notes 4.95 5/1/22 155,000 c 169,593 Liberty Property, Sr. Unscd. Notes 6.63 10/1/17 150,000 180,779 Lloyds TSB Bank, Covered Bonds EUR 4.00 9/29/21 60,000 89,750 Lloyds TSB Bank, Covered Notes EUR 4.13 4/6/17 200,000 287,950 Lloyds TSB Bank, Sub. Notes 9.88 12/16/21 175,000 b 207,375 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Financial (continued) Merrill Lynch & Co., Sr. Unscd. Notes 6.88 4/25/18 100,000 120,880 Nordea Bank, Sr. Unscd. Notes 3.13 3/20/17 200,000 c 210,896 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 175,000 b 201,063 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 120,000 123,099 Santander US Debt, Bank Gtd. Notes 3.72 1/20/15 295,000 c 295,734 SLM, Notes 4.63 9/25/17 200,000 205,422 SLM, Sr. Notes 6.25 1/25/16 105,000 113,930 SLM, Sr. Unscd. Notes 8.45 6/15/18 75,000 89,507 SLM, Unscd. Notes 6.00 1/25/17 165,000 179,850 Willis North America, Gtd. Notes 6.20 3/28/17 170,000 195,422 Foreign/Governmental—20.8% Brazilian Government, Sr. Unscd. Bonds BRL 12.50 1/5/16 300,000 185,594 Corporacion Andina de Fomento, Sr. Unscd. Notes 3.75 1/15/16 345,000 364,052 Corporacion Andina de Fomento, Sr. Unscd. Notes 4.38 6/15/22 110,000 120,161 Eurasian Development Bank, Sr. Unscd. Notes 7.38 9/29/14 425,000 c 464,823 Iceland Government, Sr. Unscd. Notes 4.38 3/10/14 200,000 206,500 Irish Government, Sr. Unsub. Bonds EUR 5.40 3/13/25 1,120,000 1,491,833 The Fund 15 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Foreign/Governmental (continued) Italian Government, Bonds EUR 4.75 6/1/17 560,000 757,523 Italian Government, Bonds EUR 5.50 9/1/22 85,000 115,967 Lithuanian Government, Sr. Unscd. Notes 6.63 2/1/22 215,000 c 266,869 Mexican Government, Bonds, Ser. M 10 MXN 8.00 12/17/15 8,665,000 717,465 Nigerian Government, Treasury Bills, Ser. 364 NGN 0.00 3/7/13 60,220,000 e 366,791 Nigerian Government, Treasury Bills, Ser. 364 NGN 0.00 4/25/13 31,000,000 e 185,783 Petroleos de Venezuela, Gtd. Notes 5.25 4/12/17 475,000 377,625 Petroleos de Venezuela, Gtd. Notes 8.50 11/2/17 220,000 c 198,000 Petroleos Mexicanos, Gtd. Notes 5.50 1/21/21 150,000 175,875 Portuguese Government, Sr. Unscd. Bonds EUR 3.60 10/15/14 300,000 380,146 Portuguese Government, Sr. Unscd. Bonds EUR 4.45 6/15/18 335,000 382,362 Slovakian Government, Sr. Unsub. Notes EUR 4.00 3/26/21 170,000 244,981 Slovakian Government, Sr. Unscd. Notes 5.50 10/26/22 400,000 c,d 405,400 South African Government, Bonds ZAR 6.75 3/31/21 3,200,000 371,348 Health Care—1.3% Biomet, Gtd. Notes 10.00 10/15/17 75,000 79,219 CHS/Community Health Systems, Gtd. Notes 7.13 7/15/20 175,000 185,281 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Health Care (continued) Life Technologies, Sr. Unscd. Notes 3.50 1/15/16 215,000 226,705 Industrial—1.2% Owens Corning, Gtd. Notes 4.20 12/15/22 155,000 156,979 Taylor Morrison Communities, Gtd. Notes 7.75 4/15/20 140,000 c 149,800 Techem Energy Metering Service, Sr. Sub. Notes EUR 7.88 10/1/20 100,000 c 137,553 Information Technology—.9% First Data, Gtd. Notes 10.55 9/24/15 95,000 97,850 First Data, Sr. Scd. Notes 6.75 11/1/20 65,000 c 65,325 Xerox, Sr. Unscd. Notes 2.95 3/15/17 175,000 180,500 Materials—3.5% ArcelorMittal, Sr. Unscd. Notes 4.25 3/1/16 105,000 b 104,376 ArcelorMittal, Sr. Unscd. Notes 5.00 2/25/17 90,000 b,d 88,483 ArcelorMittal, Sr. Unscd. Notes 6.00 3/1/21 70,000 b,d 67,698 Ardagh Packaging Finance, Sr. Scd. Notes 7.38 10/15/17 200,000 c 216,000 FMG Resources (August 2006), Sr. Unscd. Notes 6.88 4/1/22 70,000 c,d 66,063 Georgia-Pacific, Sr. Unscd. Debs 7.70 6/15/15 170,000 196,625 The Fund 17 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Materials (continued) Grohe Holding, Notes EUR 8.75 12/15/17 100,000 b,c 132,260 Holcim US Finance Sarl & Cie, Gtd. Notes 6.00 12/30/19 85,000 c 95,417 Severstal, Sr. Unscd. Notes 6.70 10/25/17 200,000 c,d 214,970 Teck Resources, Gtd. Notes 2.50 2/1/18 125,000 126,596 Municipal Bonds—.4% Jefferson County, Limited Obligation School Warrants 5.25 1/1/14 150,000 Residential Mortgage Pass-Through Ctfs.—1.4% Countrywide Alternative Loan Trust, Ser. 2004-4CB, Cl. 1A5 5.50 4/25/34 261,229 269,263 Credit Suisse First Boston Mortgage Securities, Ser. 2005-6, Cl. 1A2 0.48 7/25/35 75,260 b 62,514 MASTR Asset Securitization Trust, Ser. 2003-11, Cl. 9A5 5.25 9/25/20 7,653 7,638 Paragon Mortgages, Ser. 14A, Cl. A2C 0.59 9/15/39 223,095 b,c 193,497 Telecommunications—3.8% CC Holdings, Sr. Scd. Notes 7.75 5/1/17 160,000 c 171,200 CenturyLink, Sr. Unscd. Notes 5.15 6/15/17 120,000 129,473 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Telecommunications (continued) Digicel Group, Sr. Unscd. Notes 8.25 9/30/20 200,000 c 216,500 Nextel Communications, Gtd. Notes, Ser. D 7.38 8/1/15 45,000 45,169 Richland Towers Funding, Sr. Scd. Notes 4.61 3/15/41 90,950 c 97,916 Richland Towers Funding, Sr. Scd. Notes 7.87 3/15/41 100,000 c 102,757 Sprint Nextel, Sr. Unscd. Notes 7.00 8/15/20 90,000 99,113 Telecom Italia Capital, Gtd. Notes 7.00 6/4/18 175,000 200,594 Telefonica Emisiones, Gtd. Notes 5.46 2/16/21 180,000 183,375 UPCB Finance VI, Sr. Scd. Notes 6.88 1/15/22 150,000 c 161,250 Wind Acquisition Holdings Finance, Sr. Scd. Notes 12.25 7/15/17 1 c 1 U.S. Government Agencies/ Mortgage-Backed—1.5% Government National Mortgage Association I: 0.85%, 2/16/53 4,700,000 362,230 Ser. 2011-53 (Interest Only) 1.34%, 5/16/51 1,690,773 b,f 111,501 Ser. 2011-77 (Interest Only) 1.53%, 4/16/42 1,272,262 b,f 92,421 The Fund 19 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) U.S. Government Securities—3.6% U.S. Treasury Bonds; 3.13%, 11/15/41 960,000 d 1,018,950 U.S. Treasury Notes: 0.25%, 7/15/15 205,000 d 204,408 1.00%, 8/31/16 140,000 142,548 Utilities—.4% Enel Finance International, Gtd. Bonds 6.25 9/15/17 100,000 c 111,527 Puget Energy, Sr. Scd. Notes 5.63 7/15/22 30,000 c 32,755 Total Bonds and Notes (cost $33,079,133) Preferred Stocks—1.7% Shares Value ($) Financial General Electric Capital, Non -Cum, Perpetual, Ser. B, $6.25 3,000 b 328,428 GMAC Capital Trust I, Cum., Ser. 2, Cum. $2.03 11,250 b 294,075 Total Preferred Stocks (cost $560,550) Face Amount Covered by Options Purchased—.2% Contracts ($) Value ($) Call Options—.1% 10-Year USD LIBOR-BBA, November 2012 @ $1.61 2,100,000 g 5,811 U.S. Treasury 10 Year Notes, November 2012 @ $133 29,000 g 20,844 20 Face Amount Covered by Options Purchased (continued) Contracts ($) Value ($) Call Options (continued) U.S. Treasury 30 Years Bonds, November 2012 @ $149 4,000 g 5,563 U.S. Treasury 30 Years Bonds, November 2012 @ $150 14,000 g 17,719 U.S. Treasury 30 Years Bonds November 2012 @ $152 21,000 g 11,760 Put Options—.1% 10-Year USD LIBOR-BBA, November 2015 @ $5.81 1,500,000 g 8,254 U.S. Treasury 10 Year Notes, November 2012 @ $131.5 36,000 g 563 U.S. Treasury 30 Years Bonds, November 2012 @ $143 18,000 g 3,420 U.S. Treasury 30 Years Bonds, November 2012 @ $147 18,000 g 13,860 Total Options (cost $185,913) Principal Short-Term Investments—.4% Amount ($) Value ($) U.S. Treasury Bills; 0.13%, 2/7/13 (cost $139,950) 140,000 h Other Investment—1.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $520,815) 520,815 i The Fund 21 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned—2.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $952,800) 952,800 i Total Investments (cost $35,439,161) % Cash and Receivables (Net) % Net Assets % BBA—British Bankers Association LIBOR—London Interbank Offered Rate USD—US Dollar a Principal amount stated in U.S. Dollars unless otherwise noted. BRL—Brazilian Real EUR—Euro GBP—British Pound MXN—Mexican New Peso NGN—Nigerian Naira ZAR—South African Rand b Variable rate security—interest rate subject to periodic change. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At October 31, 2012, these securities were valued at $9,235,840 or 24.7% of net assets. d Security, or portion thereof, on loan.At October 31, 2012, the value of the fund’s securities on loan was $2,146,261 and the value of the collateral held by the fund was $2,209,119, consisting of cash collateral of $952,800 and U.S. Government and Agency securities valued at $1,256,319. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f Notional face amount shown. g Non-income producing security. h Held by or on behalf of a counterparty for open financial futures positions. i Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Corporate Bonds 39.9 Preferred Stocks 1.7 Asset/Mortgage-Backed 25.3 Municipal Bonds .4 Foreign/Governmental 20.8 Options Purchased .2 U.S. Government & Agencies 5.1 Short-Term/Money Market Investments 4.3 † Based on net assets. See notes to financial statements. 22 STATEMENT OF FINANCIAL FUTURES October 31, 2012 Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 10/31/2012 ($) Financial Futures Long U.S. Treasury 2 Year Notes 18 3,965,850 December 2012 478 Financial Futures Short U.S. Treasury 5 Year Notes 67 (8,324,750 ) December 2012 22,408 U.S. Treasury 10 Year Notes 9 (1,197,281 ) December 2012 (10,139 ) U.S. Treasury 30 Year Bonds 12 (1,791,750 ) December 2012 23,132 U.S. Treasury Ultra 30 Year Bonds 3 (495,281 ) December 2012 (10,599 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. The Fund 23 STATEMENT OF OPTIONS WRITTEN October 31, 2012 Face Amount Covered by Contracts ($) Value ($) Put Options; U.S. Treasury 10 Year Notes, November 2012 @ $130.5 36,000 a (563 ) U.S. Treasury 10 Year Notes, November 2012 @ $131 36,000 a (563 ) U.S. Treasury 30 Years Bonds, November 2012 @ $139 18,000 a (900 ) U.S. Treasury 30 Years Bonds, November 2012 @ $141 18,000 a (1,440 ) U.S. Treasury 30 Years Bonds, November 2012 @ $144 18,000 a (4,781 ) U.S. Treasury 30 Years Bonds, November 2012 @ $145 18,000 a (6,840 ) (premiums received $59,968) ) a Non-income producing security. See notes to financial statements. 24 STATEMENT OF ASSETS AND LIABILITIES October 31, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $2,146,261)—Note 1(c): Unaffiliated issuers 33,965,546 35,091,064 Affiliated issuers 1,473,615 1,473,615 Cash 2,195 Cash denominated in foreign currencies 9,326 9,493 Receivable for investment securities sold 1,380,310 Dividends, interest and securities lending income receivable 391,578 Receivable for shares of Capital Stock subscribed 389,611 Unrealized appreciation on swap contracts—Note 4 40,604 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 37,574 Prepaid expenses 20,694 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 27,648 Liability for securities on loan—Note 1(c) 952,800 Payable for investment securities purchased 191,471 Unrealized depreciation on swap contracts—Note 4 62,108 Payable for shares of Capital Stock redeemed 31,323 Swaps premium received—Note 4 27,813 Outstanding options written, at value (premiums received $59,968)—See Statement of Options Written—Note 4 15,087 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 4,840 Payable for futures variation margin—Note 4 31,125 Accrued expenses 56,486 Net Assets ($) Composition of Net Assets ($): Paid-in capital 35,347,808 Accumulated undistributed investment income—net 187,472 Accumulated net realized gain (loss) on investments 692,161 Accumulated net unrealized appreciation (depreciation) on investments, options transactions and foreign currency transactions (including $25,280 net unrealized appreciation on financial futures) 1,208,596 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 24,829,709 4,277,461 8,328,867 Shares Outstanding 1,855,693 320,665 622,582 Net Asset Value Per Share ($) See notes to financial statements. The Fund 25 STATEMENT OF OPERATIONS Year Ended October 31, 2012 Investment Income ($): Income: Interest 1,635,856 Dividends: Unaffiliated issuers 11,426 Affiliated issuers 344 Income from securities lending—Note 1(c) 3,085 Total Income Expenses: Management fee—Note 3(a) 211,422 Shareholder servicing costs—Note 3(c) 97,482 Auditing fees 52,538 Registration fees 51,692 Distribution fees—Note 3(b) 31,266 Prospectus and shareholders’ reports 22,021 Custodian fees—Note 3(c) 15,452 Legal fees 12,904 Directors’ fees and expenses—Note 3(d) 2,431 Loan commitment fees—Note 2 336 Miscellaneous 45,733 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (141,571 ) Less—reduction in fees due to earnings credits—Note 3(c) (29 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 1,132,532 Net realized gain (loss) on options transactions 108,547 Net realized gain (loss) on financial futures (554,052 ) Net realized gain (loss) on swap transactions (75,116 ) Net realized gain (loss) on forward foreign currency exchange contracts 131,650 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 857,614 Net unrealized appreciation (depreciation) on options transactions (56,282 ) Net unrealized appreciation (depreciation) on financial futures 19,117 Net unrealized appreciation (depreciation) on swap transactions (4,864 ) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 83,810 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 26 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2012 2011 Operations ($): Investment income—net 1,249,034 1,459,579 Net realized gain (loss) on investments 743,561 284,271 Net unrealized appreciation (depreciation) on investments 899,395 (1,957,309 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class A Shares (946,002 ) (1,237,654 ) Class C Shares (130,588 ) (181,506 ) Class I Shares (288,023 ) (185,893 ) Net realized gain on investments: Class A Shares (95,579 ) — Class C Shares (16,934 ) — Class I Shares (25,794 ) — Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 5,318,064 9,803,175 Class C Shares 868,658 1,841,829 Class I Shares 2,592,186 9,800,581 Dividends reinvested: Class A Shares 863,733 809,349 Class C Shares 94,468 88,503 Class I Shares 228,497 114,344 Cost of shares redeemed: Class A Shares (10,012,530 ) (11,451,622 ) Class C Shares (1,602,513 ) (2,253,769 ) Class I Shares (1,879,729 ) (4,047,613 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 39,576,133 36,689,868 End of Period Undistributed investment income—net 187,472 311,385 The Fund 27 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended October 31, 2012 2011 Capital Share Transactions: Class A Shares sold 409,713 739,920 Shares issued for dividends reinvested 67,548 61,391 Shares redeemed (781,955 ) (867,568 ) Net Increase (Decrease) in Shares Outstanding ) ) Class C Shares sold 67,135 139,910 Shares issued for dividends reinvested 7,425 6,739 Shares redeemed (124,875 ) (171,061 ) Net Increase (Decrease) in Shares Outstanding ) ) Class I Shares sold 198,752 745,140 Shares issued for dividends reinvested 17,835 8,694 Shares redeemed (146,700 ) (310,472 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 28 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended October 31, Class A Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 12.84 13.44 12.36 10.06 12.62 Investment Operations: Investment income—net a .46 .51 .67 .68 .73 Net realized and unrealized gain (loss) on investments .64 (.54 ) .98 2.23 (2.40 ) Total from Investment Operations 1.10 (.03 ) 1.65 2.91 (1.67 ) Distributions: Dividends from investment income—net (.51 ) (.57 ) (.57 ) (.61 ) (.73 ) Dividends from net realized gain on investments (.05 ) — — — (.16 ) Total Distributions (.56 ) (.57 ) (.57 ) (.61 ) (.89 ) Net asset value, end of period 13.38 12.84 13.44 12.36 10.06 Total Return (%) b 8.85 (.24 ) 13.67 30.10 (14.21 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.51 1.44 1.41 1.53 1.78 Ratio of net expenses to average net assets 1.10 1.10 1.10 1.10 1.09 Ratio of net investment income to average net assets 3.58 3.88 5.27 6.25 6.24 Portfolio Turnover Rate 267.60 309.54 c 172.20 133.04 c c Net Assets, end of period ($ x 1,000) 24,830 27,735 29,926 24,420 18,947 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended October 31, 2011, 2009 and 2008, were 303.56%, 123.39% and 178.23%, respectively. See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, Class C Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 12.79 13.39 12.31 10.02 12.59 Investment Operations: Investment income—net a .36 .42 .59 .61 .64 Net realized and unrealized gain (loss) on investments .64 (.55 ) .96 2.22 (2.41 ) Total from Investment Operations 1.00 (.13 ) 1.55 2.83 (1.77 ) Distributions: Dividends from investment income—net (.40 ) (.47 ) (.47 ) (.54 ) (.64 ) Dividends from net realized gain on investments (.05 ) — — — (.16 ) Total Distributions (.45 ) (.47 ) (.47 ) (.54 ) (.80 ) Net asset value, end of period 13.34 12.79 13.39 12.31 10.02 Total Return (%) b 8.08 (1.00 ) 12.81 29.19 (14.95 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.30 2.22 2.20 2.28 2.62 Ratio of net expenses to average net assets 1.85 1.85 1.85 1.85 1.84 Ratio of net investment income to average net assets 2.84 3.15 4.57 5.57 5.48 Portfolio Turnover Rate 267.60 309.54 c 172.20 133.04 c c Net Assets, end of period ($ x 1,000) 4,277 4,746 5,295 5,010 1,430 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended October 31, 2011, 2009 and 2008, were 303.56%, 123.39% and 178.23%, respectively. See notes to financial statements. 30 Year Ended October 31, Class I Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 12.84 13.44 12.36 10.06 12.62 Investment Operations: Investment income—net a .49 .51 .72 .71 .76 Net realized and unrealized gain (loss) on investments .64 (.50 ) .96 2.24 (2.41 ) Total from Investment Operations 1.13 .01 1.68 2.95 (1.65 ) Distributions: Dividends from investment income—net (.54 ) (.61 ) (.60 ) (.65 ) (.75 ) Dividends from net realized gain on investments (.05 ) — — — (.16 ) Total Distributions (.59 ) (.61 ) (.60 ) (.65 ) (.91 ) Net asset value, end of period 13.38 12.84 13.44 12.36 10.06 Total Return (%) 9.13 .03 13.99 30.50 (14.06 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.20 1.23 1.16 1.25 1.54 Ratio of net expenses to average net assets .85 .85 .85 .85 .84 Ratio of net investment income to average net assets 3.83 3.87 5.54 6.51 6.49 Portfolio Turnover Rate 267.60 309.54 b 172.20 133.04 b b Net Assets, end of period ($ x 1,000) 8,329 7,095 1,469 766 521 a Based on average shares outstanding at each month end. b The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended October 31, 2011, 2009 and 2008, were 303.56%, 123.39% and 178.23%, respectively. See notes to financial statements. The Fund 31 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Opportunistic Fixed Income Fund (the “fund”) is a separate non-diversified series of The Dreyfus/Laurel Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund’s investment objective seeks to maximize total return through capital appreciation and income. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares.The fund is authorized to issue 100 million shares of $.001 par value Capital Stock in each of the following classes of shares: Class A, Class C and Class I. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear a distribution fee and/or shareholder services fee. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class I shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and real- 32 ized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are categorized within Level 1 of the fair value hierarchy. Investments in securities excluding short-term investments (other than U.S. Treasury Bills), financial futures, options, swaps and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general 34 market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. These securities are generally categorized within Level 1 of the fair value hierarchy. Options traded The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) over-the-counter are valued at the mean between the bid and asked price.These securities are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. These securities are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate. These securities are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of October 31, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed — 6,370,477 — Commercial Mortgage-Backed — 2,576,643 — Corporate Bonds † — 14,899,123 — Foreign Government — 7,779,098 — Municipal Bonds — 150,498 — Mutual Funds 1,473,615 — — Preferred Stocks † — 622,503 Residential Mortgage-Backed — 532,912 — U.S. Government Agencies/ Mortgage-Backed — 566,152 — U.S. Treasury — 1,505,864 — Other Financial Instruments: Financial Futures †† 46,018 — — Forward Foreign Currency Exchange Contracts †† — 37,574 — Options Purchased 73,729 14,065 — Swaps †† — 40,604 — 36 Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Liabilities ($) Other Financial Instruments: Financial Futures †† (20,738 ) — — ) Forward Foreign Currency Exchange Contracts †† — (4,840 ) — ) Options Written (15,087 ) — — ) Swaps †† — (62,108 ) — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. At October 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended October 31, 2012, The Bank of New York Mellon earned $1,661 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended October 31, 2012 were as follows: Affiliated Investment Value Value Net Company 10/31/2011 ($) Purchases ($) Sales ($) 10/31/2012 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund — 23,638,717 23,117,902 520,815 1.4 Dreyfus Institutional Cash Advantage Fund 855,697 9,005,339 8,908,236 952,800 2.5 Total 38 (e) Risk: The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt security’s price to fall, potentially lowering the fund’s share price. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular issuer, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment.They may also decline because of factors that affect a particular industry. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid monthly, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. On October 31, 2012, the Board declared a cash dividend of $.035, $.026 and $.037 per share from undistributed investment income-net for Class A, Class C and Class I shares, respectively, payable on November 1, 2012 (ex-dividend date), to shareholders of record as of the close of business on October 31, 2012. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) As of and during the period ended October 31, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2012, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $905,797, undistributed capital gains $82,495 and unrealized appreciation $1,099,937. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2012 and October 31, 2011 were as follows: ordinary income $1,364,613 and $1,605,053 and long-term capital gains $138,307 and $0, respectively. During the period ended October 31, 2012, as a result of permanent book to tax differences, primarily due to the tax treatment for paydowns gains and losses, foreign currency transactions, swap periodic payments and consent fees, the fund decreased accumulated undistributed investment income-net by $8,334 and increased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. (h) New Accounting Pronouncement: In December 2011, FASB issued Accounting Standards Update No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” (“ASU 2011-11”). These disclosure requirements are intended to help investors and other financial statement users to better assess the effect or potential effect of offsetting arrangements on a company’s financial position.They also improve transparency in the reporting of how companies mitigate credit risk, including disclosure of related collateral pledged or received. In addition,ASU 2011-11 facilitates comparison between those entities that prepare their financial statements on the basis of GAAP and those entities that prepare their financial statements on the basis of International Financial Reporting 40 Standards (“IFRS”). ASU 2011-11 requires entities to: disclose both gross and net information about both instruments and transactions eligible for offset in the financial statements; and disclose instruments and transactions subject to an agreement similar to a master netting agreement. ASU 2011-11 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods.At this time, management is evaluating the implications of ASU 2011-11 and its impact on the fund’s financial statement disclosures. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 10, 2012, the $225 million unsecured credit facility with Citibank, N.A., was decreased to $210 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2012, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .60% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, to waive receipt of its fees and/or assume the expenses of the fund, until March 1, 2013, so that annual direct fund operating expenses (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed .85% of the value of the average daily net assets of The Fund 41 NOTES TO FINANCIAL STATEMENTS (continued) their class. The reduction in expenses, pursuant to the undertaking, amounted to $141,571 during the period ended October 31, 2012. During the period ended October 31, 2012, the Distributor retained $255 from commissions earned on sales of the fund’s Class A shares and $370 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended October 31, 2012, Class C shares were charged $31,266, pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2012, Class A and Class C shares were charged $60,138 and $10,422, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Directors who are not “interested persons” of the Company and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and 42 custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc. (“DTI”), a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and, since May 29, 2012, cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2012, the fund was charged $1,857 for transfer agency services and $116 for cash management services. Cash management fees were partially offset by earnings credits of $14. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2012, the fund was charged $15,452 pursuant to the custody agreement. Prior to May 29, 2012, the fund compensated The Bank of NewYork Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2012, the fund was charged $451 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $15. During the period ended October 31, 2012, the fund was charged $8,517 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $18,792, Distribution Plan fees $2,710, Shareholder Services Plan fees $6,144, custodian fees $5,220, Chief Compliance Officer fees $2,654 and transfer agency fees $1,008, which are offset against an expense reimbursement currently in effect in the amount of $8,880. The Fund 43 NOTES TO FINANCIAL STATEMENTS (continued) (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, forward contracts, financial futures, options transactions and swap transactions, during the period ended October 31, 2012, amounted to 93,043,434 and $99,701,340, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended October 31, 2012 is discussed below. The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of October 31, 2012 is shown below: Derivative Derivative Assets ($) Liabilities ($) Interest rate risk 174,416 Interest rate risk (89,562 ) Foreign exchange risk 6 37,574 Foreign exchange risk 7 (4,840 ) Credit risk — Credit risk 4 (8,371 ) Gross fair value of derivatives contracts ) Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on financial futures as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Options purchased are inluded in Investments in securities-Unaffiliated issuers at market value. 3 Outstanding options written, at value. 4 Unrealized appreciation on swap contracts. 5 Unrealized depreciation on swap contracts. 6 Unrealized appreciation on forward foreign currency exchange contracts. 7 Unrealized depreciation on forward foreign currency exchange contracts. 44 The effect of derivative instruments in the Statement of Operations during the period ended October 31, 2012 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Financial Options Forward Swap Underlying risk Futures 8 Transactions 9 Contracts 10 Transactions 11 Total Interest rate (554,052 ) 145,201 — 61,533 ) Foreign exchange — (36,654 ) 131,650 — Credit — — — (136,649 ) ) Total ) ) ) Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) Financial Options Forward Swap Underlying risk Futures 12 Transactions 13 Contracts 14 Transactions 15 Total Interest rate 19,117 (90,860 ) — (13,133 ) ) Foreign exchange — 34,578 83,810 — Credit — — — 8,269 Total ) ) Statement of Operations location: 8 Net realized gain (loss) on financial futures. 9 Net realized gain (loss) on options transactions. 10 Net realized gain (loss) on forward foreign currency exchange contracts. 11 Net realized gain (loss) on swap transactions. 12 Net unrealized appreciation (depreciation) on financial futures. 13 Net unrealized appreciation (depreciation) on options transactions. 14 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. 15 Net unrealized appreciation (depreciation) on swap transactions. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures in order to manage its exposure to or protect against changes in the market.A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received The Fund 45 NOTES TO FINANCIAL STATEMENTS (continued) or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange’s clearinghouse guarantees the financial futures against default. Financial futures open at October 31, 2012 are set forth in the Statement of Financial Futures. Options Transactions: The fund purchases and writes (sells) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment.The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the 46 fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects the following: any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. The following summarizes the fund’s call/put options written during the period ended October 31, 2012: Face Amount Options Terminated Covered by Premiums Net Realized Options Written: Contracts ($) Received ($) Cost ($) Gain ($) Contracts outstanding October 31, 2011 11,508,000 169,658 Contracts written 22,007,000 435,383 Contracts terminated: Contracts closed 26,415,000 423,217 264,295 158,922 Contracts expired 6,956,000 121,856 — 121,856 Total contracts terminated 33,371,000 545,073 264,295 280,778 Contracts outstanding October 31, 2012 Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the The Fund 47 NOTES TO FINANCIAL STATEMENTS (continued) value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at October 31, 2012. Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Russian Ruble, Expiring 11/30/2012 a 6,000,000 191,888 190,292 (1,596 ) Singapore Dollar, Expiring 11/30/2012 b 900,000 736,232 737,802 1,570 Sales: Proceeds ($) Brazilian Real, Expiring 12/4/2012 c 355,000 174,096 173,962 134 British Pound, Expiring 11/30/2012 d 180,000 288,231 290,444 (2,213 ) Euro, Expiring: 11/2/2012 e 804,110 1,042,528 1,042,241 287 11/30/2012 c 1,100,000 1,436,049 1,426,145 9,904 11/30/2012 e 675,000 874,772 875,135 (363 ) 11/30/2012 f 1,180,000 1,541,344 1,529,865 11,479 11/30/2012 g 1,470,000 1,920,048 1,905,848 14,200 Japanese Yen, Expiring 11/30/2012 h 57,920,000 725,051 725,719 (668 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Deutsche Bank b Goldman Sachs c Morgan Stanley d Commonwealth Bank of Australia e Credit Suisse First Boston f Royal Bank of Scotland g UBS h Barclays Bank 48 Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument.The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contract’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount.The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations.When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. For financial reporting purposes, forward rate agreements are classified as interest rate swaps. The Fund 49 NOTES TO FINANCIAL STATEMENTS (continued) The fund’s maximum risk of loss from counterparty credit risk is the discounted value of the cash flows to be received from the counter-party over the contract’s remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open interest rate swaps entered into by the fund at October 31, 2012: Unrealized Notional Reference (Pay) Receive Appreciation Amount ($) Entity/Currency Counterparty Fixed Rate (%) Expiration (Depreciation)($) 4,200,000 AUD—3 Month LIBOR Citigroup (2.88 ) 10/15/2013 2,624 5,400,000 NZD—6 Month LIBOR Citigroup 2.54 10/16/2013 (912 ) 6,600,000 USD—6 Month LIBOR Deutsche (1.96 ) 10/1/2020 6,261 7,300,000 USD—6 Month LIBOR Deutsche 2.57 10/1/2025 (14,413 ) 2,600,000 USD—6 Month LIBOR Deutsche (2.79 ) 10/1/2030 8,426 5,100,000 AUD—3 Month LIBOR J.P. Morgan (2.91 ) 10/22/2013 6 Chase 6,500,000 NZD—6 Month LIBOR J.P. Morgan 2.47 10/23/2013 4,024 Chase Gross Unrealized Appreciation Gross Unrealized Depreciation ) The following summarizes open forward rate agreement interest rate swaps entered into by the fund at October 31, 2012. Base Unrealized Notional Reference Index Determination Appreciation Amount ($) Counterparty Index Value (%) Date (Depreciation)($) 3,520,000 Barclays Forward Rate Agreement, USD-LIBOR-BBA a Forward Rate Agreement, Municipal Market 3.22 11/27/2012 (13,644 ) 1,500,000 Citibank Data General Obligation, 2022, AAA Index a Forward Rate Agreement, Municipal Market 1.92 11/28/2012 19,263 50 Base Unrealized Notional Reference Index Determination Appreciation Amount ($) Counterparty Index Value (%) Date (Depreciation)($) 1,000,000 Citibank Data General Obligation, 2032, AAA Index a Forward Rate Agreement, Municipal Market 2.70 11/28/2012 (24,768 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) a The fund will receive a payment from the counterparty if the value of the reference index is less than the base index value on the determination date.The fund will make a payment to the counterparty if the value of the reference index is greater than the base index value on the determination date. BBA—British Bankers Association LIBOR—London Interbank Offered Rate USD—US Dollar Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument.The maximum payouts for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. The Fund 51 NOTES TO FINANCIAL STATEMENTS (continued) The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected in the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps on corporate issues entered into by the fund.These potential amounts would be partially offset by any recovery values of the respective referenced obligations, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities. The following summarizes open credit default swaps entered into by the fund at October 31, 2012: Upfront (Pay) Implied Premiums Reference Notional Receive Credit Market Market Received Unrealized Obligation Amount ($) 2 Fixed Rate ($) Spread (%) 3 Value (Paid) ($) (Depreciation) ($) Sales Contract: 1 Staples 9.75 1/15/2014 † 250,000 a 1.00 4.33 36,184 27,813 ) † Expiration Date Counterparty: a Citibank 1 If the fund is a seller of protection and a credit event occurs, as defined under the terms of the swap agreement, the fund will either (i) pay to the buyer of protection an amount equal to the notional amount of the swap and take delivery of the reference obligation or (ii) pay a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the reference obligation. 2 The maximum potential amount the fund could be required to pay as a seller of credit protection or receive as a buyer of credit protection if a credit event occurs as defined under the terms of the swap agreement. 3 Implied credit spreads, represented in absolute terms, utilized in determining the market value as of the period end serve as an indicator of the current status of the payment/performance risk and represent the likelihood of risk of default for the credit derivative.The credit spread of a particular referenced entity reflects the cost of buying/selling protection and may include upfront payments required to be made to enter into the agreement.Wider credit spreads represent a deterioration of the referenced entity's credit soundness and a greater likelihood of risk of default or other credit event occurring as defined under the terms of the agreement.A credit spread identified as “Defaulted” indicates a credit event has occurred for the referenced entity. 52 GAAP requires disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties.All required disclosures have been made and are incorporated within the current period as part of the Notes to the Statement of Investments and disclosures within this Note. The following summarizes the average market value of derivatives outstanding during the period ended October 31, 2012: Average Market Value ($) Interest rate financial futures 15,611,085 Interest rate options contracts 97,640 Foreign currency options contracts 162 Forward contracts 6,908,843 The following summarizes the average notional value of swap contracts outstanding during the period ended October 31, 20112: Average Notional Value ($) Interest rate swap contracts 10,546,520 Credit default swap contracts 509,911 At October 31, 2012, the cost of investments for federal income tax purposes was $35,479,143; accordingly, accumulated net unrealized appreciation on investments was $1,085,536, consisting of $1,371,360 gross unrealized appreciation and $285,824 gross unrealized depreciation. The Fund 53 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders of The Dreyfus/Laurel Funds, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus Opportunistic Fixed Income Fund, a series of The Dreyfus/Laurel Funds, Inc. (the “Fund”), including the statement of investments, financial futures and options written, as of October 31, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2012, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Opportunistic Fixed Income Fund as of October 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then, in conformity with U.S. generally accepted accounting principles. New York, New York December 26, 2012 54 IMPORTATION TAX INFORMATION (Unaudited) For federal tax purposes the fund designates the maximum amount allowable but not less than 78.42% as interest-related dividends in accordance with Sections 871(k)(1) and 881(e) of the Internal Revenue Code.Also the fund reports the maximum amount allowable but not less than $.0528 per share as a capital gain dividend in accordance with Section 852(b)(3)(C) of the Internal Revenue Code. The Fund 55 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (69) Chairman of the Board (1999) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (61) Board Member (2012) Principal Occupation During Past 5Years: • Trustee,The Bradley Trusts, private trust funds (2011-present) • Managing Director, Morgan Stanley Investment Management (1993-2010) No. of Portfolios for which Board Member Serves: 31 ————— James M. Fitzgibbons (78) Board Member (1994) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • Bill Barrett Corporation, an oil and natural gas exploration company, Director (2004-present) No. of Portfolios for which Board Member Serves: 31 ————— Kenneth A. Himmel (66) Board Member (1994) Principal Occupation During Past 5Years: • President and CEO, Related Urban Development, a real estate development company (1996-present) • President and CEO, Himmel & Company, a real estate development company (1980-present) • CEO,American Food Management, a restaurant company (1983-present) No. of Portfolios for which Board Member Serves: 31 56 Stephen J. Lockwood (65) Board Member (1994) Principal Occupation During Past 5Years: • Chairman of the Board, Stephen J. Lockwood and Company LLC, a real estate investment company (2000-present) No. of Portfolios for which Board Member Serves: 31 ————— Roslyn M. Watson (63) Board Member (1994) Principal Occupation During Past 5Years: • Principal,Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 41 ————— Benaree Pratt Wiley (66) Board Member (1998) Principal Occupation During Past 5Years: • Principal,TheWiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 64 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. J.Tomlinson Fort, Emeritus Board Member The Fund 57 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 72 investment companies (comprised of 156 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since February 1988. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 49 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 56 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 60 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since April 1985. 58 RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (73 investment companies, comprised of 183 portfolios). He is 55 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010,AML Compliance Officer and Senior Vice President, Citi Global Wealth Management. He is an officer of 69 investment companies (comprised of 179 portfolios) managed by the Manager. He is 40 years old and has been an employee of the Distributor since October 2011. The Fund 59 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr.
